t c memo united_states tax_court estate of h a true jr deceased h a true iii personal representative and jean d true et al ' petitioners v commissioner of internal revenue respondent docket nos filed date buford p berry emily a parker and ronald m morris for petitioners richard d d’estrada and robert a varra for respondent memorandum findings_of_fact and opinion contents introduction rr ‘cases of the following petitioners are consolidated herewith jean d true docket no and estate of h a true jr deceased h a true iii personal representative docket no issue l -- - does book_value price specified in buy-sell agreements control estate and gift_tax values of subject interests in true companies findings_of_fact i il iil iv background a true family b formation and growth of true companies reserve drilling true-brown partnerships true oil and true drilling belle fourche pipeline co se ee ee black hills oil marketers inc true oil purchasing co eighty-eight oil co black hills trucking inc oe ee true ranches white stallion ranch inc other true companies c methods_of_accounting used by true companies family members’ employment in true companies bk family gift giving and business financing practices oe wn ef uo true family buy-sell agreements a origin and purpose b first transfers of interests in belle fourche true oil and true drsitang to true children c wyoming u s district_court cases on belle fourche and true oil transfers d tamma hatten’s withdrawal from true companies be use of similar buy-sell agreements in all true companies except white stallion amendments and waivers f unique provisions of white stallion buy- sell agreement ee g future of true family buy- sell agreements transfers in issue a transfers_of_partnership_interests by dave true b estate transfers c transfers by jean true subsequent income_tax litigation regarding ranchland exchange transactions opinion i do family buy-sell agreements control estate_tax_value a framework for analyzing estate_tax_valuation b issues development of legal standards case law preceding issuance of regulation sec_2 regulatory authority and interpretive ruling sec_3 case law following issuance of regulations and revrul_59_60 a was agreement entered into for bona_fide business reasons b was agreement a substitute for testamentary dispositions testamentary purpose test adequacy of consideration test statutory changes ii do and gift_tax cases have preclusive a b effect petitioners’ collateral_estoppel argument legal standards for applying collateral_estoppel c collateral_estoppel impact of and gift_tax case sec_1 bona_fide business arrangement issue whether book_value egqualed fair_market_value as of agreement date issue tilt do true family buy-sell agreements control estate_tax values a was the offering price fixed and determinable under the agreements b c were agreements and at death were agreements fide business were agreements dispositions testamentary a decendent’ binding during life entered into for bona reasons substitutes for testamentary purpose test s health when he entered into agreements b no negotiation of buy- sell agreement terms c enforcement of buy- sell agreement provision sec_59 - - d failure to seek significant professional advice in selecting formula price e failure to obtain or rely on appraisals in selecting formula price f exclusion of significant assets from formula price g no periodic review of formula price h business arrangements with true children fulfilled dave true’s testamentary intent adequacy of consideration test a petitioners’ brodrick v gore golsen argument ee ee ln b petitioners’ assertion that respondent impermissibly applied sec_2703 retroactively c did tax book_value pricing formula represent adequate_and_full_consideration true family buy-sell agreements were substitutes for testamentary dispositions be conclusion true family buy-sell agreements do not determine estate_tax values iv do true family buy-sell agreements control gift_tax values a framework for analyzing gift_tax valuation issues b buy-sell agreements do not determine value for gift_tax purposes c application of gift_tax rules to lifetime transfers by dave and jean true true family buy-sell agreements do not control gift_tax value sec_2 lifetime transfers by dave and jean true were not in ordinary course of business v impact of noncontrolling buy-sell agreements on estate and gift_tax valuations issue if true family buy-sell agreements do not control values what are ekstate and gift_tax values of subject interests findings_of_fact i true oil il iil iv v vi opinion il iil iv belle fourche brighty-eight oil black hills trucking true ranches white stallion expert opinions experts and their credentials ahauaw py petitioners’ expert john h lax petitioners’ expert curtis r kimball petitioners’ expert dr robert h caldwell petitioners’ expert michael s hall respondent’s expert john b gustavson preliminary matters regarding valuation a respondent’s alleged concessions regarding valuation discounts b role of burdens and bresumpexons in cases at hand c petitioners’ aggregation and offset argument valuations of true companies in dispute a true oil marketable minority interest value a kimball reports b final lax report c gustavson report and respondent’ s position d court’s analysis marketability discounts a kimball reports b final lax report c gustavson report rebuttals and respondent’s position d court’s analysis summary of proposed values and court s determinations of values of interests in true oil b belle fourche value of total equity ona marketable basi sec_161 a kimball report b initial and final lax reports c gustavson report and respondent’s position d court’s analysi sec_2 marketability discounts a kimball report b initial and final lax reports c respondent’s position d court’s analysi sec_3 summary of proposed values and court s determinations of values of interests in belle fourche brighty-eight oil marketable minority interest value a kimball reports b final lax report c respondent’s position d court’s analysi sec_2 marketability discounts a kimball reports b final lax report c respondent’s position d court’s analysi sec_3 summary of proposed values and court s determinations of values of interests in bighty-ebight oil black hills trucking value of total equity on a marketable basis a kimball report b initial and final lax reports c respondent’s position d court’s analysi sec_2 marketability discounts a kimball report b initial and final lax reports c respondent’s position d court’s analysi sec_3 summary of proposed values and court s determinations of values of interests in black hills trucking true ranche sec_1 marketable minority interest values a h h report b kimball reports c final lax report d respondent’s position issue - jj - e court’s analysi sec_2 marketability discounts a kimball reports b final lax report c respondent’s position d court’s analysi sec_3 summary of proposed values and court s determinations of values of interests in true ranches f white stallion marketable minority interest values a kimball report ee b initial and final lax reports c respondent’s position d court’s analysi sec_2 marketability discounts a kimball report b initial and final lax reports c respondent’s position d court’s analysis summary of proposed values and court s determinations of values of interests in white stallion did jean true make gift_loans when she transferred interests in true companies to sons in exchange for interest--free payments received approximately days after effective date of transfers findings_of_fact opinion il iil iv summary of arguments jean true’s sales were completed on notice dates sec_483 and sec_1274 do not prevent below-market_loan treatment under sec_7872 deferred payment arrangements are below-market gift_loans subject_to sec_7872 a loan b below- market loan c gift_loan amounts of the gifts----application of sec_7872 issue are petitioners liable for valuation_understatement penalties under sec_6662 g and h findings_of_fact eee ew ee ee le ke ee ee ee ee b20 opinion eee ee ee ee el ee ee bbd appendix ee ee ee ee ee ee ee ee ee ew schedule 620642c uc ce eee c8384 schedule ch ee ee ee schedule ee ee ee ee beghe judge respondent determined federal gift and estate_tax deficiencies and accuracy-related_penalties under sec_6662 g and h in the following amounts docket no tax_year deficiency penalties gift dollar_figure sbig_number estate big_number big_number gift big_number big_number totals big_number big_number date of death introduction in each of these consolidated cases respondent determined a gift or estate_tax deficiency and penalty arising from a gross valuation_understatement the deficiencies and penalties relate to valuations of ownership interests in various corporations and partnerships collectively the true companies subject_to buy- sell agreements transferred individually in by h a true 7unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of dave true’s death for estate_tax purposes or dates of dave and jean true’s alleged gifts for gift_tax purposes all rule references are to the tax_court rules_of_practice and procedure --- - jr deceased docket no reported by the estate of h a true jr h a true iii personal representative estate by reason of h a true jr ’s death in docket no or transferred by jean true individually in docket no collectively petitioners petitioners timely filed petitions with this court contesting the deficiencies and penalties and claiming a refund of whatever overpayment of estate_tax might arise from payments of administration_expenses not claimed on the estate_tax_return after concessions the following issues are to be decided does the book_value price specified in the buy-sell agreements control estate and gift_tax values of the subject interests in the true companies buy-sell_agreement issue if the true family buy-sell agreements do not control values what are the estate and gift_tax values of the subject interests valuation issue sjean true is a party to docket no solely because she elected to be treated as donor of one-half of the gifts h a true jr made during see sec_2513 we include the estate in the collective term petitioners for ease of reference only this reference does not suggest whether we regard the personal representatives’ residences or the decedent’s domicile at death to be controlling for appellate venue purposes under sec_7482 see 106_tc_131 the issue is not implicated in the cases at hand because dave true and the estate’s personal_representatives were all domiciled in the same jurisdiction wyoming at all relevant times see infra pp -- - did jean true make gift_loans when she transferred interests in the true companies to her sons in exchange for interest-free payments received approximately days after the effective date of the transfers gift_loan issue and are petitioners liable for valuation_understatement penalties under sec_6662 g and h penalty issue we hold in respondent’s favor that the buy-sell agreements do not control estate and gift_tax values we value the subject interests at amounts greater than the prices paid under the buy- sell agreements and hold that understatement penalties apply to parts of the resulting deficiencies we hold for respondent on the gift_loan issue for convenience and clarity findings_of_fact and opinion are set forth separately under each issue the findings_of_fact regarding any issue incorporate by this reference the facts as found with respect to any issue previously addressed issue l does book_value price specified in buy-sell agreements control estate and gift_tax values of subject interests in true companies findings_of_fact some of the facts have been stipulated by the parties and are so found the stipulation of facts supplemental stipulation of facts associated exhibits and oral stipulations are incorporated by this reference it background a true family henry alphonso true jr known as h a true jr or dave true was born date and resided in casper wyoming from until his death on date week before hi sec_79th birthday he was survived by his wife jean true his children tamma true hatten tamma hatten h a true iii hank true diemer d true diemer true and david l true david l true collectively the true children his grandchildren and great-- grandchildren the natrona county wyoming probate_court probate_court appointed jean true hank true diemer true and david l true personal_representatives as co-personal representatives of the estate after approving the estate’s final accounting the probate_court discharged the personal_representatives on date dave true’s last will and testament dated date will provided that the residue of his estate should be paid to the trustees under the h a true jr trust dated date living_trust as amended under the living_trust jean true hank true diemer true and david l true were appointed as first successor trustees trustees upon dave true’s death the personal_representatives trustees and jean true individually resided in casper wyoming at the times they filed their petitions with this court b formation and growth of true companie sec_1 reserve drilling dave true graduated from college and married jean true in during the next years he worked in the oil_and_gas business for the texas co later known as texaco in various positions eventually becoming wyoming state superintendent of drilling and production based in cody wyoming during this time tamma hank and diemer were born in dave true left the texas co moved his family to casper wyoming and became manager of reserve drilling co reserve drilling a one-rig contract drilling business dave and jean true’s youngest child david l true was born in by dave true owned percent of reserve drilling doug brown an attorney owned percent and unrelated companies owned the remaining interests reserve drilling generated substantial profits and acquired additional rigs under dave true’s management eventually the unrelated companies sold their interests to dave true and doug brown who financed their purchases with borrowed funds true-brown partnerships dave true and doug brown jointly pursued other business ventures collectively true-brown partnerships among them was true brown drilling co a partnership formed in that engaged in contract drilling and also acquired working interests in oil_and_gas_properties dave true worked long hours in the field on the drilling rigs while doug brown worked regular hours in the casper office dave true came to believe that he was contributing more than percent of the efforts required to run the company in dave true offered to sell his interest or to buy doug brown’s interest at a stated price doug brown chose to sell his interests in all the true-brown partnerships and dave true financed his purchase through an oil_payment bank loan payable out of oil production these experiences influenced dave true’s business philosophy and generated his interest in using buy-sell agreements dave true decided that he never again would incur outside debt to finance acquisitions and that he would allow only family members to be his partners in future business ventures other than intimations that the purchases and sales of the outsiders’ interests in reserve drilling and the true-brown partnerships were at arm’s length there is no indication in the record how the purchase prices in these transactions were established see infra pp with respect to purchases-- redemptions of outside shareholders’ interests in belle fourche pipeline co true oil and true drilling following termination of the true-brown partnerships in dave and jean true formed true oil co true oil and true drilling co true drilling these were wyoming general partnerships in which dave and jean true initially owned percent and 5-percent interests respectively true oil acquired working interests in oil_and_gas_properties and looked for new reserves in general true oil would do farm-in deals do exploratory_drilling on prospects identified by others rather than develop its own deals dave true was an operator who actually drilled and operated wells and arranged to sell production rather than a promoter who sells non-operating royalty interests to third parties true oil’s customers included both related and unrelated parties however on average about half of its production was purchased by related entities true drilling owned and operated drilling rigs and performed contract drilling services for related and unrelated customers true oil was one of true drilling’s largest customers dave true was a wildcatter he enjoyed the challenge of drilling exploratory wells on leased acreage far from established fields rather than drilling developmental wells on established fields true oil’s early efforts were rewarded with discoveries of fields in the rocky mountain region wyoming north dakota -- - montana dave true was also a pioneer in the successful use of water flooding to increase recoverable reserves dave true believed that the only way to perpetuate his business would be to find and develop replacement reserves and that doing so would require substantial exploration and development outlays true oil expended considerable funds without generating substantial additional production from to true oil spent approximately dollar_figure million on exploration and drilling costs that resulted in dry holes dave true’s continuing commitment to exploration for new reserves and his aversion to incurring outside debt required the partners to channel their profits from true drilling and other true companies into true oil in order to finance continued exploration activities effective date dave true gave each of his children 8-percent general_partnership interests in true oil and true drilling the owners and ownership percentages immediately after the gifts were dave true percent jean true percent and each of the four true children percent belle fourche pipeline co in dave true and other wyoming operators organized belle fourche pipeline co belle fourche as a wyoming ‘true oil’s total intangible drilling costs from through were dollar_figure which included costs of drilling on proven properties developmental drilling and exploratory_drilling fifty-eight percent of total intangible drilling costs approximately dollar_figure million were spent on nonproductive wells -- - corporation to build and operate a gathering system for the donkey creek field in the powder river basin dave true and the other local operators organized bell fourche because they had encountered difficulty in getting their crude_oil to market from newly discovered remote fields they therefore decided to build their own pipeline rather than transport crude_oil by truck to trunk lines or connect new wells to existing gathering pipelines owned by others in later years belle fourche substantially expanded its operations to serve other fields as a common carrier gathering system with multiple outlets to trunk lines belle fourche generated substantial cash-flow from fees for transporting crude_oil its customers included both true companies and unrelated entities however the majority of its business was from unrelated entities in the 1960's dave and jean true acquired full ownership of the shares of belle fourche through redemptions of the share interests of the other holders ’ there were no buy-sell agreements that would have dictated the redemption prices for belle fourche stock all but one of the redemptions were at preceding yearend book_value determined on a gaap basis see ‘petitioners’ direct testimony characterized these transactions as stock purchases by dave and jean true while the appraisal of standard research consultants src see infra pp characterized them as corporate redemptions the src appraisal provided more detailed information regarding the transactions and appears to be more reliable - infra p the exception which amounted to percent of the total shares initially issued was for more than book_value in after having acquired all outstanding shares the trues caused belle fourche to make an s_corporation_election belle fourche relied on shareholder loan rather than equity as its main source of financing after electing s status between date the company’s fiscal yearend and date dave and jean true received earnings distributions of approximately dollar_figure million ’ thereby reducing reported book_value from dollar_figure to dollar_figure per share in date the true children each purchased a 1-percent interest in belle fourche from the corporation the true family’s accountant cloyd harris mr harris advised the true children also to lend money to belle fourche so that each stockholder’s pro_rata share of outstanding loans to the corporation would reflect his or her percentage interest this was intended to preserve belle fourche’s s_corporation status by avoiding the appearance of a second class of stock the true children paid dollar_figure per share to purchase the stock shares each and lent the company dollar_figure per share pincite-percent big_number shares redeemed date at dollar_figure share vs book_value of dollar_figure share divided by big_number shares issued at formation equals approximately percent rounded dollar_figure book_value pincite less dollar_figure big_number shares outstanding x dollar_figure book_value share pincite equals dollar_figure rounded decrease in book_value due to distributions made within months after fiscal yearend -- - interest payable on demand the children financed the transaction with cash gifts from their parents over the years and with earnings distributions from their prior investments in other true companies the owners and ownership percentages immediately after the purchases were dave true percent jean true percent and each of the four true children percent black hills oil marketers inc true oil purchasing co bighty-bight oil co black hills trucking inc black hills oil marketers inc black hills oil was formed by dave true in to market and transport crude_oil initially the activities of black hills oil centered on supporting belle fourche’s pipeline operation by moving and accumulating marketable quantities of oil however black hills oil’s business quickly expanded to include purchasing oil from unrelated parties and providing shipping services black hills oil’s marketing activities consisted of buying crude_oil from lease operators shipping it through a pipeline while retaining title and reselling it with a markup at the other end in the late 1970's the true family began conducting oil marketing activities through true oil purchasing co topco rather than through black hills oil in one of topco’s customers could not fulfill a purchase obligation and filed for bankruptcy the trues became concerned that this default might adversely affect topco’s ability to meet its own obligations they therefore liquidated topco and transferred its crude_oil marketing business to a preexisting wyoming general_partnership brighty-hight oil co highty-eight oil dave and jean true owned percent and percent respectively of highty-eight o11 when they formed it in in the four true children each purchased an 8-percent general_partnership interest from dave true which reduced his partnership_interest to percent the crude_oil marketing business operated by highty-hight oil and its predecessors generated considerable cash-flows the trues regarded it as a cash cow eighty-hight oil often served its partners as a repository of excess cash at times due to disproportionate capital contributions or withdrawals the capital accounts of the partners varied widely from their interests in profits and losses during the 1990's hbighty-eight oil transacted most of its business with unrelated parties black hills trucking inc black hills trucking began as a division of black hills oil that transported crude_oil to pipelines its services grew to include moving drilling rigs and hauling water livestock products and pipe for related and unrelated customers as a result of the expansion of the activities of black hills trucking and regulatory price caps imposed on black hills oil the true family decided to make black hills trucking a separate_entity - - in black hills trucking was organized as a wyoming corporation it was initially owned by dave true percent jean true percent and the four true children percent each the company elected s_corporation status in date the market for trucking services was competitive and depended heavily on demand from the oil industry as a result black hills trucking generally lost money after the drop in oil prices that occurred in the mid-1980's true ranches dave true individually owned and operated cattle ranches as early as in the true family incorporated the ranches and their operations as true ranches inc a wyoming corporation that elected to be treated as an s_corporation from its formation ranching s_corporation the true children each purchased a percent interest in the ranching s_corporation on formation later the true family formed double ranch co a wyoming partnership to engage in ranching operations in australia the initial partners and ownership percentages were dave true percent jean true percent and the true children percent each in the partnership’s name was changed to true ranches a wyoming partnership ranching partnership and it began leasing ranching assets from the ranching s_corporation the ranching s_corporation was dissolved in thereafter all ranching activities were conducted by the ranching partnership --- - true ranches operated on big_number acres of owned and leased land in wyoming it is a vertically integrated cattle operation running herds of cows and their offspring from conception through finishing ready for slaughter true ranches also operated feedlots and farmed to produce feed for its own cattle including grass hay alfalfa hay and corn true ranches maintained a year-round breeding herd on eight operational units and cross-bred three breeds of cattle angus charolais and hereford the weaned heavier steer calves went into one of the feedlots for finishing while the lighter steers were wintered on hay and energy feeds and were subsequently sent to feedlots at heavier weights when finished cattle were ready for slaughter true ranches would sell them to the packers directly without using auctions or third parties besides finishing all its own raised cattle true ranches also purchased outside cattle to maximize the use of its feedlot capacity white stallion ranch inc white stallion ranch inc white stallion an arizona s_corporation was formed in to operate a dude ranch initially the stock was owned by dave true percent and jean true percent and by dave true’s brother allen true percent and his wife cynthia true percent the shareholders contracted to restrict the transfer of white stallion stock outside the families of allen true - designated group and dave true designated group the contract required the transferring shareholder first to offer any shares for sale to the remaining member of his group if no such member remained the transferring shareholder had to offer the shares to members of the other group equally in all cases the purchase_price was book_value excluding intangibles which was to be determined by white stallion’s certified_public_accountant in the true children each purchased 4-percent interests from dave true at book_value thereby becoming members of group in the same year allen true and cynthia true gave percent interests to each of their two children who then became members of group other true companies the true family owned and operated at least other businesses including a bank_holding_company midland financial corp a drilling supplies wholesaler toolpushers supply co and an environmental cleanup company true environmental remediating llc those that were formed as corporations were incorporated under the laws of wyoming except for midland financial corp a delaware corporation those that were formed as general partnerships and limited_liability companies were also organized under wyoming law - - cc methods_of_accounting used by true companies most of the true companies maintained their books_and_records on a tax basis and not in accordance with generally_accepted_accounting_principles gaap there were two exceptions belle fourche had gaap basis books before the trues obtained 100-percent ownership and midland financial corp kept its books according to bank regulatory requirements which approximated gaap for certain true companies there were substantial differences between book_value computed on a tax basis and book_value computed on a gaap basis for black hills trucking and belle fourche the differences resulted primarily from deducting accelerated_depreciation of tangible_personal_property for income_tax purposes no significant tax to gaap differences existed for brighty-eight oil and its predecessors because the bulk of the assets held after spinning off the trucking division consisted of cash and cash equivalents true oil’s tax to gaap discrepancies resulted from deduction of intangible drilling costs for tax purposes versus capitalization under either the successful -- - efforts’ or full cost’ methods permitted by gaap and deduction of the higher of cost or percentage_depletion for tax purposes in the case of true ranches tax to gaap differences arose primarily from the deduction of prepaid feed expenses for tax purposes because feed expenses and other costs of raising livestock were deducted in the years paid no cost_basis was allocated to raised as opposed to purchased livestock true oil maintained a qualified profit-sharing_plan the contribution formula required that intangible drilling costs not be deducted in computing annual profit for plan purposes without this adjustment true oil might never have reported a profit and therefore would not have been required to make any contributions to the plan to provide retirement benefits for employees d family members’ employment in true companies jean true worked in the family businesses in various capacities she coordinated construction renovation and maintenance of the true companies’ buildings and managed customer the successful efforts method capitalizes oil_and_gas exploration_costs if they produce commercial reserves but otherwise currently deducts the cost of dry holes see brock et al petroleum accounting principles procedures issues pincite 3d ed ‘the full cost method capitalizes all oil_and_gas exploration_costs whether or not they result in dry holes an annual downward adjustment may be required if such capitalized costs exceed the market_value of underlying reserves see id pincite - - and employee relations she attended business meetings and industry functions with dave true entertained customers and business associates in their home and administered various employee awards programs the true children and sometimes grandchildren and children’s spouses also worked for the true companies over the years from junior high school through college the true sons spent summers holidays and weekends working as roustabouts and lease scouts in the oil fields roughnecks on the drilling rigs and ranch hands on the family ranch after graduating from college the true sons worked full time for the family businesses in various capacities in hank true became the manager of black hills oil and eventually assumed responsibility for belle fourche eighty-eight oil and true environmental remediating llc diemer true went to work for black hills o11’s trucking division in and thereafter managed black hills trucking as a separate company he also took charge of toolpushers supply co in david l true graduated from college in and became manager of true ranches in and of true drilling in while dave true yielded operating responsibilities to his sons over time he retained overall decision-making authority however he exercised this authority by building consensus through discussions with his wife and sons rather than by edicts - - after dave true died the true sons added joint management responsibility for true oil to their other duties tamma hatten briefly worked for the true companies as personnel coordinator her husband donald hatten don hatten worked full time for the true companies from to his positions included assistant drilling superintendent and assistant treasurer of true drilling the true children including tamma hatten before her withdrawal see infra pp always owned equal percentage interests in each true company regardless of the extent of their individual participation in managing the various businesses starting as high school students the true children participated in the true companies’ annual supervisors’ meetings and semiannual family business meetings once they became owners the true children and their spouses began attending monthly partners officers directors and shareholders meetings pods meetings the pods meetings followed an agenda and kept the family informed of the true companies’ operations all the true children had children of their own by the time dave true died tamma hatten and diemer true also had grandchildren only two of diemer true’s children out of all of the grandchildren and great-grandchildren worked full time for the true companies -- p7 - be family gift giving and business financing practices dave and jean true made gifts to some or all of their children and their children’s spouses every year but one between and gifts were not made in due to the oversight of an in-house accountant--bookkeeper they gave cash or ownership interests in various true companies valued at the maximum allowable_amount that would not trigger gift_tax except for the only year in which taxable_gifts occurred when the true children were minors the gifts were administered through a guardianship arrangement established by dave true as guardian in later years cash gifts to true children and their spouses were deposited into business bank accounts that were separately designated by recipient gifts to a spouse were first lent to the true child and then those combined funds were invested in the true companies either by purchasing ownership interests or by making interest-bearing loans or both the true companies’ bookkeepers maintained detailed records of these transactions the true children and their spouses never received their gifts as cash in hand however the donees were generally aware that their gifts were being invested on their behalf they had no specific knowledge of how or when they acquired their earliest interests in the true companies - - il true family buy-sell agreements a origin and purpose the true-brown partnership experience convinced dave true not to own businesses with outsiders he therefore used buy-sell provisions to restrict a related owner’s ability to sell outside the true family such provisions were included in partnership agreements for true companies that were partnerships and in stockholders’ restrictive agreements for those that were corporations collectively buy-sell agreements the original eighty-eight oil true oil and true drilling partnership agreements entered into by dave and jean true in the mid-1950's prohibited a partner from transferring or encumbering his or her interest in addition they provided that if jean true were to die or become disabled dave true would be obligated to purchase her interests at book_value alternatively the partnership would terminate with dave true’s death or disability these agreements served as prototypes for later buy-sell agreements dave true incorporated the provisions restricting transfers to outsiders and setting the transfer price at book_value into all subsequent versions of the true companies’ corporate and partnership buy-sell agreements except for white stallion--see infra p dave true also felt strongly that owners should actively participate in the family business to avoid any divergence of - - interests between active and passive owners he had witnessed the conflicts that arose in other families when active owners wanted to retain profits and grow the business while passive owners sought to distribute and consume profits accordingly in after all the true children or their spouses were working full time in the business dave true incorporated an active_participation requirement into the true family buy-sell agreements in general the active_participation requirement provided that if an owner or owner’s spouse ceased to devote all or substantial time to the business he or she would be deemed to have withdrawn from the business absent unanimous agreement to the contrary by the active owners dave true’s philosophy was further memorialized in the date policy for the perpetuation of the family business policy which was executed by the then-active participants and spouses the policy articulated and adopted dave true’s goal to perpetuate the family business by providing for ownership succession through family members who qualify as active participants the policy defined active participants as follows active participants are those family member-owners who actively participate in the decision-making process for family business decisions and policies or who work full time in the businesses the goal in designating active participants is to avoid fragmentation of the family business in future generations and to meld it into a rational business organization a family_member who limits their involvement principally to disbursing -- - dividends or cash payments to him or herself or other family members shall not be an active_participant nor retain ownership a non-active family member- owner may designate his or her spouse who does work full time in the business to be considered for gualification of the family member-owner as an active_participant b first transfers of interests in belle fourche true oil and true drilling to true children in the early 1970's the true children acguired interests in three true companies belle fourche true oil and true drilling dave true’s purpose in enabling his children to acquire these interests was to perpetuate the family businesses by fostering the children’s interest in owning and managing them dave true was in good health in and when he orchestrated these acquisitions by his children in date as described supra pp belle fourche sold stock representing a 1l-percent ownership_interest to each true child for a combination of cash and loans made to the corporation by the child ’ at that time the true children ranged from approximately to years of age the purchase_price dollar_figure per share was based on belle fourche’s book_value as of the end of the preceding fiscal_year less dividends_paid within months thereafter subsequently the stockholders mr harris testified that dave true sold 1-percent interests in belle fourche to each of his four children however the minutes of the belle fourche board_of directors meeting and the src appraisal indicate that the company sold its stock to the children --- - executed a stockholders’ restrictive agreement corporate buy- sell agreement which provided that if a stockholder died or otherwise wished to sell stock the remaining stockholders would purchase it in amounts directly proportional to their preexisting holdings the purchase_price was to be the book_value of the stock at the end of the preceding fiscal_year less any dividends_paid to stockholders within months immediately following the fiscal yearend the corporate buy-sell_agreement stated that it was binding upon the heirs and executors of a deceased stockholder it did not include an active_participation requirement because david l true was still in college when the agreement was executed effective date dave true gave each of his children an 8-percent interest in true oil and in true drilling at that time the true children ranged from approximately to years of age as a result of these gifts the new partners made the following identical amendments among others to both companies’ partnership agreements partnership buy-sell agreements no partner shall in any way attempt to dispose_of sell encumber or hypothecate his interest in the partnership except in accordance with the provisions of the partnership_agreement relating to withdrawal or death of a partner or except in the normal course of business any of the assets thereof if any partner shall resign become legally disabled or bankrupt assign his interest in the partnership for the benefit of his creditors or - - institute any proceedings for temporary or permanent relief from his liabilities or shall suffer an attachment or execution to be levied on his share or interest in the partnership or a judgment shall be entered against him and stay of execution thereupon shall expire or if he shall attempt to encumber or hypothecate his partnership_interest he shall be deemed to have filed a notice of intent to withdraw and his interest in the partnership shall be disposed of as provided in this agreement in the event of the death of a partner or the filing with the partnership by a partner of notice of intent to withdraw the deceased partner or the partner filing such notice shall hereinafter be referred to as the selling partner the selling partner shall be obligated to sell and the remaining partners shall be obligated to purchase the selling partner’s interest in the partnership for the purchase_price described herein the remaining partners shall purchase the selling partner’s interest in proportion to their respective shares in the net profits of the partnership and the purchase_price shall be payable within six months after death or the filing of the notice of intent to withdraw the purchase_price of the selling partners’s interest shall be the book_value of the partnership multiplied by the selling partner’s percentage interest in the net profits of the partnership ' said book_value to be determined as of the end of the month immediately preceding the date of the death or filing of notice of intent to withdraw less any withdrawals made by the partners subsequent to end of the preceding month the book_value of the partnership shall be determined in accordance with the accounting methods and principles customarily followed by the partnership appropriate adjustments shall be made for over or under withdrawals by a partner the partnership shall continue in business and shall not be terminated unless the holders of or more of the total interest in partnership capital and profits sell their interests as provided herein or unless all of the partners agree to such termination 3see infra p and note - - in the event that a partner or partner’s spouse ceases to devote all or a substantial part of his time to the business of the partnership he shall be deemed to have filed with the partnership a notice of intent to withdraw unless the remaining partners unanimously agree to permit such partner to continue as a partner the true children received no independent legal or accounting advice when they entered into the buy-sell agreements they did not know who drafted the agreements or why in the case of belle fourche they were required to structure the purchase with a combination of stock and debt however the true children having been exposed from childhood to dave true’s business philosophy understood his reasons for including the active_participation and book_value purchase_price regquirements in the buy-sell agreements dave true consulted with mr harris the family’s longtime accountant and principal tax and economic adviser and c l tangney mr tangney mr harris’s employer before entering into the buy-sell agreements on one occasion dave true also discussed the true oil and true drilling buy-sell agreements with claude maer mr maer an attorney who was assisting the true companies on an unrelated income_tax matter dave true mainly consulted with mr harris regarding using a tax book_value purchase_price formula under the buy-sell agreements mr harris was not a professional appraiser and had no significant practical experience in valuing businesses - - the buy-sell agreements did not provide a mechanism for periodic review or adjustment to the book_value purchase_price formula other than what would occur as a result of changes in book_value messrs harris and tangney recommended that dave true obtain an appraisal of true oil’s oil_and_gas reserves contemporaneously with the gifts to the children because they expected the book_value gift valuation to be challenged by the internal_revenue_service irs hither the true companies or dave and jean true personally had been audited for income_tax purposes regularly in all tax years preceding the gifts the appraisal was prepared by bernie allen b allen report an engineer from casper wyoming before dave true made the gifts of true oil interests to his children no appraisal of belle fourche was prepared contemporaneously with the sale of 1-percent interests to the true children the b allen report indicated that as of date true oil had reserves of big_number barrels of proved developed oil and big_number thousand cubic feet mcf of proved developed gas and that the fair_market_value of its oil_and_gas_properties ‘the b allen report was not admitted into evidence because it could not be located at the time of trial however the src appraisal prepared for purposes of the subsequent true oil gift_tax case cited valuation data derived from the b allen report we assume that the information contained in the src appraisal accurately reflects the data set forth in the b allen report -- - including leases was dollar_figure the results of the b allen report were generally discussed at true family meetings however there is no evidence in the record that the true children reviewed the report in detail before signing the true oil buy- sell agreement mr harris did not use the b allen report to advise members of the true family at the time of signing the true oil buy-sell_agreement that tax book_value was the appropriate standard he reviewed the report only in connection with subsequent gift_tax litigation cc wyoming u s district_court cases on belle fourche and true oil transfers dave true timely filed a federal gift_tax_return reporting gifts of an 8-percent interest in true oil and in true drilling to each of his children jean true consented to treat the gifts as having been made one-half by each spouse each true oil gift was reported to have a fair_market_value of dollar_figure which represented the tax book_value of an 8-percent interest as of date the transfers of belle fourche stock to the true children valued at dollar_figure per share had not been reported on a gift_tax_return because they were structured as sales by the corporation the commissioner determined gift_tax deficiencies against dave and jean true for the belle fourche transfers the trues paid the gift_taxes assessed and filed a refund_suit in the u s district_court for the district of wyoming designated as - - true v united_states docket no c79-131k d wyo date gift_tax case on date after a trial the district_court judge kerr issued findings_of_fact and conclusions of law that stated taking into consideration all of the facts and circumstances including the reasonable inferences to be drawn therefrom the fair_market_value of the stock in question as of the date of date was dollar_figure per share the book_value price at which the sales to the true children had been made judgment was entered accordingly and the united_states did not appeal the commissioner also determined gift_tax deficiencies against dave and jean true for the gifts to the true children of partnership interests in true oil and true drilling however the commissioner conceded the deficiency relating to true drilling the trues paid the true oil gift_tax deficiencies and filed a refund_suit with the same court as the gift_tax case designated as true v united_states docket no c81-158 reported as 547_fsupp_201 d wyo gift_tax case on date after a trial judge kerr issued a memorandum opinion that concluded taking into consideration all the facts and circumstances and the reasonable inferences to be drawn therefrom the method of valuation used by the plaintiffs in this case offers a more complete and fair estimation of the fair_market_value to be used in the valuation of the interests given as gifts to plaintiffs’ children application of plaintiffs’ valuation method results ina finding that the -- - fair_market_value of each interest was properly determined at dollar_figure judgment was entered accordingly and the united_states did not appeal although members of the true family asserted at trial that they believed that the book_value buy-sell provisions were valid and enforceable as a result of the favorable outcomes of the and gift_tax cases neither they nor dave true engaged counsel to advise them of the legal effects of those cases on future transfers pursuant to the buy-sell agreements in fact as described infra pp dave true saw the transfers as his opportunity to test the ability of the buy-sell agreements to fix federal gift_tax value in preparing for litigation of the and gift_tax cases dave true obtained appraisals for the transferred interests in belle fourche valued as of date and true oil valued as of date from standard research consultants src the src appraisals supported the true family positions in the and gift_tax cases after evaluating belle fourche’s historical performance along with overall economic and industry trends src used the earnings and book_value approaches to derive a freely traded value for the transferred stock the earnings approach required determining various price-earnings multiples for comparable public companies adjusting them for belle fourche’s unique - - characteristics and applying them to belle fourche’s actual earnings data similarly the book_value approach analyzed rates of return on common_stock equity and price-to-book value ratios of comparable public companies and applied them after adjustments to belle fourche’s actual book_value at the valuation_date after assigning more weight to the earnings approach src derived a freely traded value for belle fourche stock of dollar_figure per share src explained that the freely traded value would have been the fair_market_value on the valuation_date had there been an active public market for the stock at that time src opined that because belle fourche lacked a public market for its stock and the transferred shares represented minority interests a willing knowledgeable buyer would demand a discount from the freely traded value while src examined average marketability discounts’ used in public company transactions it did not use this information in its analysis instead src concluded that because the minority interest shareholders the true children could never look forward to a public market and were limited to the sales_price fixed in the ‘src described the transferred interests’ lack of marketability and control as being infirmities that must be accounted for in any sale to a hypothetical purchaser however src’s analysis seemed to blend the two concepts and ultimately referred only to a marketability discount and not to a minority discount - - buy-sell_agreement the fair_market_value of their shares on date was the book_value calculated under the buy-sell_agreement or dollar_figure per share src generally followed the same methodology in valuing the partnership interests in true oil transferred by dave true as of date however instead of using the book_value approach src used the net asset value nav approach combined with the earnings approach this required a two-step process marking the balance_sheet to market to derive nav and applying a discount to nav based on comparable public companies’ ratios of price to nav after again assigning greater weight to the earnings approach src determined the freely traded value of an 8-percent interest in true oil to be dollar_figure rounded on the valuation_date finally src applied the same lack of public market rationale as in its belle fourche appraisal to disregard the freely traded value and to conclude that fair_market_value was limited to the buy-sell_agreement formula price or dollar_figure for an 8-percent interest d tamma hatten’s withdrawal from true companies tamma hatten had never shown an avid interest in participating in the true family businesses and her husband had played a relatively minor role in the management of the true companies on date when tamma hatten wa sec_44 years old she notified her family in writing of her intent to withdraw -- - from and sell her interests in the true companies as required under the buy-sell agreements she and her husband were eager to purchase and independently run their own ranching operation tamma hatten did not seek separate legal or other professional counsel in connection with the sale of her interests in the true companies instead she relied on dave true and his advisers to determine the sales prices of all those interests under the buy- sell agreements and to structure the methods of payment dave true’s legal advisers drafted the agreement for purchase and sale of assets dated date which outlined the terms for sale of tamma hatten’s business holdings including partnership interests corporate stock notes and lease interests the total purchase_price was dollar_figure composed of a cash payment of dollar_figure and payment to a specially created escrow account for the balance the escrow established by dave true and his advisers deviated from the requirements of the true companies’ buy-sell agreements its purpose was to provide security for payment of tamma hatten’s share of accrued contingent liabilities if any and a management vehicle for her investments tamma hatten received over dollar_figure million in aggregate value for her true companies’ interests but that amount included certain offsets for example both highty-eight oil and true oil had negative book values at the buy-sell agreements’ valuation - al --- dates as a result tamma hatten in effect was required to pay the other owners in order to dispose_of her interests in those companies e her overall sales proceeds were reduced the negative offsets were dollar_figure for ebighty-eight oil and dollar_figure for true oil in the case of true oil the negative book_value was attributable to the deductions which had been taken for tax purposes of intangible_drilling_and_development_costs after the sale tamma and don hatten moved from casper to thermopolis wyoming where they bought a ranch and were no longer involved in true family business activities dave and jean true thereafter ceased making annual gifts to tamma and amended their wills and other estate_planning documents to delete any specific provision for tamma hatten and her family ’ this was done because the trues believed that tamma hatten was financially secure as a result of the sale moreover dave true believed that his estate should go to his sons so that they might invest the assets in the family businesses one of dave true’s testamentary documents entitled appointment of trust estate appointment document see infra p characterized the circumstances as follows ‘however under sec_5 of the appointment of trust estate dated date if dave true were to have been predeceased by his wife sons and his sons’ lineal_descendants then tamma hatten would have been the taker in default of dave true’s estate - -- advancement prior to the time of execution of this appointment my daughter tamma t hatten severed her financial ties with the true companies and thus her potential inheritance has been fully satisfied during my lifetime there is no current expectation by tamma hatten her mother or her brothers that jean true or any other member of the true family will make any further financial provision for tamma or her family ’ eb use of similar buy-sell agreements in all true companies except white stallion amendments and waivers the buy-sell agreements and related amendments used by the true family were substantially identical except for white stallion in general the partnership buy-sell agreements mirrored true o1il’s partnership_agreement and the corporate buy- sell agreements mirrored belle fourche’s stockholders’ restrictive agreement the buy-sell agreements were not tailored to the specific type of business or industry in which each true company operated and they all shared the following attributes transfer restrictions mandatory purchase and sale requirements book_value purchase_price formulas derived using the company’s customary accounting methods tax basis and active_participation by owner or spouse requirements the only exception is the true family education trust created by dave and jean true in before tamma hatten’s withdrawal for the benefit of all the true children’s descendants dave and jean true contributed to this trust which is irrevocable after their daughter’s withdrawal therefore tamma hatten’s descendants have continued to derive financial benefits from this trust -- - over the years the buy-sell agreements were amended on several occasions generally applicable amendments included clarifying that owners could transfer their interests to gualified revocable living trusts without triggering the buy-sell provisions applying the buy-sell provisions to sales of partial_interests and making special allowances for an owner’s legal disability in addition the belle fourche buy- sell agreement was amended as of date to include inter alia an active_participation requirement that previously had been omitted due to david l true’s status as a student at the time of the original sales to the children in all the preexisting buy-sell agreements were amended and restated as of date amendments to reflect among other things tamma hatten’s withdrawal from the true companies ' in most cases the amendments were the last amendments made to the buy-sell agreements before dave true’s death ’ the parties to the corporate buy-sell agreements as amended and restated by the amendments were dave and jean true the true sons and the subject corporation the amended 8kxcept white stallion which was amended on date true environmental remediating llc’s operating_agreement was not entered into until date however its provisions were consistent with the amendments to the other true companies’ buy-sell agreements -- -- corporate buy-sell agreements included the following relevant provisions restriction of stock a until termination of this agreement none of the stock of the company shall pass or be disposed of in any manner whatsoever whether by voluntary or involuntary action to any person partnership or corporation except in accordance with the terms of this agreement b each share of stock shall remain subject_to this agreement and each corporation including the company partnership trust and person who now holds or may acquire any of the stock in any manner nevertheless shall hold it subject_to the provisions of this agreement whenever and as often as any of the sales events herein mentioned may occur events requiring the mandatory sale and purchase include any attempt to pass or dispose_of the stock in any manner whatsoever whether by voluntary or involuntary act specifically including but not limited to the following events hereinafter called sales events 2a sale in the event any shareholder desires at any time to sell all or part of his or her stock in the company he or she shall so notify the purchasing shareholders in writing thereafter the selling shareholders shall sell and the purchasing shareholders shall purchase such stock in accordance with the terms of paragraph sec_3 and hereof such sale and purchase shall be consummated within six months after receipt by the purchasing shareholders of such written notice 2b death of shareholder in the event of the death of any one of the shareholders the deceased shareholder as the selling shareholder shall sell and the purchasing shareholders shall purchase all the stock of the selling shareholder in accordance with paragraph sec_3 and hereof this agreement shall be binding upon the heirs and personal_representatives of such decedent and the trustees of any qualified_trust all of which shall be included in the term selling shareholder the actual transfer relating to such sale and purchase as herein provided shall be made - -- within six months after such shareholder’s death xk k 2d shareholders’ reguired activities in the event a shareholder or his or her spouse ceases to devote all or a substantial part of his or her time to the business of the company or any one of its affiliates for any reason such shareholder shall be deemed to be the selling shareholder and to have notified the other shareholders of a desire to sell his or her stock as provided in paragraph 2a unless the remaining shareholders unanimously agree to permit such a shareholder to continue as a shareholder buy and sell agreement the parties hereto agree that on the occurrence of each and every sale event the selling shareholder shall sell to the purchasing shareholders and the purchasing shareholders shall purchase in direct proportion to the interest which each owns in said corporation represented by stock ownership in the company all of the shares of stock owned by or for the benefit of the selling shareholder or all of the shares offered for sale by the selling shareholder for the purchase_price as set forth in paragraph below price the price of any shares sold hereunder shall be the book_value of the stock at the end of the preceding fiscal_year less any and all dividends_paid to the shareholders prior to the effective date of sale plus income computed in accordance with the internal revenue regulations generally requiring allocation on a per share per day basis the book_value of the stock shall be determined in accordance with the accounting methods and principles customarily followed by the corporation emphasis added effective date the effective date for the determination of purchase_price and transfer of stock will be the earliest of a the date of death of the selling shareholder or c the date of notice of desire to sell as herein defined except that for purposes of a above if such date falls within two and one-half months following the end of a fiscal_year the effective date will be two and one- half months after the end of that fiscal_year -- - termination this agreement shall remain in force until death of the survivor of the shareholders and shall then terminate before the amendments the book_value price formula in the corporate buy-sell agreements was different formerly the price was computed by taking the stock’s book_value at the end of the preceding fiscal_year less dividends_paid within months immediately following the fiscal yearend furthermore there was no reference to a per share per day allocation of income before the amendments the partnership buy-sell agreements as amended and restated by the amendments included substantively identical provisions to those cited above however the following modifications which were unique to partnerships were included price the price of any partnership_interest or portion thereof shall be the book_value of the selling partner’s capital_account as of the close of business of the day immediately preceding the sales event the book_value of such capital_account shall be determined in accordance with the accounting methods and principles customarily followed by the partnership and in accordance with the internal_revenue_code and appropriate regulations relating to the determination of the partner’s distributive_share of income expenses and other partnership items emphasis added ehftfective date the effective date for the transfer of partnership_interest shall be the date of death of a partner or the date of an event requiring a mandatory sale and purchase termination of partnership the partnership shall continue in business and shall not be terminated unless the holders of or more of the total interest in partnership capital and profits sell their interests within the same year as provided herein or unless all at - of the partners agree to such termination in such event the interest of the partners shall be settled and adjusted in the same manner and upon the same basis as provided in the death or disability of a partner before the amendments the book_value price formula in the partnership buy-sell agreements was different formerly the purchase_price was determined as of the end of the month immediately preceding the sales event and was computed by multiplying the book_value of the partnership less any withdrawals made by the partners after the end of the preceding month by the selling partner’s percentage interest in partnership net profits percentage of total partners’ capital formula at times members of the true family formally waived their purchase rights under the various true companies’ buy-sell agreements for example in connection with the merger of black hills oil into black hills trucking in the true family agreed to waive any black hills trucking buy-sell provision that would restrict the exchange of stock between the two companies in date the true family waived the belle fourche buy-sell provision requiring all purchases to be in proportion to the the percentage of total partners’ capital formula first appeared in the amended partnership_agreement between dave true jean true and the true children dated date however the original partnership_agreement between dave and jean true dated date calculated the purchase_price based on the selling partner’s capital_account balance at the close of the month closest to the sales event -- - owners’ preexisting ownership percentages in order to allow jean true and the true children but not dave true to purchase additional shares from the company similarly jean true waived her purchase rights under the rancho verdad buy-sell_agreement in date when dave true sold 8-percent interests to each of the true children thereby allowing them to enter that partnership lastly in date the true family waived their purchase rights under the toolpushers buy-sell_agreement to allow the trustee of the true companies employees’ profit sharing trust employees’ trust to sell its toolpushers stock back to the company ' f unique provisions of white stallion buy-sell_agreement in date the original white stallion buy-sell_agreement see supra p was amended to reflect the admission as stockholders of dave and jean true’s children and allen and cynthia true’s children while the white stallion buy-sell_agreement shared some of the common characteristics of other true company agreements it also contained certain unique provisions for example under the provision entitled buy and sell agreement if a stockholder were to die become legally disabled or desire to sell all or part of his stock the ltunder the date toolpushers stockholders’ restrictive agreement employees’ trust was specifically exempted from the buy-sell restrictions as a result the date purchase_price for employees’ trust’s shares was not limited to and in fact exceeded book_value - remaining members of his group allen true’s family comprised group and dave true’s family comprised group were obligated to purchase the stock on a pro_rata basis the stockholder his heirs and trustees etc were likewise obligated to sell to those group members similar to the other true companies’ buy- sell agreements the purchase_price reflected the transferred shares’ book_value at the end of the preceding fiscal_year less dividends_paid within months of such fiscal yearend an additional restriction found only in white stallion’s buy-sell_agreement provided first right of refusal if the shareholders holding of the stock held in either group or group above desire to transfer by lifetime sale all of the interests held by shareholders comprising that group hereinafter selling group to someone other than the shareholders comprising the other group hereinafter nonselling group the selling group shall not do so without first offering in writing to sell such interests to the shareholders comprising the nonselling group on the same terms and conditions as any bona_fide offer received in writing by the selling group for its interests the nonselling group shall have thirty days from the date the written offer and proof of the bona_fide offer are mailed to the nonselling group within which to accept such offer in writing each shareholder comprising the nonselling group shall have the right to purchase the selling group’s interest in the ratio that his or her stock bears to the total stock held by the nonselling group if a shareholder in the nonselling group declines to exercise his or her rights to purchase a portion of the selling group’s stock interest the remaining shareholders comprising the nonselling group desiring to purchase such portion shall have an additional fifteen days to do so in the ratio that their stock ownership bears to the total stock ownership of the shareholders comprising the nonselling group exercising such right to purchase -- - this provision was included in the white stallion buy-sell_agreement at allen true’s request the white stallion buy-sell_agreement was amended and restated again on date to reflect inter alia tamma hattan’s withdrawal from the partnership g future of true family buy-sell agreements after dave true’s death and jean true’s subsequent sale of most of her interests see infra pp the true sons alone owned a majority of the true companies and they have continued the preexisting buy-sell agreements under those agreements upon a brother’s death his estate would be required to sell and the surviving brothers would be required to purchase the deceased brother’s interest at book_value at the death of the last surviving brother the beneficiaries of his estate would receive 100-percent ownership of the true companies this scenario assumes that none of the true sons’ children become actively participating owners of the true companies which may or may not happen in the future the true sons have considered this problem and discussed it with mr harris they have decided to wait until the conclusion of this litigation before making any changes to the buy-sell agreements 2jean true retained her interests in only true drilling white stallion and smokey oil co til transfers in issue a transfers_of_partnership_interests by dave true brffective date dave true sold part of his ownership_interest in all true companies that were partnerships to his wife and sons pursuant to the buy-sell agreements before the transfers dave true held a greater than 50-percent general_partnership interest in each company mr harris recommended that dave true reduce his ownership_interest to less than percent in order to avoid termination of the partnerships for income_tax purposes at his death mr harris was concerned that as a result of such termination the partnership agreements which embodied the buy-sell provisions would become subject_to new valuation rules under chapter_14 of the internal_revenue_code chapter_14 to prevent this from happening dave true sold enough of his interests to reduce his and jean true’s combined ownership to below percent although dave true had health issues before the transfers including back problems and a chronic pulmonary insufficiency that required him to be on oxygen full time the true family and mr harris did the parties stipulated that the true companies’ existing partnership agreements and shareholders’ restrictive agreements were entered into before date effective date for chapter_14 rules and were not substantially_modified after date - - not consider dave true’s ailments to be life threatening or his death to be imminent at the time of his transfers ’ dave true timely filed a federal gift_tax_return jean true signed as consenting spouse disclosing the transfers but treating them as sales thereby reporting no taxable_gifts mr harris expected the return to be audited and the transaction to be challenged by the irs dave true saw this risk as his opportunity to test through litigation the existing buy-sell agreements’ ability to fix transfer_tax value of the true companies on date respondent issued to the estate and to jean true individually duplicate notices of deficiency collectively gift_tax notice determining that the values of interests transferred by dave true in were higher than reported book_value however since issuing the original gift_tax notice respondent has conceded the reported values of interests in rancho verdad and true drilling that were transferred by dave true in appendix schedule infra 74tn response to a question from the court mrs true testified that dave true had been a smoker but that he hadn’t smoked for some time before his death mrs true had previously testified that dave true was on oxygen for chronic bronchitis for about years before he died jean true’s notice_of_deficiency was identical to the estate’s and was issued solely because she consented to split_gifts made by dave true for calendar_year -- - lists the transferred interests and compares the gift_tax notice values to amounts paid_by the purchasers b estate transfers dave true died of a heart attack on date before his death he had transferred substantially_all his assets to his living_trust under sec_5 of the living_trust dave true reserved the power to appoint the trust estate at the time of his death to such persons corporations or other entities and in such shares and interests as i may specify by appropriate provisions in any instrument executed and acknowledged by me and delivered to the trustees of the living_trust on date dave true had exercised his power_of_appointment by executing the appointment document under the appointment document dave true bequeathed to his sons the maximum amount that could pass without estate_tax by reason of the unified_credit equally and free of trust and the remainder of the trust estate to a qualified_terminable_interest_property trust qtip_trust for jean true at jean true’s death or from the beginning had jean predeceased dave the balance of the trust estate and any tangible personalty was to be divided equally among his sons or their heirs however before these bequests were funded and pursuant to the terms of the buy-sell agreements the trustees of the living_trust sold dave true’s interests in the true companies to jean true hank true diemer - - true and david l true at book_value effective date the sales were effected by a closing that occurred on or about date on date the estate timely filed a federal estate_tax_return estate_tax_return reflecting inter alia the cash proceeds received from the sale of the true companies under the heading h a true jr irrevocable sic trust on date respondent issued the estate a notice_of_deficiency estate_tax notice determining that the underlying values of the true companies that were reported on the estate_tax_return were higher than book_value however since issuing the estate_tax notice respondent has conceded the reported values of dave true’s interests in rancho verdad true drilling toolpushers supply co midland financial corp smokey oil co inc and roughrider pipeline co that were sold by the estate in appendix schedule infra lists dave true’s interests and compares the estate_tax notice values to amounts paid_by the purchasers in addition respondent has stipulated that the estate would be entitled to an increased marital_deduction under sec_2056 if the value of interests in the true companies that were sold to jean true was determined to be greater than the purchase prices under the buy-sell agreements - -- c transfers by jean true after dave true died jean true no longer wished to be actively involved in all the true companies accordingly on june and date she gave notice to her sons of her intent to sell most of her interests in the true companies jean true sold her interests to her sons at book_value pursuant to the terms of the buy-sell agreements jean true timely filed a federal gift_tax_return disclosing the transactions but treating them as sales thereby reporting no taxable_gifts on date respondent issued to jean true a notice_of_deficiency gift_tax notice determining that the values of interests she sold in were higher than reported book values however since issuing the gift_tax notice respondent has conceded the reported values of interests in roughrider pipeline co rancho verdad toolpushers supply co and midland financial corp that were sold by jean true in appendix schedule infra lists the interests sold and compares the gift_tax notice values to amounts paid_by the purchasers iv subsequent income_tax litigation regarding ranchland exchange transactions during the 1980's the true family except tamma hatten purchased land and operating_assets to add to their ranching operations each purchase took place through the same series of -- - steps described as follows generally ranchland exchange transactions first instead of true ranches directly acquiring the ranchlands the true family arranged for smokey oil co smokey oil to purchase the parcels of real_property for an aggregate purchase_price of over dollar_figure million while true ranches acquired the operating_assets of each ranch at the time smokey oil a wyoming s_corporation was owned by dave true percent jean true percent and the true sons percent each second smokey oil transferred the ranchlands to true oil in exchange for selected productive oil_and_gas leases which the parties treated as a like-kind tax-free_exchange under sec_1031 third true oil immediately distributed the newly acquired ranchlands to the individual partners of true oil dave and jean true and the true sons as tenants in common fourth the partners then contributed their undivided interests in the ranchlands to true ranches by general warranty deed the partnership_distribution and contribution transactions were treated as nonrecognition transactions under sec_721 and sec_731 the intent of the true family in carrying out this series of acquisitions transfers and exchanges was to create income_tax benefits through the operation of sec_1031 which essentially provides that the basis_of_property received ina nonrecognition exchange is the same as the basis_of_property - - transferred smokey oil received depletable oil_and_gas leases with the same cost_basis as the nondepreciable ranchlands it had transferred in the exchange with true oil this allowed smokey oil to claim cost_depletion deductions for the leases on its tax returns for and under sec_612 which if sustained would have resulted in substantial income_tax savings to the true family true oil on the other hand received the nondepreciable ranchlands with a zero basis because the oil_and_gas leases it exchanged pursuant to sec_1031 were fully cost depleted through subsequent transfers true ranches acquired the ranchlands with the same zero basis as true oil’s oil_and_gas leases by so doing the true family intended to reap the tax benefits of turning nondepreciable assets ranchlands into cost- depletable assets oil_and_gas leases in the hands of smokey oil in addition the ranchland exchange transactions rid true oil of fully cost-depleted assets oil_and_gas leases and gave true ranches a zero basis in otherwise nondepreciable assets ranchlands if these transactions had been effective for income_tax purposes they would also have created transfer_tax benefits by reducing the prices payable under the true ranches and smokey oil buy-sell agreements they would have reduced the book_value of the ranchlands to zero and thereby reduced the book_value formula prices to be paid for partnership interests in true ranches under -- - the terms of the true ranches buy-sell_agreement because of the transfer of basis to the depletable oil_and_gas_properties the ultimate prices to be paid for interests in smokey oil under its buy-sell_agreement would have been expected to be reduced to less than the costs of the purchased ranchlands on audit of the true oil smokey oil and true ranches tax returns for and the irs determined that the substance- over-form and step transaction doctrines required that the various intermediate steps of these transactions be collapsed and that they be viewed as a unitary transaction in which true ranches acquired directly the land and depreciable assets of the ranch properties because smokey oil was deemed not to have acquired the ranchlands the irs treated these transactions as if there had been no exchange between smokey oil and true oil the irs disallowed smokey oil’s cost_depletion deductions claimed on the leases received in the exchanges and it allocated the income from those leases back to true oil the true family paid the deficiencies and filed administrative claims for refund after the irs disallowed the refund claims the true family filed a refund_suit in u s district_court for the district of wyoming the government filed motions for partial summary_judgment contending inter alia that under the step_transaction_doctrine the ranchland exchange transactions were a single transaction in which true ranches --- - alone acguired all the ranch property real_property and operating_assets the district_court granted the government’s motion for summary_judgment designated as true v united_states no 96-cv-1050-j date and held that the step_transaction_doctrine required the recharacterization of the ranchland exchange transactions as the irs had determined on appeal the court_of_appeals for the tenth circuit affirmed the district court’s decision regarding the ranchland exchange transactions see 190_f3d_1165 10th cir on date the court_of_appeals for the tenth circuit denied petitioners’ petition for rehearing and rehearing en_banc opinion ti do family buy-sell agreements control estate_tax_value case law and regulatory authority have interpreted the general estate_tax_valuation provisions of sec_2031 to include special rules that allow qualifying buy-sell agreements to control estate_tax fair_market_value a framework for analyzing estate_tax_valuation issues federal estate_tax is imposed on the transfer of the taxable_estate of every united_states citizen or resident see sec z001l a u s trust co v helvering 307_us_57 the taxable_estate is defined as the gross_estate less prescribed deductions see sec_2051 all property interests owned by the - - decedent at death are included in the gross_estate the value of the gross_estate generally is determined as of the date of death see sec_2031 sec_2033 sec_20_2031-1 estate_tax regs fair_market_value is the standard for determining value of transfers of property subject_to federal estate_tax see 411_us_546 fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts id pincite see sec_20_2031-1 estate_tax regs the willing buyer and seller are hypothetical persons rather than specific individuals or entities and their characteristics are not necessarily the same as those of the actual buyer or seller see 94_tc_193 citing 658_f2d_999 5th cir the hypothetical willing buyer and seller are presumed to be dedicated to achieving the maximum economic advantage as stated in estate of newhouse t c pincite this advantage must be achieved in the context of market conditions the constraints of the economy and the financial and business experience of the corporation existing at the valuation_date generally the shares of a closely_held_corporation for which there is no public market in the absence of recent arm’s- - - length sales are to be valued by taking into account the company’s net_worth prospective earning power dividend-paying capacity and other_relevant_factors see 79_tc_938 sec_20_2031-2 estate_tax regs revrul_59_60 1959_1_cb_237 similarly the valuation of partnership interests requires a fair appraisal as of the valuation_date of all assets of the business tangible and intangible including goodwill an analysis of the business’ demonstrated earning capacity and consideration of other_relevant_factors noted in the stock valuation rules see sec_20_2031-3 estate_tax regs the value of property as of the decedent’s date of death is a question of fact requiring the trier of fact to weigh all relevant evidence of value and to draw appropriate inferences see estate of newhouse v commissioner supra 325_f2d_934 8th cir affg tcmemo_1961_347 b development of legal standards the legal standards for allowing buy-sell agreements to determine estate_tax_value have developed over time some cases other_relevant_factors listed in the regulation include goodwill of the business economic outlook in the particular industry company’s position in the industry and its management degree of control represented by block of stock to be valued and values of securities of corporations engaged in the same or similar lines of business that are listed on a stock exchange see sec_20_2031-2 estate_tax regs -- - laid out fundamental objective requirements that if met permitted the formula price provided by a buy-sell_agreement to establish fair_market_value under predecessors of sec_2031 other cases and the estate_tax regulations have expanded those requirements to address such subjective concerns as whether the buy-sell_agreement was a bona_fide business arrangement and not merely a device to make a testamentary_disposition at a bargain price case law preceding issuance of regulations before the issuance of regulations under sec_2031 courts addressed the effect of option contracts or buy-sell agreements on the valuation of business interests by examining whether restrictions in the agreement put a ceiling on the price the owner or his estate could receive at disposition specifically buy-sell agreements were required to be enforceable against the parties to specify a price and to bind transferors both during life and at death in order to be given dispositive effect for estate_tax_valuation purposes see 82_f2d_166 2d cir 57_f2d_682 2d cir 17_tc_92 generally the wilson- lomb test although these requirements were developed in the context of corporate buy-sell agreements they were also applied to partnership buy-sell agreements see brodrick v gore -- - f 2d 10th cir 22_tc_1267 2_tc_1160 affd sub nom 148_f2d_285 9th cir in addition courts developed other tests to help decide whether buy-sell agreements controlled estate_tax_value in 36_bta_246 affd 100_f2d_639 3d cir the arm’s-length nature of the agreement convinced the court that a corporate buy-sell_agreement controlled estate_tax_value in bensel b t a pincite a majority shareholder father had granted employee son an option to purchase father’s stock at his death for a fixed price in order to retain son’s valuable services father and son were estranged at all relevant times see id when son exercised the option at father’s death the fair_market_value of the stock exceeded the option_price see id pincite the commissioner argued in the alternative for inclusion in the gross_estate at date of death value under the theory that decedent retained an interest to alter revoke or amend under sec_302 of the revenue act of ch 44_stat_71 or made a transfer in contemplation_of_death under sec_302 see bensel v commissioner b t a pincite however the hostilities and constant bargaining between father and son convinced the court that son was not the natural object - - of father’s bounty and that the option_price was what adverse parties dealing at arm’s length would have agreed to see id pincite accordingly the court concluded that the option was neither a substitute for a testamentary_disposition nor a device for avoiding estate_tax so that sec_302 and d did not apply see id pincite instead son’s exercise of the option was either a bona_fide sale for adequate_and_full_consideration or like wilson and lomb completely outside the scope of sec_302 of the revenue act of see id pincite similarly we stated in 31_tc_181 that if for the purpose of keeping control of a business in its present management the owners set up in an arm’ s-length agreement the price at which the interest of a part owner is to be disposed of by his estate to the other owners that price controls for estate_tax purposes regardless of the market_value of the interest to be disposed of id pincite emphasis added other facts that courts considered in evaluating whether buy-sell agreements should determine estate_tax_value included tax_avoidance motives for entering into buy-sell agreements see 194_f2d_396 2d cir estate of littick t c pincite that the purchasers under the buy- sell agreement were natural objects of the decedent-seller’s bounty see hoffman v commissioner t c pincite and that -- - the buy-sell agreement’s price when originally fixed represented full and adequate_consideration and was not a testamentary substitute see id bensel v commissioner b t a pincite 136_fsupp_642 n d md the court_of_appeals for the tenth circuit indicated in brodrick v gore supra that if a partnership buy-sell_agreement were entered into in bad faith that could jeopardize the ability of the agreement to control value for estate_tax purposes in brodrick v gore f 2d pincite a father and his two sons agreed to sell their interests in an oil_and_gas partnership during life or at death only to each other at book_value after the father’s death the sons petitioned the probate_court to be compelled as executors to sell the father’s interest to themselves at book_value see id after a hearing the probate_court found that the partnership_agreement was valid the estate was obligated to sell at book_value the sons were obligated to purchase and book_value ’ was correctly calculated see id pincite the commissioner determined a deficiency in estate_tax on the ground that the fair_market_value of the father’s interest neither the published report of 224_f2d_892 10th cir nor the briefs which we have reviewed specify the basis on which book_value was to be computed eg financial statement tax or cash_basis under the partnership buy-sell_agreement -- - exceeded book_value on his date of death see id pincite the sons paid the deficiency brought a district_court refund_suit and prevailed on a motion for summary_judgment see id the commissioner appealed to the court_of_appeals for the tenth circuit which affirmed the judgment in favor of the executor- sons see id pincite applying the wilson-lomb test the court_of_appeals for the tenth circuit held that the estate_tax_value was properly limited to book_value because the sale to the sons at book_value was required under a reciprocal and enforceable agreement see id pincite the court_of_appeals held the probate court’s prior judgment to be a binding determination that the executors were obligated to sell to the surviving partners at book_value and the calculation of book_value was correct see id the court noted that if the commissioner had pleaded affirmatively that the partnership_agreement was executed in bad faith or that the probate_court proceeding was collusive or nonadversarial there might have been a genuine issue of material fact see id pincite however as stated by the court with no such issues of fact joined the question whether the estate_tax should be computed on the basis of the book_value or the market_value was one of law id -- - regulatory authority and interpretive rulings in the treasury issued final regulations under sec_2031 concerning the valuation of stocks and bonds for estate_tax purposes applicable to estates of decedents dying after date see sec_20_2031-2 estate_tax regs in particular sec_20_2031-2 addresses the valuation of securities owned by a decedent at death subject_to an option or contract to purchase held by another person see sec_20_2031-2 estate_tax regs the regulation states that the effectiveness of the agreement to determine the value of securities for estate_tax purposes depends on the circumstances of the case see id for instance the option or contract_price is accorded little weight if it did not bind the decedent equally during life and at death see id the regulation further states even if the decedent is not free to dispose_of the underlying securities at other than the option or contract_price such price will be disregarded in determining the value of the securities unless it is determined under the circumstances of the particular case that the agreement represents a_bona fide business arrangement and not a device to pass the decedent’s shares to the natural objects of his bounty for less than an adequate_and_full_consideration in money or money’s worth id emphasis added although the regulation as a whole and this subsection in particular have been subsequently amended the changes do not affect the cases at hand cases applying the regulation have sec_20_2031-2 estate_tax regs was amended date by t d 1965_2_cb_367 date by t d continued -- - interpreted the bona_fide business arrangement and not a testamentary device tests to be conjunctive 1ie both tests must be satisfied independently to give the agreement dispositive effect see 828_f2d_177 3d cir 674_f2d_1207 8th cir estate of lauder v commissioner tcmemo_1992_736 lauder ii this means that a buy-sell_agreement can be both a bona_fide business arrangement and a testamentary device with the result that it will not be given dispositive effect for estate_tax_valuation purposes see lauder ii in the commissioner issued revrul_59_60 which was intended to outline and review in general the approach methods and factors to be considered in valuing shares of the capital stock of closely held corporations for estate_tax and gift_tax purposes revrul_59_60 1959_1_cb_237 revrul_59_60 has been widely accepted as setting forth the appropriate criteria to consider in determining fair_market_value see estate of newhouse v commissioner t c pincite section of the ruling addresses the effect of agreement sec_28 continued 1974_1_cb_277 date by t d 1974_2_cb_294 date by t d 1976_2_cb_264 and date by t d amendment 1992_1_cb_816 only the amendment affected sub sec_20_2031-2 estate_tax regs by adding a cross-reference to sec_2703 and the regulations thereunder for special rules involving options and agreements including contracts to purchase entered into or substantially_modified after date see infra pp -- - restricting the sale or transfer of stock on estate and gift_tax value see revrul_59_60 c b pincite first the ruling describes a situation in which stock was acquired by a decedent subject_to an option reserved by the issuing_corporation to repurchase at a certain price the ruling states that the option_price usually will be accepted as fair_market_value for estate_tax purposes under the rubric of revrul_54_76 see id revrul_54_76 1954_1_cb_194 however revrul_59_60 further states that the option_price does not control fair_market_value for gift_tax purposes see revrul_59_60 c b pincite second the ruling provides another formulation of the wilson-lomb test it states that if the option or buy-sell_agreement resulted from voluntary action by the stockholders and was binding during life and at death of the stockholders then the agreement may or may not depending on the circumstances of each case fix the value for estate_tax purposes see id the ruling adds however that the agreement would be a factor to evaluate with other_relevant_factors in determining fair_market_value see id third the ruling lists factors that must always be considered in valuing closely held stock to determine whether the agreement represents a bonafide business arrangement or is a device to pass the decedent’s shares to the natural objects of -- jo - his bounty for less than an adequate_and_full_consideration in money or money’s worth id the factors mentioned are the relationship of the parties the relative number of shares held by the decedent and other material facts see id case law following issuance of regulations and revrul_59_60 cases decided after the issuance of sec_20_2031-2 estate_tax regs and revrul_59_60 supra reflect new expressions of the wilson-lomb test specifically the formula price under a buy-sell_agreement was considered binding for federal estate_tax purposes if the offering price was fixed and determinable under the agreement the agreement was binding on the parties both during life and after death the agreement was entered into for bona_fide business reasons ’ and the agreement was not a substitute for a testamentary_disposition generally the lauder ii test see lauder ii we refer to this requirement as the business_purpose prong of the lauder ii test see estate of lauder v commissioner tcmemo_1992_736 lauder ii this is equivalent to the requirement of sec_20_2031-2 estate_tax regs that the agreement represent a bona_fide business arrangement see lauder ii using the terminology of this court and the regulation interchangeably sec_20_2031-2 estate_tax regs swe refer to this requirement as the nontestamentary disposition prong of the lauder ii test this is equivalent to the requirement of sec_20_2031-2 estate_tax regs that the agreement not be a device to pass the decedent’s shares to the natural objects of his bounty for less than an adequate_and_full_consideration in money or money’s worth see lauder ii using the terminology of this court and the regulation interchangeably sec_20_2031-2 estate_tax regs - 7jl1- tracing the origins of the test through case law and regulations the first two prongs of the lauder ii test had been addressed directly by the courts in the wilson-lomb line of cases however after the issuance of sec_20_2031-2 estate_tax regs the attention of the courts shifted to the last two prongs which had only been adverted to in some early cases a was agreement entered into for bona_fide business reasons in several cases courts considered whether parties had bona_fide business reasons for entering into buy-sell agreements for example instituting a buy-sell_agreement to maintain exclusive family control_over a business repeatedly has been found to be a bona_fide business_purpose see 69_tc_32 estate of littick v commissioner t c pincite lauder ii estate of seltzer v commissioner tcmemo_1985_519 estate of 256_fsupp_753 s d n y in addition using buy-sell agreements to assure continuity of company management policies and to retain key employees also have been held to be bona_fide business purposes see 55_tc_172 bommer revocable_trust v commissioner tcmemo_1997_380 however as we noted in lauder ii legitimate business purposes are often ‘inextricably mixed’ with testamentary objectives where the parties to a restrictive stock agreement are all members of the same immediate - family lauder ii tcmemo_1992_736 64_tcm_1643 t c m ria par big_number pincite quoting bittker federal taxation of income estates gifts par pincite as a result courts required taxpayers independently to satisfy both the business_purpose and nontestamentary disposition prongs of the lauder ii test b was agreement a substitute for testamentary dispositions in evaluating whether buy-sell agreements were substitutes for testamentary dispositions greater scrutiny was applied to intrafamily agreements restricting stock transfers in closely held businesses than to similar agreements between unrelated parties see dorn v united_states f 2d 3d cir lauder ii hoffman v commissioner t c pincite9 the fact that the option is given to one who is the natural object of the bounty of the optionor requires substantial proof to show that it rested upon full and adequate_consideration courts analyzed several factors and employed various tests to ascertain whether buy-sell agreements were meant to serve as substitutes for testamentary dispositions in lauder ii we organized the analysis into two categories factors indicating that a buy-sell_agreement was not the result of arm’s-- length dealing and was designed to serve a testamentary purpose testamentary purpose test and tests to determine whether a buy-sell agreement’s formula price reflected full and adequate -- - consideration in money or money’s worth adequacy of consideration test no particular factor or test was weighted more heavily than another but rather courts considered all circumstances to determine whether buy-sell agreements were adopted for the principal purpose of achieving testamentary objectives see st louis county bank v united_states f 2d pincite1 lauder ii estate of carpenter tcmemo_1992_ testamentary purpose test under the testamentary purpose test factors indicating that a buy-sell_agreement was not the result of arm’s-length dealing and was designed to serve a testamentary purpose included the decedent’s ill health when entering into the agreement see st louis county bank v united_states f 2d pincite estate of lauder v commissioner tcmemo_1990_530 lauder i estate of slocum v united_states f_supp pincite lack of negotiations between the parties before executing the agreement see bommer revocable_trust v commissioner tcmemo_1997_380 lauder ii bensel v commissioner b t a pincite finding no testamentary purpose due to evidence of hostile negotiations lack of or inconsistent enforcement of buy-sell agreements see st louis county bank v united_states f 2d pincite estate of bischoff v commissioner t c pincite ndollar_figure finding that agreement was not a testamentary substitute due in part to -- j4 --- enforcement when son died ' failure to obtain comparables or appraisals to determine the buy-sell agreement’s formula price see bommer revocable_trust v commissioner supra lauder ii failure to seek professional advice in selecting the formula price see bommer revocable_trust v commissioner supra lauder ii lack of provision in buy-sell requiring periodic review of a stated fixed price see bommer revocable_trust v commissioner supra exclusion of significant assets from the formula price see lauder ii finding that omission of all intangible assets from book_value formula suggested testamentary purpose and acceptance of below market payment terms for purchase of decedent’s interest see bommer revocable_trust v commissioner supra adequacy of consideration test before determining whether the formula price in a buy-sell_agreement represented full and adequate_consideration in money or money’s worth courts were required to decide as a preliminary matter when and how the adequacy of consideration test would be applied for example would the adequacy of consideration be tested when the buy-sell_agreement was adopted or when the buy- sell restrictions were invoked at the decedent-stockholder’s death in addition the term adequate_and_full_consideration 71but see bommer revocable_trust v commissioner tcmemo_1997_380 disagreeing with the taxpayer’s contention that record of prior enforcement reguires that buy-sell_agreement be respected for estate_tax purposes - - which was not defined in sec_20_2031-2 estate_tax regs required interpretation in general courts evaluated the adequacy of consideration as of the date the buy-sell_agreement was executed rather than at the date for valuing property to be included in the decedent-- shareholder’s gross_estate see st louis county bank v united_states f 2d pincite lauder ii estate of bischoff v commissioner t c pincite n bensel v commissioner b t a pincite however in exceptional circumstances courts examined the adequacy of consideration and conduct of parties after the buy-sell_agreement date if intervening events within the parties’ control caused a wide disparity between the buy-sell agreement’s formula price and fair_market_value see st louis county bank v united_states f 2d pincite estate of rudolph v united_states ustc par big_number pincite9-88450 aftr 2d pincite6-93-2177 s d ind in st louis county bank supra pincite the intervening event conversion from moving storage and delivery business to real_estate rental business had a significant adverse impact on the stock’s value as computed under the buy-sell agreement’s formula price computed as times average annual net_earnings per share for preceding years the moving business generated substantial yearly income high in of dollar_figure per share low in of dollar_figure per share as defined under the stock purchase agreement’s formula continued -- - in estate of reynolds v commissioner t c pincite we considered whether the ultimate disparity between unrestricted market price per share and the formula price could have been predicted by the parties at the time they executed a voting_trust agreement in that case we found that the restrictive provisions of the voting_trust agreement were not determinative of estate or gift_tax value and were at most a factor to be considered in valuing the voting_trust_certificates see id pincite the decedents’ family entered into the voting_trust agreement to maintain the family’s controlling_interest in the kansas city life_insurance co a publicly traded company see id pincite at the voting_trust agreement date in the unrestricted over-the-counter market price of the underlying stock was times the voting_trust formula price times the average annual cash dividend paid on a share of common_stock of the company over the preceding 3-year period see id pincite continued however while engaged in the rental real_estate business the company’s stock value under the formula went down to dollar_figure per share from to see 674_f2d_1207 8th cir the restrictive provisions were held not to fix estate and gift_tax values because the voting_trust_certificates could have been freely given or bequeathed without triggering the restrictive provisions and this court considered inapplicable the approach of the court_of_appeals for the second circuit in the wilson-lomb line of cases because of the lack of regard for the retention value of the voting_trust_certificates see 55_tc_172 see infra p regarding gift_tax valuation implications of retention value - by year of death the ratio of unrestricted market price to voting_trust formula price had become to l see id pincite the commissioner argued that the restrictive provisions should be disregarded in valuing the shares because the voting_trust agreement in reynolds represented a device and was not a bona_fide business arrangement under section h estate_tax regs see id however we found that there were bona_fide business reasons for the reynolds voting_trust agreement and that the large discrepancy between market price per unrestricted share and formula price per unit was not the result of any cleverly devised plan to lower the testamentary value of decedents’ investments in the company id pincite therefore the voting_trust agreement was factored into the determination of fair_market_value rather than being completely disregarded to apply the adequacy of consideration test courts were required to determine the meaning of the phrase adequate_and_full_consideration in money or money’s worth used in sec_20_2031-2 estate_tax regs in estate of bischoff v commissioner t c pincite n we concluded that consideration was adequate because the formula price to be paid for a partnership_interest represented the fair_market_value of partnership assets in dorn v united_states f 2d pincite the court_of_appeals for the third circuit observed that although few cases have relied on treasury regulation - - dollar_figure31 h sic for support those which do discuss it support the position that the option_price affects the value of the gross_estate only if the option was granted at arm’s length in bensel v commissioner b t a pincite the adequacy of consideration test was met when the agreement was entered into because the price agreed upon between the father and son was not too low that is it was not lower than the price at which persons with adverse interests dealing at arm’s length might have been expected to have agreed similarly in estate of carpenter v commissioner tcmemo_1992_653 we held that a book_value price was reasonable 1ie adequate and full because it was the result of arm’s-length negotiations conducted at the time the buy-sell_agreement was created an instructive articulation of the adequacy of consideration test was presented in lauder ii 64_tcm_1643 t c m ria par big_number pincite3 through in which we stated notably the phrase adequate and full considera-- tion is not specifically defined in section h estate_tax regs in defining the phrase we begin with the proposition that a formula price may reflect adequate_and_full_consideration notwithstanding that the price falls below fair_market_value see eg 55_tc_172 in this light the phrase is best interpreted as requiring a price that is not lower than that which would be agreed upon by persons with adverse interests dealing at arm’s length bensel v commissioner supra under this standard the formula price generally must bear a reasonable relationship to the unrestricted fair_market_value of the stock in guestion - jq - in summary to satisfy the adequacy of consideration test given the greater scrutiny applied to intrafamily agreements restricting transfers of closely held businesses interests the formula price under the buy-sell_agreement must be comparable to what would result from arm’s-length dealings between adverse parties and it must bear a reasonable relationship to the unrestricted fair_market_value of the interest in question statutory changes in congress enacted the chapter_14 special valuation rules see secs chapter_14 omnibus budget reconciliation act of obra publaw_101_508 sec a stat these rules were enacted to replace the complex overly broad estate_freeze rules of recently enacted sec_2036 with targeted rules that were designed to assure more accurate valuation of property subject_to transfer_taxes see s 101st cong 2d sess cong rec chapter_14 includes sec_2703 which codifies rules regarding the impact of restrictions options agreements rights to acquire or use property at less than fair_market_value or limitations on sale or use of property on valuation for estate and gift_tax purposes see sec_2703 new sec_2703 34see omnibus budget reconciliation act of publaw_100_203 sec stat sec_2703 certain rights and restrictions disregarded continued - - applied to agreements options rights or restrictions entered into granted or substantially_modified after date see obra sec e a stat the senate bill s explained that the rules requiring options rights or restrictions to be bona_fide business arrangements and not to be devices to transfer property to members of the decedent’s family for less than full and adequate_consideration in money or money’s worth see sec_2703 and continued a general_rule ---for purposes of this subtitle the value of any property shall be determined without regard to-- any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use such property b exceptions ---subsection a shall not apply to any option agreement right or restriction which meets each of the following requirements it is a bona_fide business arrangement it is not a device to transfer such property to members of the decedent’s family for less than full and adequate_consideration in money or money’s worth its terms are comparable to similar arrangements entered into by persons in an arms’ length transaction swe summarize sec_2703 to complete our analysis of the evolution of legal standards on the ability of buy-sell agreements to control estate_tax_value however the parties have stipulated that the provisions of sec_2703 do not apply to the cases at hand see supra note -- - were similar to those contained in sec_20_2031-2 estate_tax regs see s supra pincite0-30541 s also emphasized that the business arrangement and device requirements were independent tests see id further s explained that obra added a third requirement that the terms of the option agreement right or restriction must be comparable to similar arrangements entered into by persons in an arm’ s-- length transaction see id according to s this requirement was not found in prior_law see id il do and gift_tax cases have preclusive effect a petitioners’ collateral kstoppel argument petitioners argue that under the doctrine_of collateral_estoppel or issue preclusion we are bound by certain determinations of the u s district_court for the district of wyoming in the and gift_tax cases in petitioners’ view the district_court found as to true oil and belle fourche that their buy-sell agreements were bona_fide business arrangements and book_value of the transferred interests equaled fair_market_value as of the agreement dates ’ petitioners explain that the district_court explicitly determined that book_value equaled fair_market_value for the two companies describing this as an ultimate fact in the and gift_tax cases and an evidentiary fact in the cases at hand in contrast petitioners contend that the district_court implicitly held that the buy-sell agreements were bona_fide business arrangements because the district_court took the agreements into account in determining fair_market_value of the true oil and belle fourche transferred interests petitioners continued - - petitioners assert that the requirements for applying collateral_estoppel articulated in 90_tc_162 affd 904_f2d_525 9th cir have been met therefore respondent is precluded from relitigating those two issues we disagree moreover petitioners acknowledge that respondent is not estopped from arguing that the true companies’ buy-sell agreements were testamentary devices that were not controlling for estate_tax purposes we agree b legal standards for applying collateral_estoppel the doctrine_of collateral_estoppel provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 quoting 439_us_322 n collateral_estoppel is a judicial doctrine designed to protect parties from unnecessary and redundant litigation to conserve judicial resources and to continued characterize this as an evidentiary fact in the and gift_tax cases and an ultimate fact in the cases at hand an evidentiary fact is a fact that is necessary for or leads to the determination of an ultimate fact see black’s law dictionary 7th ed an ultimate fact is a fact essential to the claim or the defense see id pincite in 91_tc_273 the tax_court regarded the distinction between ultimate and evidentiary facts as irrelevant in applying collateral_estoppel see infra pp - - foster certainty in and reliance on judicial action see 109_tc_235 this court in peck v commissioner supra pincite prescribed the following five conditions that must be satisfied before applying collateral_estoppel to a current factual dispute the peck requirements the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation citations omitted collateral_estoppel may be used in connection with matters of law matters of fact and mixed matters of law and fact see 91_tc_273 moreover its focu sec_1s on the identity of issues not the identity of legal proceedings so that it may apply to issues of fact or law previously litigated even though the claims differ see 103_tc_501 citing meier v commissioner t c pincite collateral_estoppel cannot apply the court_of_appeals for the tenth circuit used a similar test to determine whether collateral_estoppel applied see 880_f2d_260 10th cir - -- if the party against whom it is asserted did not have a full and fair opportunity to litigate the issue in the earlier proceeding see meier v commissioner t c pincite citing 449_us_90 to determine whether the issue to be precluded in case was identical to an essential issue actually litigated in case peck requirement sec_1 and early cases disagreed over whether the facts found in case had to be ultimate facts or instead included both ultimate and evidentiary facts see meier v commissioner t c pincite citing the 141_f2d_927 2d cir evergreens in 43_tc_50 affd 360_f2d_358 4th cir this court adopted the evergreens ultimate facts test which limited the use of collateral_estoppel to ultimate facts found in the second case however more recent cases and commentators have criticized the evergreens approach and its limitation of collateral_estoppel to ultimate facts in meier v commissioner supra pincite we abandoned the evergreens approach and adopted the rationale of comment j restatement judgment sec_2d sec_27 which focuses not on whether the facts to be precluded from being relitigated were evidentiary or ultimate but on whether the parties recognized the issue as important and necessary to the first judgment the restatement reads as follows continued - - c collateral_estoppel impact of and gift_tax cases we now evaluate the and gift_tax cases and the cases at hand in light of the peck requirements to determine whether we are precluded from deciding whether true o1il’s and belle fourche’s buy-sell agreements were bona_fide busine sec_3 continued determinations essential to the judgment it is sometimes stated that even when a determination is a necessary step in the formulation of a decision and judgment the determination will not be conclusive between the parties if it relates only to a mediate datum or evidentiary fact rather than to an ultimate fact or issue of law it has also been stated than sic even a determination of ultimate fact will not be conclusive ina later action if it constitutes only an evidentiary fact or mediate datum in that action such a formulation is occasionally used to support a refusal to apply the rule_of issue preclusion when the refusal could more appropriately be based on the lack of similarity between the issues in the two proceedings if applied more broadly the formulation causes great difficulty and is at odds with the rationale on which the rule_of issue preclusion is based the line between ultimate and evidentiary facts is often impossible to draw moreover even if a fact is categorized as evidentiary great effort may have been expended by both parties in seeking to persuade the adjudicator of its existence or nonexistence and it may well have been regarded as the key issue in the dispute in these circumstances the determination of the issue should be conclusive whether or not other links in the chain had to be forged before the question of liability could be determined in the first or second action the appropriate question then is whether the issue was actually recognized by the parties as important and by the trier as necessary to the first judgment if so the determination is conclusive between the parties in a subsequent action restatement judgment sec_2d sec_27 -- - arrangements and book values equaled their fair market values on the agreement dates we preface the inquiry by noting that petitioners properly raised the collateral_estoppel issue in their petition see rule the jurisdictional competency of the district_court in the and gift_tax cases has not been questioned judgments were entered and the government did not appeal the parties to the cases at hand were also parties to the and gift_tax cases e both petitioners and respondent were parties or privies in the earlier gift_tax cases and were bound by those decisions in sum conditions and of the peck requirements are satisfied bona_fide business arrangement issue petitioners argue that we are precluded from deciding whether the true oil and belle fourche buy-sell agreements represented bona_fide business arrangements under sec_20_2031-2 estate_tax regs because the district_court implicitly made this determination in the and gift_tax cases we disagree with petitioners because the issue was not specifically the taxpayers in the and gift_tax cases were dave true jean true tamma hatten hank true diemer true and david l true petitioners in the cases at hand are dave true’s estate considered his privy and jean true the fact that the true children are not parties in their own right to the cases at hand does not cause the remaining parties to fail peck requirement see 90_tc_162 affd 904_f2d_525 9th cir - - actually litigated and decided in the and gift_tax cases and was not essential to those decisions flunking peck requirement therefore we proceed independently to determine whether the true companies’ buy-sell agreements were entered into for bona_fide business reasons see discussion infra pp whether book_value equaled fair_market_value as of agreement date issue the district court’s findings that tax book_value equaled fair_market_value for the true oil and belle fourche interests transferred as of the buy-sell_agreement dates in and also do not have preclusive effect in the cases before us this is because the issues in these cases the fair_market_value of the interests in guestion many years later are not identical to and were not actually litigated in or essential to the district court’s decisions in the and gift_tax cases in the and gift_tax cases the district_court determined the fair market values as of the agreement dates of transferred interests in belle fourche and true oil explicitly taking into account the depressive effect that the buy-sell agreements had on value in those cases the district_court independently determined that fair_market_value equaled book_value at the agreement dates without finding that the buy-sell agreements controlled transfer_tax value under a lauder ii type -- - of analysis without a finding that the agreements were testamentary devices the district_court was free to consider the buy-sell restrictions along with other_relevant_factors in determining fair_market_value see revrul_59_60 c b pincite in the cases at hand we also must determine as part of our evidentiary findings fair_market_value on the agreement dates to help us decide whether the true companies’ buy-sell agreements were testamentary devices however in so doing we would not take into account any depressive effect that the buy-sell agreements might have had on value to do otherwise would be to indulge in circular reasoning that would assume the answer at the outset of the inguiry therefore the facts we must find in the cases at hand fair_market_value at agreement dates without considering impact of buy-sell restrictions on value were not required to be found by the district_court in the and gift_tax cases leaving the matter open to our examination in the cases at hand we analyze the differences between a formula price under a buy-sell_agreement and fair_market_value on the agreement date to the district court’s approach was similar to that employed in 92_tc_312 where we did not decide whether the price determined under an adjusted book_value formula price was dispositive for estate_tax purposes instead we held after reviewing the expert reports that the actual date of death fair_market_value of the shares did not exceed the formula price see discussion infra pp -- -- help expose any lack of arm’s-length dealings or presence of testamentary intent see estate of bischoff v commissioner t c pincite n bensel v commissioner b t a pincite lauder il if the buy-sell_agreement is found to be a testamentary device it is to be disregarded for purposes of determining estate and gift_tax value see discussion infra p accordingly it would be incorrect to account for a buy-sell agreement’s effect on value in deriving an evidentiary fact fair_market_value at agreement date that will be used to decide whether the agreement should have an effect on value at a later date in estate of bischoff v commissioner supra pincite n we compared the buy-sell formula price to the fair_market_value of the underlying partnership assets on the date they were transferred to the partnership which was close to the agreement date and found consideration to be adequate and the buy-sell_agreement price to be equal to fair_market_value we did not consider any depressive effect that the buy-sell_agreement might have had on underlying asset values at the agreement date in lauder ii we analyzed various experts’ valuations finding the comparative valuation approach that emphasized price earnings ratios of industry competitors to be the most reliable basis for valuing the decedent’s stock at the buy-sell_agreement dates we then allowed a discount for lack of -- - liguidity in computing fair_market_value however we did not attribute the lack of liquidity to the buy-sell agreements see id in summary the and gift_tax cases determined fair_market_value of the true oil and belle fourche transferred interests at the dates of agreement by taking into account the depressive effect the buy-sell agreements had on value the district_court in those cases did not analyze whether the buy- sell agreements served as substitutes for testamentary dispositions and therefore was allowed to consider their effect on value this issue is not the same as the one in the cases before us as we are required to disregard the buy-sell agreements in determining value at the relevant dates in order to make our determination of whether the true family buy-sell agreements were substitutes for testamentary devices therefore we are not bound by the district court’s determinations that tax book_value equaled fair_market_value for the true oil and belle fourche interests transferred as of the buy-sell_agreement dates til do true family buy-sell agreements control estate_tax values we now apply the lauder ii test to the true family buy-sell agreements to determine whether the agreements control federal estate_tax_value because most of the buy-sell agreements at issue in these cases were modeled on the true oil partnership_agreement or the belle fourche stockholders’ restrictive --- - agreement we focus attention on the facts surrounding the creation and implementation of those agreements petitioners assert that the true family buy-sell agreements satisfy all four prongs of the lauder ii test while respondent contends that they flunk two of the four prongs a was the offering price fixed and determinable under the agreements the parties agree that the formula price set forth in the true family buy-sell agreements tax basis book_value was both fixed and determinable thus the first prong of the lauder ii test is satisfied b were agreements binding during life and at death petitioners divide this test into two components the agreements must be enforceable under state law and must bind the transferors both during life and at death the true family buy- sell agreements must satisfy both of these components to fulfill the second prong of the lauder ii test see 82_f2d_166 2d cir 57_f2d_682 2d cir 17_tc_92 lauder ii first respondent argues that the true companies’ buy-sell agreements were not enforceable under wyoming law we disagree however respondent challenges the propriety of using tax basis book_value as a measure of fair_market_value - restrictions on transfers of corporate stock are valid and enforceable if authorized by statute see wyo stat ann sec b michie authorized restrictions include those that serve a reasonable purpose and are not against public policy see wyo stat ann sec c michie hunter ranch inc v hunter 153_f3d_727 10th cir w l unpublished opinion respondent eguates this requirement with the business_purpose and nontestamentary disposition prongs of the lauder ii test ie transfer restrictions must fulfill a business_purpose and must not contravene public policy by serving as substitutes for testamentary dispositions however respondent provides no authority for his interpretation of the wyoming statute and it is not self-evident that a wyoming court would consider transfer restrictions that served both business and testamentary purposes to violate public policy in fact the district_court in the and gift_tax cases treated the belle fourche and true oil buy-sell agreements as enforceable by factoring the transfer restrictions into the computation of fair_market_value under the wyoming uniform_partnership_act wupa partnership agreements govern relations among partners and between partners and the partnership as such the wupa provides only default rules if the partnership_agreement is silent see wyo stat ann sec a michie however - - certain rights cannot be varied by the partnership_agreement see id at sec b such non-variable rights do not include the right to impose transfer restrictions on partnership interests see id respondent further argues that the buy-sell agreements should be set_aside as unconscionable contracts of adhesion respondent points to tamma hatten’s lack of legal representation when she acquired interests in the true companies and entered into the buy-sell agreements and withdrew from the true companies her lack of control_over the buy-sell_agreement terms and her inferior bargaining position to support his unconscionability argument a contract of adhesion is a standard-form contract prepared by one party to be signed by the party in a weaker position usu a consumer who has little choice about the terms black’s law dictionary 7th ed under wyoming law unconscionability is tested at the time of the agreement and is considered as a form of fraud recognized in equity but such fraud should be ‘apparent from the intrinsic nature and subject of the bargain itself such as no man in his senses and not under delusion would make on the one hand and no honest and fair man would accept on the other’ in re estate of frederick p 2d wyo we do not believe that conditions present at the inception of the true companies buy-sell agreements would meet these definitions the -- - buy-sell agreements were not boilerplate documents and in all likelihood the weaker parties the true children according to respondent would benefit the most from the non-arm’s-length terms the fact that tamma hatten may ultimately have suffered financial detriment because she withdrew from the true companies at the time she did has no bearing on whether the agreements were unconscionable at inception or would be so regarded as of the times they were given effect in and accordingly we conclude that the true family buy-sell agreements were enforceable under wyoming law second respondent asserts that the buy-sell agreements although binding by their explicit terms were often modified and were not always followed by the parties suggesting that they did not actually bind the parties during life on the contrary we find that the amendments to and waivers of the buy-sell provisions were formally documented and were consistent with the terms and general intent of the agreements 1ie to maintain family ownership for example waivers to allow non pro_rata purchases of interests by true family members exchanges of stock incident to a merger and sales of stock by the toolpushers’ employees’ trust back to the company were normal responses to business exigencies similarly amendments allowing transfers to owners’ revocable living trusts clarifying the mechanics of the buy-sell provisions and introducing the active_participation -- - requirement were all in keeping with the general purpose of maintaining control of the true companies among family members who were active in the businesses moreover the invocation of the buy-sell provisions when tamma hatten withdrew from the true companies is persuasive evidence that the parties treated the agreements as binding see estate of bischoff v commissioner t c pincite n accordingly the waivers and amendments do not jeopardize the binding nature of the buy-sell agreements see lauder ii third respondent suggests that the corporate buy-sell agreements except the white stallion agreement are not binding because dave true had substantial power as controlling shareholder to alter their terms during his lifetime petitioners counter that dave true did not have the ability unilaterally to alter the agreements by virtue of his majority ownership of the corporations they argue that control of the corporation is irrelevant because the buy-sell agreements were agreements among the shareholders that could not be amended or terminated without the shareholders’ unanimous consent respondent and petitioners cited no cases to support their positions on this matter for the reasons stated below we agree with petitioners in bommer revocable_trust v commissioner tcmemo_1997_ we found that a buy-sell_agreement was not binding on the -- - decedent during his lifetime because it explicitly gave the decedent unilateral power to alter or amend its terms and the natural objects of the decedent’s bounty were the other shareholders in the cases at hand we agree with petitioners that dave true could not unilaterally terminate the agreements because by their terms the buy-sell agreements would not terminate until the death of the last surviving shareholder however contrary to petitioners’ assertions we note that each corporation was listed as a party to its own amended and restated buy-sell_agreement dated date notwithstanding this inconsistency we believe that dave true’s controlling ownership did not give him unilateral authority to alter or amend the corporate buy-sell agreements so that they would be considered non-binding first the agreement in bommer explicitly conferred on the decedent the unilateral power to amend see id this is not true in the cases at hand second it appears that the primary parties to the instant agreements were the shareholders and that the corporation was included only to ensure that the stock certificates were marked with transfer restrictions therefore contrary to respondent’s assertions we conclude that dave true’s majority ownership of the true corporations did not confer on him the unilateral authority to alter or amend the buy-sell agreements which would - have been sufficient to render the agreements non-binding for estate_tax purposes however we note that the white stallion buy-sell_agreement allowed a different pricing formula for certain types of lifetime transfers and thereby did not egqually bind transferors during life and after death specifically under the buy and sell agreement provision if a stockholder were to die become legally disabled or desire to sell all or part of his stock the remaining members of his group would be obligated to purchase the stock on a pro_rata basis for a price equal to book_value at the end of the preceding fiscal_year less dividends_paid within months of such fiscal yearend the transferring stockholder his heirs trustees etc reciprocally would be obligated to sell to those group members alternatively under the first right of refusal provision if all the shareholders of one group selling group wanted to transfer all their interests by lifetime sale to a third party who was unaffiliated with the other shareholder group nonselling group they could do so at any price but the selling group would be required first to offer the nonselling group the opportunity to purchase the stock on the same terms and conditions as any bona_fide third party offer received by the selling group thus a lifetime sale of all the selling group’s stock could generate a higher price than would a transfer at death under the book_value formula price - - sec_20_2031-2 estate_tax regs states little weight will be accorded a price contained in an option or contract under which the decedent is free to dispose_of the underlying securities at any price he chooses during his lifetime similarly in 22_tc_1267 we explained where the agreement made by the decedent and the prospective purchaser of his property fixed the price to be received therefor by his estate at the time of his death but carried no restriction on the decedent’s right to dispose_of his property at the best price he could get during his lifetime the property owned by decedent at the time of his death would be included as a part of his estate at its then fair_market_value citations omitted see also 303_f2d_170 5th cir baltimore natl bank v united_states f_supp pincite in the cases at hand a complete lifetime buy-out of one family group’s interests in white stallion could be achieved at the highest price the market would bear while a transfer at death or during life by less than all group members would be limited to a book_value purchase_price this runs afoul of the lauder ii requirements because the buy-sell agreements for the true companies other than white stallion were enforceable under state law and were binding on the transferors both during life and at death we find that the second prong of the lauder ii test is satisfied as to those companies however the white stallion buy-sell_agreement - - fails to satisfy the second prong of the lauder ii test because it was not equally binding during life and at death c were agreements entered into for bona_fide business reasons the buy-sell agreements in these cases were adopted and maintained to ensure continued family ownership and control of the true companies dave true’s experiences of owning and operating businesses with outsiders and then having to buy them out motivated him to use buy-sell provisions even when jean true was his only co-owner to restrict a related owner’s ability to sell outside the family as previously stated courts consistently have recognized the goal of maintaining exclusive family control_over a business to be a bona_fide business_purpose see supra p by maintaining family control and ownership dave true was able to continue his policy of channeling profits from the true companies into true oil to fund the costs of searching for additional reserves through exploratory_drilling in addition the buy-sell agreements were used to secure active_participation from owners of the true family businesses because dave true feared that passive owners would not share his long-term vision for the success and perpetuation of the true companies under the buy-sell agreements an owner who with his or her spouse ceased to devote all or a substantial part of his or her time to the business would be reguired to sell his or her interest in the business thus the buy-sell agreements enforced the active ownership requirements that played a central role in dave true’s business philosophy in this regard courts have found that using buy-sell agreements to assure continuity of company management policies or to retain key employees are bona_fide business purposes that satisfy this prong of the lauder ii test see supra pp the parties generally agree that the true family buy-sell agreements were entered into for bona_fide business reasons thus for the reasons stated above we find that the third prong business_purpose prong of the lauder ii test is satisfied 9however respondent disagrees with petitioners’ suggestion that a finding of business_purpose could preclude a finding of testamentary intent petitioners cite dicta in st louis county bank v united 674_f2d_1207 8th cir which stated that the fact of a valid business_purpose could in some circumstances completely negate the alleged existence of a tax- avoidance testamentary device as a matter of law petitioners’ brief states in this case the business purposes for the agreements are sufficient to establish that the agreements are bona_fide business arrangements petitioners do not rely solely on those business purposes however to show that the agreements are bona_fide business arrangements we agree with respondent that established case law and regulatory authority require that the bona_fide business_purpose and nontestamentary disposition prongs of the lauder ii test must be satisfied independently however we acknowledge that in some instances the presence of a business_purpose eg a desire to vest control of a company in an employee who is not related to the testator by blood or marriage may indicate that testamentary motives are absent this is not the situation in the cases at hand alternatively if the business_purpose is to keep control within the family it is fully consistent with a testamentary objective in such a case the presence of a business_purpose does not negate the testamentary purposes d were agreements substitutes for testamentary dispositions we now consider whether the true companies’ buy-sell agreements were adopted for the purpose of achieving testamentary objectives as previously stated greater scrutiny applies to intrafamily agreements restricting stock transfers in closely held businesses this analysis requires us to apply the appropriate common_law tests along with other_relevant_factors to the particular facts of the cases at hand no one test or factor is determinative rather we must consider all relevant factors to decide whether the buy-sell agreements were used as substitutes for testamentary dispositions testamentary purpose test respondent argues that the true companies’ buy-sell agreements were not the result of arm’s-length dealings and were designed to serve testamentary purposes after evaluating the following factors we agree with respondent that dave true had testamentary objectives conflated with the legitimate business reasons mentioned above for adopting and maintaining the true family buy-sell agreements a decedent’s health when he entered into agqreements dave true was in good health when he entered into the first buy-sell agreements belle fourche true oil true drilling with his children in and however by the time he made the transfers in issue dave true had a history of back problems and a chronic pulmonary insufficiency that required him to be on oxygen full time courts have found that a decedent’s ill health at the time he entered into a restrictive agreement indicated that he had testamentary purposes for doing so see eg st louis county bank v united_states f 2d pincite lauder i estate of slocum v united_states f_supp pincite therefore dave true’s good health in and does not lead to any inference of testamentary motive for his entry into those agreements the subsequent decline in dave true’s health has no direct bearing on the likelihood of testamentary purpose when the agreements were originally entered into b no negotiation of buy-sell_agreement terms petitioners have provided little evidence to show that the parties negotiated the terms of the buy-sell agreements although the true children in their testimony consistently characterized communications with their father regarding the buy- sell agreements as discussions rather than as negotiations there is no evidence that any changes were made to the buy-sell agreements as a result of those discussions the true children did not receive independent legal or accounting advice when they entered into the agreements nor did they know who drafted them further certain facts suggest that the buy-sell_agreement terms were determined unilaterally by dave true based on his strong beliefs concerning how his family should own and operate their businesses beliefs that he ingrained in his children so that they readily consented to any ownership conditions proposed by their father dave true’s control_over his children’s interests in the true companies indicates that he had absolute discretion to set the buy-sell_agreement terms before the true children had reached majority dave true transferred gifts of cash and minor interests in the true companies to the children’s guardianship accounts which he managed for their benefit the children were unaware of how or when they acquired those early interests in the true companies when the true children were in their early 20's and 30's dave true transferred to them either by gift or sale interests in three principal true companies belle fourche true drilling and true oil the true children’s purchases of their interests in belle fourche were financed with cash gifts from their parents over the years and with earnings distributions from other true companies they did not know why in connection with their stock purchase they also had to lend money to belle fourche although the true children except tamma hatten received gifts from dave and jean true every year but one between and they never received cash in hand instead amounts were transferred under dave true’s direction to accounts that were accumulated for the children’s benefit monitored by the true companies’ bookkeepers used to purchase interests in the true companies and lent to relatives and the family businesses these facts indicate that dave true exerted significant control_over the true children’s investments in the true companies he determined the extent of their ownership the timing of their acquisitions and the methods of payment for the children’s debt and equity interests we conclude that dave true’s control_over the means of conveying ownership to the children also allowed him unilaterally to determine the terms of the buy-sell agreements the specific terms of the buy-sell agreements also reflected dave true’s dominance over their creation for instance key provisions restricting transfers to outsiders and setting the transfer price at book_value were included in the earliest buy- sell agreements between dave and jean true similar versions of those same provisions were incorporated into all subsequent buy- sell agreements with the true children moreover dave true’s imposition of the active_participation requirements was actuated by his strong personal bias against passive ownership while the true children may have understood and even agreed with their father’s reasons for imposing these requirements it is clear that he had unfettered ability to do so which he exercised without the need for negotiations it also follows from the events surrounding the sale of tamma hatten’s interests in the true companies that there was a lack of negotiations among the parties tamma hatten did not seek separate legal or other professional counsel in connection with the sale instead she relied on dave true and his advisers to determine the sales_price under the buy-sell agreements and to structure the methods of payment accordingly dave true’s advisers drafted an agreement outlining the terms of sale and set up an escrow account for tamma hatten to receive roughly half of the sales proceeds the escrow arrangement which departed from the requirements of the buy-sell agreements was meant to reserve assets to pay tamma’s share of contingent liabilities and to provide a management vehicle for her investments finally tamma hatten was required effectively to pay the other owners in order to sell her interests in certain profitable companies that had negative book values at the buy-sell valuation_date as previously discussed tamma hatten once she gave notice that she and her husband would no longer be active participants was bound to sell her interests in the true companies pursuant to the terms of the buy-sell agreements however it is likely that an unrelated party in similar circumstances would have hired separate counsel to interpret the buy-sell_agreement terms review the sales agreements and question the reasonableness of being required to pay ie take an offset against sales proceeds to sell interests in profitable companies in addition an unrelated seller would want to hire her own investment manager rather than agree to an escrow arrangement that was not required under the buy-sell agreements in other cases involving related_party buy-sell agreements we focused on the existence and extent of meaningful negotiations between the parties to determine whether the agreements were designed to serve testamentary purposes see bensel v commissioner b t a pincite finding no testamentary purpose due to evidence of extensive and hostile negotiations bommer revocable_trust v commissioner tcmemo_1997_380 finding no bona_fide negotiations among related parties because family’s attorney represented all parties to the buy-sell lauder ii finding that no negotiations and unilateral determination of formula price by decedent’s son evidenced testamentary purpose petitioners argue that proving family members sought in lauder ii supra 64_tcm_1643 n t c m ria par big_number pincite2 n and accompanying text we observed the record is devoid of any persuasive evidence that the lauders negotiated with respect to the formula price to the contrary the record indicates that leonard decedent’s son unilaterally decided upon the formula price ronald decedent’s son could not remember who decided upon the formula and only recalled that leonard had explained the formula to him estee decedent’s wife had no specific recollection of either of the agreements given these circumstances it appears that the parties never intended to negotiate the matter fully recognizing that an artificially low price would provide estate_tax benefits for all presumably if decedent and estee were pursuing an continued independent advice regarding buy-sell terms is not essential to showing that an agreement is a bona_fide business arrangement and not a testamentary device we agree that such a showing is not crucial to proving petitioners’ case as previously stated the presence or absence of any particular factor is not dispositive on the question of testamentary intent however lack of independent representation among related parties to a buy-sell_agreement reasonably suggests less than arm’s-length dealings see lauder ii c enforcement of buy-sell_agreement provisions courts have found the lack of enforcement of buy-sell provisions at the death or withdrawal of a party to evidence a testamentary purpose for the buy-sell arrangement see eg st louis county bank v united_states f 2d pincite however the record in the cases at hand indicates that the true family generally complied with the terms of the buy-sell agreements or executed formal waivers when circumstances made it continued identical agreement with unrelated parties in the place of leonard and ronald they would have been motivated by virtue of their advanced age to negotiate a formula ensuring as high a price as possible for their shares balanced against their desire to maintain continuity of management and control appropriate for them to deviate from those terms thus this factor does not apply to the true companies’ buy-sell agreements petitioners cite our opinion in 69_tc_32 for the proposition that enforcement of a buy-sell_agreement against the estate of a son who predeceased his parents was strong evidence that the agreement was a bona_fide business arrangement and not a device petitioners assert that tamma hatten’s sale to her parents and brothers under the buy-sell agreements should be viewed as equally strong evidence of dave true’s lack of testamentary purpose petitioners misconstrue the facts of estate of bischoff v commissioner supra and our comment in that case in estate of bischoff v commissioner supra pincite the partner-parties to the buy-sell_agreement included bruno bischoff who died in bertha his wife who died in herbert their son who died in and frank brunckhorst bertha’s brother who died in thus herbert did not predecease his parents moreover our comment addressed the commissioner’s assertion that the bischoff partnership_agreement could have been amended to circumvent the restrictive buy-sell provisions so that those provisions should have been ignored for purposes of determining but see supra pp regarding escrow set up for the tamma hatten sale that departed from reguirements of buy-sell agreements value see id pincite n we disagreed and noted that the buy- sell provisions had been adhered to following the deaths of bruno and bertha bischoff frank brunckhorst and more importantly following the death of decedent’s son herbert id thus the comment concerned whether the buy-sell_agreement was enforceable during life and at death see supra p or whether decedent had the ability to alter its terms at any time see bommer revocable_trust v commissioner supra explaining and distinguishing bischoff based on bommer decedent’s unilateral ability to amend buy-sell_agreement we did not say that an agreement would be respected for estate_tax purposes in all circumstances as long as the parties adhered to its terms see id d failure to seek significant professional advice in selecting formula price dave true consulted mr harris the family’s accountant and longtime financial adviser about using a tax book_value purchase_price formula under the buy-sell agreements dave true’s expressed purposes for using book_value were to avoid the need for appraisals and to provide an easily determinable price in order to prevent future conflicts within the family when consulted mr harris indicated that he did not object to using a book_value purchase_price in the case of true oil however in general he believed that book_value would not be representative of fair_market_value in the case of a stand-alone oil_and_gas exploration company in his opinion book_value would not reflect fair_market_value because the current value of proven oil_and_gas reserves would not be accounted for on the company’s books however in true oil’s situation revenues generated through production extracted from those reserves and revenues from other true companies were being plowed back into true oil he believed that the constant expenditure of true oil’s and other true companies’ resources to fund new and often unsuccessful exploratory_drilling absorbed the unbooked value of the oil_and_gas reserves over time mr harris reasoned that on a going-concern basis true oil’s book_value closely approximated fair_market_value at the date of the gifts he indicated that this would not be the case if true oil were being valued ona liguidating basis mr harris’s expertise was in accounting and he was well acquainted with the true companies’ operations the record indicates that mr harris was the only professional with whom dave true consulted in selecting the book_value formula price however mr harris stated that he did not have a detailed understanding of valuation methodologies as he had no academic or practical experience in the valuation area on mr harris’s recommendation dave true obtained the b allen report which appraised true oil’s reserves before transferring 8-percent interests to the true children however mr harris indicated that he only reviewed the b allen report in connection with subseguent litigation not at the time of the gifts we reject any notion that mr harris was qualified to opine on the reasonableness of using the tax book_value formula in the true family buy-sell agreements mr harris was closely associated with the true family his objectivity was guestionable more importantly he had no technical training or practical experience in valuing closely held businesses the record shows no technical basis in the form of comparables valuation studies projections for mr harris’s assertion that tax book_value represented the price at which property would change hands between unrelated parties in lauder ii we were troubled by the fact that the decedent’s son settled on a book_value formula after having consulted with only a close family financial adviser similarly in bommer revocable_trust v commissioner tcmemo_1997_380 we found it significant that the decedent consulted only with his attorney who spent day calculating the buy-sell agreement’s fixed transfer price on the basis of the record evidence we find that dave true’s discussions with mr harris were insufficient to assess objectively and accurately the reasonableness of using a tax book_value formula price for the true companies’ buy-sell agreements e failure to obtain or rely on appraisals in selecting formula price dave true obtained an appraisal the b allen report of true oil’s oil_and_gas reserves contemporaneously with the gifts to his children mr harris had suggested the appraisal because he expected the tax book_value gift valuation to be challenged by the irs petitioners provided no evidence of contemporaneous appraisals of any of the other true companies the b allen report found that as of date the fair_market_value of true oil’s oil_and_gas_properties was dollar_figure src later used this information to prepare its forensic appraisal of true oil in connection with the gift_tax case src determined that the freely traded value of an 8-percent interest in true oil as of date would have been dollar_figure as compared with the tax book_value of dollar_figure the results of the b allen report were discussed at family meetings but there is no clear evidence that the children reviewed the report in detail before signing the true oil buy-sell_agreement petitioners suggest that the logical inferences to be drawn from the procurement of the b allen report were that dave true wanted to assure that his children had sufficient knowledge of true oil’s asset values so that their consent to the book_value price was informed and he obtained the report to help determine whether to use a tax book_value formula price in true oil’s buy-sell_agreement while these may have been secondary considerations we find that the b allen report was obtained primarily in anticipation of litigation and was not relied on by the parties to arrive at the buy-sell agreement’s formula price first because dave true only obtained a contemporaneous appraisal of true oil’s assets it is clear that the parties did not rely on appraisals before adopting the other true companies’ buy-sell agreements second as illustrated in the src report which was not available however at the time of the gift the appraised value of the reserves showed a significant disparity between tax book_value dollar_figure and fair_market_value dollar_figure of an 8-percent interest in the assets of true oil even without the benefit of the src report petitioners should have assumed that almost dollar_figure of unbooked asset value would increase the market price of an interest in the partnership there is no evidence in the record of any attempt to reconcile this difference except for mr harris’s rationalization that the unbooked reserve value would be consumed over time to fund oil_and_gas exploration third petitioners have failed to show that the true children reviewed the report in detail before executing the true oil buy-sell_agreement or that it made any difference in the terms of the agreement or their entry into it our impression is that dave true was predisposed toward using a tax book_value formula because he had used it before in his buy-sell agreements with jean true and because he saw it as a relatively quick and easy way to determine price he presented the idea to mr harris who did not object to the use of tax book_value in the special case of the true companies dave true then obtained the b allen report to fulfill his due diligence requirements given the perceived threat of gift_tax litigation even petitioners qualified their assertion that dave true relied on the b allen report to assess whether to use a tax book_value formula by stating on brief but in reality dave true likely relied primarily on his own knowledge of the value of true oil we have often found that failure to obtain comparables or appraisals to determine a buy-sell agreement’s formula price indicates testamentary intent see eg bommer revocable_trust v commissioner supra lauder ii cf 92_tc_312 holding that the buy-sell price reflected fair_market_value due in part to the efforts expended by the corporation to test the reasonableness of the adjusted book_value formula moreover cases in which the lack of outside appraisals did not evidence a testamentary intent involved buy-sell agreements between persons that were not the natural objects of the decedent’s bounty see eg estate of bischoff v commissioner t c pincite n bensel v commissioner b t a pincite f exclusion of significant assets from formula price in lauder ii we questioned the propriety of expressly excluding the value of all intangible assets from the book_value formula because we thought that much of the company’s value was attributable to goodwill similarly we question the reasonableness of omitting the value of proven oil_and_gas reserves from true oil’s buy-sell pricing formula given that those reserves represent the focus of the business and its most valuable asset dave true’s stated reasons for using book_value were to avoid the need for appraisals and to provide an easily determinable price in order to prevent future conflicts within the family however as we stated in lauder ii supra while we appreciate that an adjusted book_value formula may provide a simple and inexpensive means for evaluating shares in a company we cannot passively accept such a formula where as here it appears to have been adopted in order to minimize or mask the true value of the stock in question lauder ii tcmemo_1992_736 64_tcm_1643 t c m ria par big_number pincite2 citing 18_tc_662 g no periodic review of formula price the true companies’ buy-sell agreements did not provide a mechanism for periodic review or adjustment to the tax book_value formula over the years the buy-sell agreements were amended on several occasions the amendments which affected all buy- sell agreements and related to tamma hatten’s withdrawal made only minor changes to the tax book_value formula price computation since then the tax book_value formula price has not been altered we have found that buy-sell agreements were not testamentary substitutes if inter alia the agreements contained provisions for periodic review of the formula price see estate of carpenter v commissioner tcmemo_1992_653 dealing with buy- sell agreement among unrelated parties we have also been persuaded that agreements without periodic review provisions were designed to serve testamentary purposes see bommer revocable_trust v commissioner tcmemo_1997_380 74_tcm_346 t c m ria par big_number pincite4 we find it unrealistic to assume that the decedent as the majority shareholder would have negotiated a fixed price for the agreements if he had been bargaining with unrelated parties under the circumstances of the cases at hand we believe that unrelated parties dealing at arm’s length would have included a provision requiring periodic revaluation or would have at least considered amending the tax book_value formula price for two reasons first mr harris opined at the time of the agreement that a tax book_value pricing formula would be appropriate for true oil only because of its history of expending the value of proven oil_and_gas reserves to discover new ones if this were not the case tax book_value would not be a reliable indicator of value because the reserves’ value would be omitted thus we would expect that unrelated parties dealing at arm’s length would have included a provision requiring periodic redetermination of the pricing formula to allow for the future possibility that the value of new reserves might outstrip the costs of finding and developing them second when tamma hatten withdrew from and sold her interests in the true companies pursuant to the buy-sell agreements it was clear that tax book_value did not correspond to the intrinsic value of some of the companies for instance brighty-ehight oil which was referred to as a cash cow had negative tax book_value that required tamma hatten to offset the sales proceeds to which she was entitled in order to sell her interests we would expect that unrelated parties dealing at arm’s length would have re-evaluated the tax book_value formula price in light of these anomalous results especially if the agreements already had to be amended to reflect tamma hatten’s withdrawal petitioners argue that the lack of a periodic revaluation provision is legally irrelevant because unanimous agreement was required to amend the true companies’ buy-sell agreements presumably this means that the parties could always agree to amend the formula price even absent a specific provision granting revaluation authority this argument ignores whether it was reasonable for the true family not to reconsider the tax book_value pricing formula given the actual and potential changes in circumstances mentioned above petitioners counter that they did not amend the formula when they amended the agreements for other reasons because they believed that the agreements produced a fair and reasonable price on the contrary we believe that petitioners did not alter the formula price because the sons would benefit taxwise and pricewise from leaving in place a formula transfer price that was as low as possible h business arrangements with true children fulfilled dave true’s testamentary intent dave true’s business arrangements with his children fulfilled his testamentary intent as evidenced by his will and ancillary estate_planning documents at his death dave true’s estate plan provided equally for his children except tamma hatten dave and jean true amended their estate_planning documents to delete any specific provisions for tamma hatten and her family after her withdrawal from the family businesses the advancement language in dave true’s appointment document explained that tamma hatten’s potential inheritance had been fully satisfied when his daughter severed her financial ties with the true companies since the 1970's each of the true sons has managed one or more of the true companies hank true assumed responsibility for the oil_and_gas marketing pipeline and environmental cleanup businesses diemer true managed the trucking and tool supply companies and david l true ran the ranching and drilling operations tamma hatten worked only briefly for the true companies and not in a management capacity and her husband never had more than a subordinate role in management of any of the true companies however the true children including tamma hatten before her withdrawal always owned equal percentage interests in each true company regardless of the degrees of skill and effort required to manage the various businesses these facts suggest that dave true’s testamentary objectives were fulfilled in large part through lifetime transfers to his children of interests in the true companies the buy-sell agreements ensured that those testamentary objectives were met by restricting transfers outside the family the equality of the percentage interests in spite of the different management responsibilities borne by each child indicates that the transfers were based on family relationships provided the minimal threshold participation requirement continued to be satisfied the true sons are now the only individual parties to most of the true companies’ buy-sell agreements under the existing agreements a predeceasing brother’s interest would be sold to his surviving brothers at tax book_value and would not pass to his heirs this assumes that the predeceasing brother had no heirs who actively participated in the family business the true sons have discussed this problem with mr harris and have decided not to make any changes to the existing buy-sell agreements until the current estate and gift_tax litigation is concluded we believe that the current buy-sell structure poses a problem only if the true sons consider tax book_value not to fairly represent market_value otherwise it should not be a problem that their heirs who did not actively participate in the true companies might receive cash equal to the value of the true sons’ business interests as determined under the buy-sell agreements the true sons were the natural objects of dave true’s bounty they are not the natural objects of each other’s bounty their own children and grandchildren are the natural objects of their respective bounties these facts lead us to infer that dave true used the business arrangements with his children to fulfill his own testamentary objectives adequacy of consideration test the adequacy of consideration paid and received pursuant to a buy-sell_agreement is generally measured at the date the agreement is executed see supra p however courts have also evaluated the adequacy of consideration and conduct of parties after the agreement date when intervening events within the parties’ control caused a wide disparity between the formula price and fair_market_value the standard for determining adequacy of consideration requires the formula price to be comparable to what persons with adverse interests dealing at arm’s length would accept and to bear a reasonable relationship to the unrestricted fair_market_value of the interest in question see lauder ii again these standards must be applied with the heightened scrutiny imposed on intrafamily agreements restricting transfers of closely held businesses see hoffman v commissioner t c pincite9 petitioners argue that the book_value formula price used in the true companies’ buy-sell agreements reflected adequate_and_full_consideration as required in sec_20_2031-2 estate_tax regs and as interpreted by relevant case law for the reasons stated below we disagree a petitioners’ brodrick v gore golsen argument petitioners argue that the proper standard for determining whether consideration was adequate and full can be found in 224_f2d_892 10th cir they contend that the court_of_appeals for the tenth circuit held in brodrick v gore that as a matter of law an agreement containing legally binding and mutual obligations among family members to sell and purchase partnership interests at book_value constitutes adequate_and_full_consideration absent a showing of bad faith see supra pp petitioners further argue that under 54_tc_742 affd 445_f2d_985 10th cir we must follow brodrick v gore because the cases at hand are appealable to the court_of_appeals for the tenth circuit -- - respondent counters that petitioners mischaracterize the brodrick v gore holding according to respondent brodrick v gore did not hold that mutual buy-sell agreements are always binding and efficacious for estate_tax_valuation purposes as a matter of law instead the court_of_appeals for the tenth circuit held that the government’s failure to allege that the state court_proceeding was collusive or otherwise invalid was fatal to the government’s case we agree with respondent’s interpretation of brodrick v gore golsen v commissioner t c pincite established the rule that this court will follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals the golsen_rule we later clarified the reach of the golsen_rule by emphasizing that it should be construed narrowly and applied only if a reversal would appear inevitable due to the clearly established position of the court_of_appeals to which an appeal would lie l99_tc_490 this is because our obligation as a national court does not require a futile and wasteful insistence on our view id in the cases at hand an appeal would lie to the court_of_appeals for the tenth circuit therefore under the golsen_rule we are bound to follow the clearly established positions of that court we conclude however that petitioners’ formulation of the holding in brodrick v gore supra overstates the position of the tenth circuit_court of appeals first we note the peculiar procedural posture of brodrick v gore it was decided on motion for summary_judgment and relied on a prior unappealed determination by a state court see brodrick v gore f 2d pincite accordingly because there was no genuine issue as to any pleaded material fact decision was rendered as a matter of law see fed r civ p c second brodrick v gore was decided before sec_20_2031-2 estate_tax regs which set out the bona_fide business arrangement and not a testamentary device requirements had been promulgated third the court_of_appeals for the tenth circuit has not revisited this question since the issuance of sec_20_2031-2 estate_tax regs we therefore conclude that brodrick v gore is not squarely in point with the cases at hand and that its holding is not dispositive under the golsen_rule the taxpayers won in brodrick v gore because they showed that the agreement was equally binding on the estate and surviving partners based on the facts found in the probate proceeding and the government had failed to plead that the partnership_agreement was tainted by bad faith or that the 224_f2d_892 10th cir was decided date and sec_20_2031-2 estate_tax regs was promulgated date see id sec_20_2031-2 bstate tax regs -- - probate_court proceeding was collusive or nonadversarial since the issuance of the sec_20_2031-2 estate_tax regs in courts have focused on whether a buy-sell_agreement was a bona_fide business arrangement and or a testamentary device see supra p for instance in lauder ii tcmemo_1992_736 64_tcm_1643 t c m ria par big_number pincite- we stated the assumption that the formula price reflects a fair price is not warranted where the shareholders are all members of the same immediate_family and the circumstances show that testamentary considerations influenced the decision to enter into the agreement in such cases it cannot be said that the mere mutuality of covenants and promises is sufficient to satisfy the taxpayer’s burden of establishing that the agreement is not a testamentary device rather it is incumbent on the estate to demonstrate that the agreement establishes a fair price for the stock here the true family buy-sell agreements and the transfers in issue all arose after the issuance of sec_20_2031-2 estate_tax regs respondent essentially has pleaded the equivalent of bad faith ie that the buy-sell agreements were substitutes for testamentary dispositions thus different procedural settings and the intervening regulations prevent us from being constrained under the golsen_rule by the decision of the court_of_appeals for the tenth circuit in brodrick v gore b petitioners’ assertion that respondent impermissibly applied sec_2703 retroactively petitioners argue on brief prior to the enactment of sec_2703 no court had ever required a taxpayer to demonstrate that the buy-sell_agreement was comparable to similar arm’ s-length arrangements between unrelated parties arm’s-- length requirement emphasis added they support this statement by citing the legislative_history of sec_2703 which states that the arm’s-length requirement of sec_2703 b was not present in prior_law see supra p according to petitioners the heightened scrutiny that respondent has applied to the true companies’ intrafamily buy-sell agreements amounts to a presumption of testamentary intent that could be rebutted only by meeting the arm’s-length requirement petitioners characterize this as an impermissible retroactive application of sec_2703 respondent counters that petitioners misconceive the import of sec_2703 to respondent the effect of sec_2703 b was to elevate the arm’s-length nature of the terms of the agreement from a factor to consider in determining testamentary intent to an absolute requirement thus respondent insists that the arm’s-length requirement was present before the enactment of sec_2703 citing cases that antedated sec_2703 and applied sec_20_2031-2 estate_tax regs we agree with respondent as already shown courts often have considered whether buy- sell agreements were comparable to arm’s-length arrangements between unrelated parties in cases that both predated and postdated issuance of sec_20_2031-2 estate_tax regs and in cases that preceded the enactment of sec_2703 see eg 828_f2d_177 3d cir 31_tc_181 36_bta_246 lauder ii estate of carpenter v commissioner tcmemo_1992_653 thus although this requirement was not explicitly set out in section h estate_tax regs as noted in the legislative_history of sec_2703 the arm’s-length requirement has always been a factor used by courts to decide whether a buy-sell agreement’s price was determinative of value for estate_tax purposes further we do not believe that the heightened scrutiny applied to intrafamily buy-sell agreements essentially creates a presumption of testamentary purpose that can only be rebutted by a showing that the agreement satisfied the arm’s--length requirement as we have stated many times no one factor is dispositive and all circumstances must be evaluated to determine whether a buy-sell_agreement is intended to serve as a substitute for a testamentary_disposition even if we were to treat the arm’s-length requirement as a super factor in our analysis an impermissible retroactive application of sec_2703 would not result the arm’s-length requirement played the same role in pre- sec_2703 case law after surveying the cases that apply either implicitly or explicitly the sec_20_2031-2 estate_tax regs requirement that a buy-sell_agreement cannot be a testamentary device we see that certain patterns emerge the cases in which the test was satisfied e no testamentary device found and the buy-sell agreement’s price was held to determine fair_market_value involved buy-sell agreements that were between unrelated parties or related parties who were not the natural objects of the decedent’s bounty and were either implicitly or expressly found to be done on an arm’s-length basis ’ thus case law preceding the enactment of sec_2703 shows that courts were more likely to find that a buy-sell agreement’s price determined estate_tax_value under sec_20_2031-2 estate_tax regs if the agreement was comparable to that which would be cases involving intrafamily buy-sell agreements that were held not to determine estate_tax_value include 828_f2d_177 3d cir st louis county bank v united 674_f2d_1207 8th cir 55_tc_172 2_tc_1160 bommer revocable_trust v commissioner tcmemo_1997_380 lauder ii 256_fsupp_753 s d n y but see estate of rudolph v united_states ustc par big_number aftr 2d s d ind cases involving buy-sell agreements that were between unrelated parties or parties that were not the natural objects of decedent’s bounty were implicitly or explicitly found to have been transacted on an arm’s-length basis and were held to determine estate_tax_value include 69_tc_32 brother and sister not considered natural objects of each other’s bounty implicitly arm’s length 31_tc_181 three of five parties to agreement were brothers explicitly arm’s length 36_bta_246 affd 100_f2d_639 3d cir son was not natural object of decedent’s bounty due to hostile relationship explicitly arm’s length estate of carpenter v commissioner tcmemo_1992_653 unrelated parties to agreement explicitly arm’s length estate of seltzer v commissioner tcmemo_1985_519 only two of five parties to agreement were related implicitly arm’s length derived or actually was derived from arm’s-length dealings between adverse parties c did tax book_value pricing formula represent adequate_and_full_consideration petitioners make various arguments to support their contention that the tax book_value pricing formula used in the true family buy-sell agreements represented adequate_and_full_consideration under sec_20_2031-2 estate_tax regs and the lauder ii test they contend that tax book_value was adequate_and_full_consideration because it equaled fair_market_value at the dates of agreement for true oil and belle fourche book_value was a common pricing formula among related and unrelated parties at the dates of agreement the parties testified that they thought the price was realistic when they entered into the agreements there were bona_fide business reasons for using a tax book_value formula price and book_value was not required to bear a predictable relationship to the fair_market_value of underlying assets inasmuch as the true family had no plans to liquidate the true companies first petitioners observe that no court has required a taxpayer to prove that a buy-sell agreement’s formula price represented fair_market_value at either the date of agreement or at the time of the transfers at issue moreover petitioners cite st louis county bank v united_states supra for the proposition that adequacy of the formula price is only one factor to consider in evaluating whether a buy-sell_agreement is bona_fide and not a device they further contend that under 69_tc_32 if the formula price equaled fair_market_value at the agreement date it was strong evidence of a fair or realistic buy-sell_agreement price thus petitioners argue that tax book_value was a fair price because tax book_value equaled fair_market_value at the dates of agreement for the true oil and belle fourche interests transferred to the true children as determined by the and gift_tax cases we disagree with petitioners’ contention as previously discussed see supra pp we are not bound by the district court’s determinations in the and gift_tax cases that the tax book_value of interests in true oil and belle fourche equaled fair_market_value at the agreement dates as a result we are free to determine independently the fair_market_value of true oil and belle fourche transferred interests at those dates without taking into account the depressive effect of the buy-sell agreements to do this we refer to the valuation information provided in the src appraisals in the true oil and belle fourche appraisals which were prepared for litigation src ostensibly used recognized valuation methods to derive a freely traded value for the transferred interests as of the agreement dates the freely traded value for belle fourche stock was dollar_figure per share or dollar_figure per each percent interest sold on date the freely traded value for each 8-percent partnership_interest in true oil was dollar_figure on date src then examined average marketability discounts of comparable companies to determine the appropriate discount from freely traded value in the belle fourche appraisal the average marketability discount for investment companies subject_to investment letter restrictions ranged from to over percent with an average discount of percent in the true oil appraisal which was performed years later the average marketability discount was within the same range with an average discount of percent src ultimately disregarded the average marketability discount information and opined that the buy-sell restrictions in the true oil and belle fourche agreements absolutely precluded sales in the public market as a result src limited fair_market_value to the buy-sell formula prices which amounted to discounts of percent and percent respectively from the freely traded value of the true oil and belle fourche transferred interests src effectively treated the buy-sell agreements as if they controlled federal gift_tax value rather than solely as sdescribed as public companies that as a policy invested in stock subject_to investment letter restrictions investment letter restrictions prevented the holder from selling shares to the public for a fixed period of time generally to years factors to be considered with other_relevant_factors in determining fair_market_value as required under revrul_59_60 1959_1_cb_237 as previously discussed the proper approach to determining fair_market_value at the agreement date is to disregard the depressive effect of the buy-sell_agreement on value accordingly we do not follow src’s methodology which essentially treated the buy-sell agreements’ formula prices as dispositive instead we apply the average marketability discounts for comparable companies to the freely traded values determined by src to compute fair_market_value at the agreement dates for belle fourche fair_market_value of a 1-percent interest on date was dollar_figure or dollar_figure per share whereas tax book_value on that date was dollar_figure or dollar_figure per share for true oil fair_market_value of an 8-percent partnership_interest on date was dollar_figure whereas tax book_value on that date was dollar_figure we therefore conclude that tax book_value did not equal fair_market_value of the transferred interests in belle fourche and true oil as of the buy-sell_agreement dates freely traded value of dollar_figure per share multiplied by shares transferred the product of which is then discounted by percent average marketability discount averted to by src freely traded value of dollar_figure discounted by percent average marketability discount averted to by src second petitioners assert that book_value was the most common formula pricing provision in agreements between related and unrelated parties when the true family adopted the buy-sell agreements at issue in these cases petitioners cite 8_tc_706 estate of carpenter v commissioner tcmemo_1992_653 brodrick v gore f 2d pincite 92_tc_312 estate of bischoff v commissioner t c pincite and luce v united_states cl_ct to support their position we acknowledge that these are cases in which courts have eguated book_value to fair_market_value these cases involved transfers subject_to buy-sell agreements between related parties brodrick v gore supra estate of bischoff v commissioner supra between unrelated parties estate of carpenter v commissioner supra estate of anderson v commissioner supra and between related and unrelated parties estate of hall v commissioner supra and transfers not subject_to buy-sell agreements at all luce v united_states supra however this information is not helpful in determining whether the true companies’ tax book_value pricing formula is comparable to a formula derived from arm’s-length dealings between adverse parties the lauder ii test requires scrutiny of the facts of each case on brief respondent distinguished most of petitioners’ cited cases from the cases at hand on their facts procedural settings or standards of law applied indeed we have found no decided cases in which a tax book_value buy-sell_agreement formula determined fair_market_value moreover there are contrary cases holding book_value to be an unreliable basis from which to determine a stock’s fair_market_value see eg 79_tc_938 ndollar_figure biaggi v commissioner tcmemo_2000_48 income_tax case affd without published opinion __ f 3d __ 2d cir date estate of ford v commissioner tcmemo_1993_580 affd 53_f3d_924 8th cir brown v commissioner tcmemo_1966_92 estate of cookson v commissioner tcmemo_1965_319 thus petitioners do not persuade us that the true family’s use of a tax book_value pricing formula in their buy- sell agreements was comparable to what unrelated parties would use in similar circumstances third petitioners rely on estate of carpenter v commissioner tcmemo_1992_653 to claim that tax book_value was a fair and realistic price because the true family testified that they considered it to be so however that case involved arm’ s-length negotiations among unrelated parties to transfer interests at book_value whereas the true companies’ buy-sell again we note that in the and gift_tax cases the district_court held that tax book_value equaled fair_market_value taking into account the depressive effect of the buy-sell agreements however the district_court did not hold that the tax book_value formula price determined gift_tax value see discussion supra pp agreements were among family members and there was no convincing evidence of arm’s-length dealing moreover the record shows that dave true exerted significant control_over his children’s investments in the true companies although the true children may have agreed to the formula price provisions and other restrictions imposed by dave true that does not prove under the circumstances that those restrictions would be considered reasonable from an arm’s---length perspective fourth petitioners argue that valid business reasons rather than testamentary designs motivated the true family’s decision to use a tax book_value pricing formula they explain that the formula had to be understandable to the parties predictable and easily determinable to avoid future conflicts and to accommodate the short timeframe months from date of withdrawal within which tax book_value had to be computed and payments had to be made under the agreements while there might have been valid business reasons for choosing a tax book_value formula price we note that legitimate business purposes are often mixed with testamentary objectives in the family context see lauder ii thus petitioners’ argument does not dispose_of the testamentary device and adequacy of consideration issue fifth petitioners contend that tax book_value was not required to bear a predictable relationship to fair_market_value of the underlying assets because the true family had no plans to liquidate the true companies petitioners argue on brief book_value likely would not have represented the fair_market_value of true oil’s and belle fourche’s assets upon liquidation if the price under a buy-sell_agreement were the fair_market_value of the business in liquidation then one of the primary purposes of a buy-sell_agreement would be undermined since the primary business_purpose of a buy-sell_agreement is continuation of the business by its current owners the agreed price likely will not equate to the value of the business in liquidation at the same time they argue that because true oil’s and belle fourche’s tax book values equaled fair market values at the agreement dates this is strong evidence that tax book_value was a fair price to the contrary respondent argues citing st louis county bank v united_states supra that the reasonableness of the formula price should be analyzed both at the date of agreement and at later dates to determine whether the agreement was a testamentary substitute if the buy-sell agreement’s formula could be expected to minimize the transfer price this would indicate an intent to transfer the interest for less than adequate_and_full_consideration we agree as we stated in lauder ii adequate_and_full_consideration requires a formula price to be comparable to that which would be negotiated by persons with adverse interests dealing at arm’s length and to bear a reasonable relationship to the unrestricted fair_market_value of the interest in question under item we must consider whether disparities at the interest owner’s death between the fair_market_value of unrestricted interests and the buy-sell agreement’s formula price could have been predicted by the parties at the time the agreements were executed see estate of reynolds v commissioner t c pincite certain facts indicate that the true companies’ tax book_value formula price was lower than the formula price that would have been negotiated by unrelated parties dealing at arm’s length for instance petitioners concede that tax book_value does not reflect the fair_market_value of underlying assets they justify this disparity by saying that value should not be determined on a company-by-company liguidating basis but instead on an aggregate going concern basis thus petitioners contend that the value of true oil’s proven oil_and_gas reserves was properly omitted from the tax book_value pricing formula because the reserves essentially were purchased with earnings from the other true companies and their value likely would be dissipated in the unsuccessful search for replacement reserves we find it unreasonable to assume that dave true in a comparable situation with unrelated parties would have agreed to a formula price that assumed that the value of true oil’s reserves would be expended indefinitely on dry holes resulting from unsuccessful efforts to locate additional reserves moreover the true family sometimes chose not to use_tax book_value pricing formulas in their dealings with unrelated parties petitioners highlight the fact that unrelated stockholders sold their stock in belle fourche to dave and jean true not pursuant to buy-sell agreements at a book_value price however we note that one unrelated shareholder sold stock which amounted to percent of the stock initially issued by the corporation for more than book_value in addition the book_value used in buying out unrelated shareholders of belle fourche was gaap book_value rather than tax book_value see supra p also the white stallion buy-sell_agreement which included parties that would not be considered natural objects of dave true’s bounty dave true’s brother and his family was the only buy-sell_agreement that departed from a pure tax book_value pricing formula see first right of refusal provision described supra p similarly the toolpushers employees’ trust was specifically exempted from toolpushers’ buy-sell_agreement thus allowing the employees’ trust to sell its shares back to the company for more than book_value in an analogous situation the true oil employee profit-sharing plan’s contribution formula required intangible drilling costs idc’s which were deducted for tax book purposes to be added back to determine annual profits for the purpose of determining the employer’s contribution obligations the true family’s use of tax book_value formula pricing for companies that engage in ranching and exploratory_drilling for oil_and_gas further suggests an intention to transfer interests for less than adequate_and_full_consideration congress has granted various tax incentives to the oil_and_gas industry which include the current write-off of idc’s and the deduction of cost or percentage_depletion whichever is higher those incentives reduce book_value for tax purposes sometimes creating anomalous results such as true oil’s negative book_value at the time of tamma hatten’s sale some of the incentives create only short- term timing differences between books reported on tax versus financial_accounting bases eg accelerated_depreciation while others create long-term or permanent differences compare current deduction of idc’s to full cost method_of_accounting for exploration_costs additionally tax incentives granted to the farming and ranching industries also create distortions between tax book_value and underlying fair_market_value because true ranches deducted when paid feed and other costs incurred to raise livestock none of those costs were capitalized as basis therefore raised livestock had no book_value on true ranches’ tax basis books these facts suggest that the true family should have known at the time the buy-sell agreements were executed that tax book_value would probably not bear a reasonable relationship to indeed be substantially less than unrestricted fair_market_value respondent also argues that the ranchland exchange transactions among true oil true ranches and smokey oil discussed supra pp reflected petitioners’ attempts artificially to reduce tax book_value through aggressive tax planning ie petitioners were double-dipping respondent suggests that even if these transactions were efficacious income_tax planning techniques---which the court_of_appeals for the tenth circuit held they were not---their effect was to minimize or eliminate tax book_value of certain assets so that dave true could transfer interests in the affected true companies for less than adequate_and_full_consideration we agree courts have evaluated conduct after the agreement date when intervening events within the parties’ control caused a wide disparity between the buy-sell agreement’s formula price and fair_market_value see st louis county bank v united_states f 2d pincite estate of rudolph v united_states ustc par big_number pincite9-88450 aftr 2d pincite6 through s d ind here the ranchland exchange transactions were clearly within the true family’s control in addition because of those transactions true ranches received ranchland properties with substantial fair_market_value anda zero tax book_value while the high basis assets received by smokey oil could be expected to be written down for tax purposes thus petitioners could have predicted that the ranchland exchange transactions would create a disparity in which actual fair_market_value would exceed the tax book_value formula price under the true ranches buy-sell_agreement true family buy-sell agreements were substitutes for testamentary dispositions to summarize we have found facts indicating that the buy- sell agreements at issue in these cases were not the result of arm’s-length dealings and served dave true’s testamentary purposes and included a tax book_value formula price that was not comparable to a price that would be negotiated by adverse parties dealing at arm’s length and would not over time be expected to bear a reasonable relationship to the unrestricted fair_market_value of the ownership interests in the true companies in lauder ii certain facts regarding how the agreement was entered into allowed us to infer that the buy-sell agreements served testamentary purposes we then went on to the trues argued that evidence of legitimate business purposes for the ranchland exchange transactions should render the step_transaction_doctrine inapplicable they advanced an analogous argument in the cases at hand the court_of_appeals for the tenth circuit acknowledged the evidence of business purposes but held that such evidence was not dispositive and that the step_transaction_doctrine should still apply see 190_f3d_1165 10th cir we also note the following observation of the court_of_appeals for the tenth circuit none of the individual steps in the ranchland exchange transaction is the type of business activity we would expect to see ina bona_fide arm’s length business deal between unrelated parties true v united_states f 3d pincite determine whether consideration was full and adequate to resolve whether the formula price was binding for estate_tax purposes see id after considering all the circumstances and particularly the arbitrary manner in which the formula price was selected we concluded that the agreements were adopted for the principal purpose of achieving testamentary objectives and were not binding for estate_tax purposes see id similarly in the cases at hand we have weighed all material facts and conclude that the true companies’ buy-sell agreements were substitutes for testamentary dispositions therefore the fourth prong nontestamentary disposition prong of the lauder ii test has not been satisfied b conclusion true family buy-sell agreements do not determine estate_tax values the true family buy-sell agreements do not satisfy the lauder ii test because they are substitutes for testamentary dispositions as a result under sec_2031 and the related regulations the tax book_value buy-sell_agreement price does not control estate_tax values of interests in the true companies at issue in the estate_tax case petitioners cite 92_tc_312 in support of their position that the buy-sell_agreement price should control estate_tax_value in estate of hall the estate of joyce c hall the founder of hallmark cards inc reported the value of his hallmark shares for estate_tax purposes -- - at adjusted book_value as determined under various buy-sell and option agreements we did not decide whether the price determined under the adjusted book_value formula in those agreements was dispositive for estate_tax_valuation purposes instead we held after careful review of the experts’ reports that the actual date of death fair_market_value of the shares did not exceed the price determined under the adjusted book_value formula as reported on the estate_tax_return in so doing we did two things we found no evidence to support respondent’s intimations that the agreements were merely estate_planning devices that served no bona_fide business_purpose and we concluded that the transfer restrictions and the prices set in the buy-sell and option agreements could not be ignored in arriving at value because among other things there was no persuasive evidence to support a finding that the restrictions or the offers to sell set forth in the agreements were not susceptible of enforcement or would not be enforced by persons entitled to purchase under them estate of hall v commissioner supra pincite the differences between the cases at hand and estate of hall are significant and substantial in these cases we have found the buy-sell agreements to be testamentary devices notwithstanding that they also served valid business purposes as a result the depressing effect on value that the buy-sell agreements may have had in these cases is to be ignored rather than taken into account and given some effect as in estate of hall see infra p an important factor that supports our conclusion in these cases and distinguishes estate of hall is the profound difference between the tax book_value formula in the true family buy-sell agreements and the adjusted book_value formula in estate of hall book_value in the cases at hand is income_tax basis book_value which gives effect to the income_tax subsidies for the oil_and_gas and cattle industries and accelerated_depreciation which have the effect of substantially reducing book_value as compared with book_value determined under generally_accepted_accounting_principles adjusted book_value in estate of hall was book_value using financial statements prepared in accordance with generally_accepted_accounting_principles adjusted to reflect the value of intangibles arising from above-average earnings in contrast the tax basis book_value formula in the true family buy-sell agreements ignores all intangibles which lauder ii indicated suggests that an unadjusted book_value formula has a testamentary purpose it ignores the current discovery value of proven reserves which would increase the price that a well- informed buyer would be willing to pay it even ignores historic actually paid for costs such as drilling costs and exploration_expenditures attributable to proven reserves and feed expense and other costs of homeraised calves that would enter into cost of goods on hand under generally_accepted_accounting_principles -- - as well as the basis reductions associated with accelerated_depreciation for income_tax purposes petitioners’ opening brief says under the facts in this case there is no reason to believe that any buyer of an interest in the true companies would pay more than the book_value price of such interest preceded by a quote from estate of hall v commissioner t c pincite that there was not even a remote possibility that any investor including a permitted transferee would purchase hallmark shares at a price higher than adjusted book_value this is just not true in the cases at hand there were instances of sales of higher than book_value for profit sharing purposes and by unrelated parties in any event even if as could have been expected all of the sales in the transactions at issue between family members were at tax basis book_value in accordance with the provision in the buy-sell agreements there is no reason to believe if the buy-sell agreements are disregarded as they must be as a result of our testamentary device finding that a hypothetical buyer would not have been willing to pay higher prices than the tax basis book values at which the subject interests changed hands between members of the true family iv do true family buy-sell agreements control gift_tax values we now consider whether the buy-sell agreements at issue in these cases determine gift_tax values for lifetime transfers of interests in the true companies made by dave and jean true in and respectively a framework for analyzing gift_tax valuation issues federal gift_tax is imposed on transfers of property by gift by any individual during a calendar_year see sec_2501 the gift 1s measured by the value of property passing from the donor and not by the resulting enrichment of the donee see sec_25_2511-2 gift_tax regs the value of property transferred at the date of gift is considered to be the amount_of_the_gift see sec_2512 sec_25_2512-1 gift_tax regs the value of property for gift_tax purposes is determined in the same manner as for estate_tax purposes see supra p by applying the hypothetical willing buyer and seller standard see estate of reynolds v commissioner t c pincite explaining that the estate and gift_tax regulations provide identical definitions of value compare sec_25_2512-1 gift_tax regs with sec_20_2031-1 estate_tax regs identical factors are used for gift and estate_tax purposes to determine fair_market_value of a closely_held_business for which there is no public market or recent arm’s-length sale see 87_tc_78 sec_25_2512-2 sec_25_2512-2 sec_25_2512-3 gift_tax regs transfers that are subject_to federal gift_tax include sales exchanges and other dispositions of property for consideration see sec_2512 if property is transferred for less than adeguate and full consideration the amount by which the value as defined above of property exchanged exceeds the value of consideration received is deemed to be a gift see sec_2512 b 324_us_303 the section taxing as gifts transfers that are not made for ‘adequate and full money consideration’ aims to reach those transfers which are withdrawn from the donor’s estate sec_25_2512-8 gift_tax regs however a sale exchange or other transfer of property made in the ordinary course of business meaning a transaction that is bona_fide at arm’s length and free from any donative_intent will be considered as made for adequate_and_full_consideration see commissioner v wemyss u s pincite sec_25_2512-8 gift_tax regs as previously stated in the estate_tax context transactions within a family group are subject_to special scrutiny such that there is a presumption that intrafamily transfers are gifts see 82_tc_239 citing estate of reynolds v commissioner t c pincite affd without published opinion 786_f2d_1174 9th cir b buy-sell agreements do not determine value for gift_tax purposes it is well settled that restrictive agreements such as the buy-sell agreements at issue in the cases at hand generally do not control value for federal gift_tax purposes at most a buy-sell_agreement may be a factor to consider in determining gift_tax value see ward v commissioner t c pincite harwood v commissioner t c pincite 63_tc_601 affd 534_f2d_528 2d cir estate of reynolds v commissioner t c pincite revrul_59_ 1959_1_cb_237 many reasons have been advanced by this court and others for the disparate treatment accorded buy-sell agreements for gift_tax versus estate_tax purposes in estate_tax cases the purchasing individuals or entities have immediately exercisable valid and irrevocable rights to purchase the decedent’s interest from the estate as of the valuation_date the critical event death that subjects the stock to the purchase right has occurred and it is clear that the seller-estate can receive no more than the formula price see 153_f2d_967 8th cir 3see 153_f2d_967 8th cir 140_f2d_510 5th cir 146_f2d_385 2d cir revg 2_tc_702 87_tc_78 82_tc_239 affd without published opinion 786_f2d_1174 9th cir 63_tc_601 affd 534_f2d_528 2d cir 55_tc_172 3_tc_1260 affd per curiam 148_f2d_236 2d cir 3_tc_1205 revrul_59_60 1959_1_cb_237 hood et al closely held corporations in business and estate_planning vol ii sec p bittker lokken federal taxation of income estates gifts par dollar_figure pincite through 2d ed however in gift_tax cases the transferring stockholder or partner putative donor is under no immediate obligation to sell see 146_f2d_385 2d cir revg 2_tc_702 3_tc_1260 instead he merely agrees to offer his interest to the other owners on stated terms if and when he decides to sell or transfer his interest thus the obligation to sell has not matured in the gift_tax cases and therefore cannot set a ceiling on transfer_tax value resale value is not the only factor to consider in determining fair_market_value for gift_tax purposes until the transferor actually disposes of his interest he is entitled to all the rights and privileges of ownership eg rights to receive dividends and to decide when to dispose_of his interest see harwood v commissioner t c pincite hstate of reynolds v commissioner t c pincite 136_fsupp_642 d md thus courts found that gift_tax fair_market_value should include this retention value which the buy-sell_agreement price does not adequately capture c application of gift_tax rules to lifetime transfers by dave and jean true true family buy-sell agreements do not control gift_tax values the weight of authority establishes that the true family buy-sell agreements do not fix values for federal gift_tax purposes however petitioners contend that identical standards should apply to determine whether buy-sell agreements control values for both estate and gift_tax purposes we disagree for the reasons stated below first petitioners argue that fair_market_value has the same meaning for estate_tax and gift_tax purposes therefore the standard for determining whether a buy-sell_agreement controls fair_market_value should be the same under both regimes although petitioners’ argument has superficial appeal it does not reflect the development of the law in this area second petitioners attempt to distinguish the cases at hand from the many cases in which restrictive agreements were found not to determine gift_tax value petitioners suggest that in those cases courts emphasized that the event giving rise to an obligation to sell had not occurred as of the date of gift e gift transfers of stock or partnership interests did not trigger option or first-offer provisions as a result it was not certain whether or when the buy-sell provisions would be triggered petitioners contrast this with the treatment of transfers at death stating that courts allowed buy-sell agreements to determine estate_tax_value because death gave rise to the obligation to sell petitioners argue that the events giving rise to the obligation to sell under the true buy-sell agreements were dave and jean true’s decisions to sell their respective interests in and therefore their lifetime transfers made subject_to the buy-sell_agreement restrictions should be treated under the same standard as transfers at death and not by the standard applied to gift transfers that do not trigger the buy-sell provisions we disagree petitioners’ analysis strikes us as mechanical and unreflective of the law’s development in this area in harwood v commissioner t c pincite we said restrictive provisions in a partnership_agreement which limit the amount received from the partnership by a withdrawing partner or the estate of a deceased partner to the book_value of his partnership_interest are not binding upon respondent for gift_tax purposes the fact that the operation of the buy-sell agreements was triggered by dave and jean true’s decisions to sell their interests in the true companies does not substantively distinguish these cases from those in which the transferor was not required first to offer his interest to others before making a gift to his family in either situation the transferor has retained the right to choose when and if a disposition would occur in the meantime the transferor is entitled to receive dividends or partnership_distributions and to enjoy the other_benefits associated with his or her investment the estate executor has no such discretion at the decedent-stockholder’s or decedent-partner’s death in any event the same buy-sell agreements are at issue for both estate and gift_tax purposes and we have found them to be substitutes for testamentary dispositions under lauder ii and sec_20_2031-2 estate_tax regs therefore the true family buy-sell agreements at issue in the cases at hand do not control values for gift_tax purposes lifetime transfers by dave and jean true were not in ordinary course of business as previously discussed sales or exchanges for less than adequate_and_full_consideration constitute gifts see sec_2512 324_us_303 sec_25_2512-8 gift_tax regs however a sale made in the ordinary course of business bona_fide at arm’s length and free from donative_intent is considered to have been made for adequate_and_full_consideration see commissioner v wemyss u s pincite- sec_25_2512-8 gift_tax regs dave and jean true’s sales of interests in the true companies were not made in the ordinary course of business in dave true sold partial_interests in the various true companies that were partnerships to ensure that on his death his estate would secure the benefits of pre-chapter rules regarding the determinative nature of buy-sell agreements for estate_tax_valuation purposes likewise jean true’s sales to her sons in shortly after her husband’s death fulfilled the couple’s overall testamentary plan to pass the family businesses to their sons these motivations for the sales were not devoid of testamentary or donative_intent in addition we have already discussed at length how the creation and continued enforcement of the true companies’ book_value buy-sell agreements lacked indicia of arm’s-length dealing see supra pp harwood v commissioner t c pincite we do not believe that a transfer by a mother to her sons of her interest in the family_partnership structured totally by the family accountant with no arm’ s-length bargaining can be characterized as a transaction in the ordinary course of business petitioners erroneously argue that sec_2512 does not apply to the lifetime sales by dave and jean true therefore they provide no evidence and only conclusory statements to support their conclusion that the sales were made in the ordinary course of business in conclusion because the buy-sell agreements do not establish gift_tax fair_market_value we must independently determine value and compare that value to consideration paid in the and lifetime transfers to decide whether interests in the true companies were transferred for less than adequate_and_full_consideration any excess of the value of interests transferred over the value of consideration received will constitute gifts under sec_2512 b v impact of noncontrolling buy-sell agreements on estate and gift_tax valuations having held that the true companies’ buy-sell agreements do not control fair_market_value for either estate_tax or gift_tax purposes we must decide whether noncontrolling buy-sell agreements are factors to consider in valuing the subject interests under sec_2031 and sec_2512 for estate_tax purposes sec_20_2031-2 estate_tax regs explicitly states that a buy-sell_agreement price will be disregarded in determining the value of securities unless it is found that the agreement represents a bona_fide business arrangement and not a device to pass the decedent’s shares to the natural objects of his bounty for less than adegquate and full consideration therefore only if the agreement is both a bona_fide business arrangement and not a testamentary device would its price have an effect on estate_tax_value see lauder ii we applied this principle in estate of lauder v commissioner tcmemo_1994_527 68_tcm_985 t c m ria par big_number pincite1 lauder iii in which we stated we agree with respondent that in light of our holding in lauder ii it would be anomalous if particular portions of the shareholder agreement are now deemed relevant to the question of the fair_market_value of decedent’s stock at the risk of belaboring the point our responsibility is to determine the fair_market_value of decedent’s stock on the date of his death in our prior opinion we resolved that the formula price was intended to serve a testamentary purpose and thus would not be respected for federal estate_tax purposes it is worth noting at this point that we have not had the opportunity to address the validity of each and every aspect of the shareholder agreement nonetheless we repeat the observation made earlier in these proceedings that there is no evidence in the record that the lauders engaged in arm’s-length negotiations with respect to any aspect of the shareholder agreement absent proof on that point we presume that all aspects of the agreement particularly those tending to depress the value of the stock are tainted with the same testamentary objectives rendering the formula price invalid fn ref omitted in light of our holding in lauder ii we hold that the specific provisions of the shareholder agreement are not relevant to the question of the fair_market_value of decedent’s stock on the valuation_date simply put the willing buyer willing seller analysis that we undertake in this case would be distorted if elements of such testamentary origin are injected into the determination although we did not hold the buy-sell_agreement in lauder iti invalid per se the only evidentiary weight we accorded it was to recognize that it demonstrated the lauders’ commitment to maintaining family control_over the business that fact among others justified the use of a lack of a marketability discount in the valuation analysis see estate of godley v commissioner tcmemo_2000_242 disregarding option provision in valuing partnership interests because it served as substitute for testamentary_disposition in the cases at hand we hold for similar reasons that the restrictive provisions of the buy-sell agreements including but not limited to the formula price are to be disregarded in determining fair_market_value for estate_tax purposes revrul_59_60 1959_1_cb_237 which provides valuation guidance for both estate and gift_tax purposes states that a buy-sell_agreement is a factor to consider with other_relevant_factors in determining fair_market_value it further provides that it is always necessary to determine whether the agreement represents a bona_fide business arrangement or is a testamentary device see id we take these statements together with lauder iii and its interpretation of sec_20_2031-2 estate_tax regs to mean that the same rule should apply to disregard noncontrolling buy-sell agreements for gift_tax and estate_tax_valuation purposes cf estate of reynolds v commissioner t c pincite holding that voting_trust agreement preemption provisions should not be disregarded in consolidated gift and estate_tax cases because the agreement was not a testamentary device issue if true family buy-sell agreements do not control values what are estate and gift_tax values of subject interests findings_of_fact after respondent’s concessions the transferred interests whose values remain in dispute are true oil eighty-hight oil and true ranches to be valued as of date date and date belle fourche and black hills trucking to be valued as of date and date and white stallion to be valued as of date disputed companies see appendix schedules the parties have stipulated that the fair market values of the assets owned by the disputed companies except white stallion were the same on date as they were on date financial information for the disputed companies was compiled and analyzed in the expert reports which derived the data from the companies’ federal partnership and s_corporation income_tax returns for tax years through the disputed companies maintained tax basis books_and_records for management purposes and did not have financial statements that had been audited or otherwise reviewed by certified public accountants see supra pp for historical background of disputed companies rt true oil true oil’s proved oil reserves equaled big_number barrels bb1 as of date and big_number bbl as of date proved gas reserves were big_number thousands of cubic feet mcf as of date and big_number mcf as of date the parties have stipulated that the total fair_market_value of all oil_and_gas_properties and related facilities owned by true oil was dollar_figure as of date and dollar_figure as of date in addition respondent agreed not to dispute petitioners’ position that true oil’s reserves were million barrels of oil-equivalent boe on date and on date during the period through true oil’s revenues declined from a high of dollar_figure million in to a low of dollar_figure million in in addition operating margins declined from percent of revenues in to percent of revenues in these declines can be attributed to increased competition within the industry and to true o1il’s unsuccessful attempts to find new reserves true oil spent over dollar_figure million on intangible drilling costs from through approximately percent of those costs related to nonproductive wells true oil’s ordinary_income also declined from a high of approximately dollar_figure million in to a loss of dollar_figure million in for the period through true oil sustained net losses only in and in those years true oil deducted extraordinary exploration_costs of approximately dollar_figure million on an unsuccessful venture in honduras for the months ending date true oil’s revenues decreased sharply from approximately dollar_figure million for months ending date to dollar_figure million likewise net_income was lower than for the same 6-month period in barrels of oil-equivalent takes into account both oil_and_gas reserves gas is converted to boe units either based ona heating ratio usually big_number cubic feet of gas to a barrel of oil or on a current price ratio about big_number to in the period true oil’s fixed assets increased from dollar_figure million in to dollar_figure million in total assets decreased from a high in of approximately dollar_figure million to dollar_figure million in current liabilities increased from dollar_figure million in to dollar_figure million in true oil carried no funded debt during the period being examined so that current liabilities represented total liabilities during the period through withdrawals from partners’ capital exceeded contributions by approximately dollar_figure million however in the last of those years to total contributions exceeded distributions by almost dollar_figure million general_partnership interests in true oil have never been traded in public markets ii belle fourche belle fourche’s primary asset is a network of pipelines it uses to gather and transport crude_oil at the valuation dates belle fourche had approximately big_number miles of gathering_line and miles of main line crude_oil was collected into the gathering_line system from the production point eg wellhead or stock tank and eventually reached a main line for distribution to the market via oil storage facilities or transportation to other pipelines throughput is the standard measure for pipeline operations that describes the amount of fluid transported through the system in a given period of time during the period through belle fourche’s throughput ranged from approximately to million barrels per year the highest volume was in million barrels while the lowest volume was in million barrels since the company’s throughput has steadily increased belle fourche earned revenue from its pipeline system by charging tariffs for transportation delivery and testing of crude_oil amounts charged by belle fourche were regulated by federal and state agencies during the period through revenues increased at a compounded annual growth rate of percent from a low of dollar_figure million in to a high of dollar_figure million in belle fourche was profitable from to generating the highest pre-tax income of dollar_figure million in and the lowest of dollar_figure million in as an s_corporation belle fourche is not required to pay corporate level income taxes however pre-tax income margins have declined from a high of percent in to a low of percent in this trend is attributable to a -petitioners’ experts’ reports stated that belle fourche’s historical average throughput was big_number barrels per day annualizing that figure would result in average throughput of just over million barrels per year the parties did not address this discrepancy at trial or on brief we find the to million barrels per year average to be more reliable because it was derived from respondent’s expert’s analysis of filings with regulatory agencies decline in production which was expected to continue as of the valuation dates for the months ending date belle fourche’s revenues declined from approximately dollar_figure million for months ending date to dollar_figure million likewise net_income was lower than for the same 6-month period in belle fourche’s fixed assets increased steadily from dollar_figure million in to dollar_figure million in in belle fourche paid approximately dollar_figure million to purchase a smaller crude_oil common carrier system the thunderbird pipeline located near its preexisting pipelines during the period through belle fourche carried long-term debt to shareholders which rose most sharply from dollar_figure million to dollar_figure million shareholder debt was dollar_figure as of date however the corporation repaid dollar_figure million of the debt in date resulting in shareholder debt of dollar_figure on date and date interest on shareholder debt was calculated based on the greater of a colorado bank’s prime rate or the short-term applicable_federal_rate the interest rate for ranged from to dollar_figure percent during the period through belle fourche distributed total cash or other_property worth over dollar_figure million to its shareholders with average total distributions of over dollar_figure million annually on average these distributions exceeded the shareholders’ tax obligations on their distributive shares of taxable_income belle fourche stock has never been traded in public markets til bighty-bight oil on brief respondent adopted mr kimball’s marketable minority value for bighty-hight oil of dollar_figure as of date mr lax’s marketable minority value was dollar_figure million as of date during the period through highty-eight oil’s revenues increased from dollar_figure million in to dollar_figure million in then decreased to dollar_figure million in operating margins varied over the analyzed period from percent of revenues in to percent in brighty-eight oil generally was profitable from to generating the highest ordinary_income of dollar_figure million in and the lowest of dollar_figure in however the company sustained a dollar_figure million loss in during the period eighty- bight oil annually deducted in arriving at ordinary_income an average of dollar_figure million in total guaranteed payments to partners for the months ending date eighty-eight oil’s revenues declined from dollar_figure million for months ending date to dollar_figure million however eighty-eight oil so managed its expenses that ordinary_income increased as compared with the same 6-month period in bighty-eight oil’s fixed assets increased from dollar_figure in to approximately dollar_figure million in as the company acquired buildings equipment and land current_assets increased from dollar_figure million in to approximately dollar_figure million in which is attributable to an increase in cash cash equivalents and prepaid crude_oil purchases at the end of and current_assets ie cash cash equivalents accounts_receivable inventories prepaid crude_oil purchases constituted more than percent of ebighty-eight oil’s total assets total current liabilities decreased from dollar_figure million in to dollar_figure million in a large reduction in current liabilities occurred between and after the company paid off dollar_figure million in debt eighty-eight oil carried no funded long-term debt during the period being examined so that current liabilities represented total liabilities brighty-eight oil’s financial ratios improved over the analyzed period and were strong relative to the median oil industry ratios between and the company’s current ratio increased from to as compared with the industry average of in eighty-eight oil’s working_capital increased significantly from dollar_figure million in to dollar_figure million in the company’s accounts_receivable turnover ratio improved from in to in which is substantially above the industry average of thus during the analyzed period eighty-eight oil increasingly became more liguid than the industry during the period through overall partners’ capital contributions exceeded withdrawals by approximately dollar_figure million however in the most recent of those years and total withdrawals exceeded contributions by over dollar_figure million under the partnership_agreement additional capital contributions were to be made in the same percentages as the profit and loss sharing ratios however the partners’ capital_account balances were often not in proportion to their profit and loss sharing ratios for example dave true’s capital_account balance at the end of was dollar_figure while total partners’ capital was dollar_figure this gave dave true a 17-percent interest in total partners’ capital as compared with his yearend profit and loss sharing ratio of dollar_figure percent according to the partnership_agreement dated date and the schedule_k-1 petitioners explained that disproportionate capital accounts were unique to ebighty-eight oil which operated as a bank that held excess cash for the true family and did not reflect the operations of the other true family partnerships the day before selling part of his interest in eighty-ebight oil to his sons as of date dave true contributed over dollar_figure million to partners’ capital in accordance with the partnership_agreement he then sold dollar_figure percent of his bighty- bight oil partnership_interest to his sons based on the book_value of his capital_account as of the close of business on date or dollar_figure thus he sold dollar_figure percent out of hi sec_68 47-percent interest in profits losses and capital for dollar_figure the consideration paid_by the true sons for an aggregate 84-percent interest in highty-eight oil represented dollar_figure percent of total partners’ capital as of date as a result of the sales the true sons’ profit and loss sharing ratios each increased by dollar_figure percent for a total increase of dollar_figure percent if dave true had not made the dollar_figure million capital_contribution to ebighty-eight oil on date the price he would have been entitled to receive for the percent partnership_interest would have been less than dollar_figure general_partnership interests in highty-eight oil have never been traded in public markets iv black hills trucking respondent has adopted the final lax report’s controlling equity value using the net asset value method of dollar_figure as of date black hills trucking engaged in interstate transport of oilfield and drilling equipment specializing in on-road and off- road hauling of heavy equipment from to black hills trucking conducted percent of its business with unrelated because of the state of the record we were unable to perform a similar analysis of partners’ capital_account balances in connection with the june and date transfers companies black hills trucking’s assets fell into three categories power equipment trailer equipment and miscellaneous and office equipment power equipment included trucks tractors cranes forklifts heavy construction equipment and small vehicles trailer equipment included flatbed float lowboy tanker and dump trailers and accessory trailers such as jeeps boosters dollies light trailers a barbeque pit and other towed equipment miscellaneous and office equipment included computers maintenance and shop equipment and furniture the ages of the various types of equipment ranged from to years during the period through revenues increased slightly from dollar_figure million to dollar_figure million black hills trucking suffered losses over the analyzed period that ranged from a high of dollar_figure million in to a low of dollar_figure in on average the company annually deducted approximately dollar_figure million of depreciation expense in computing its losses for the months ending date revenues increased from dollar_figure6 million for months ending date to dollar_figure6 million net losses for the period decreased from dollar_figure8 million in to dollar_figure in however management indicated that the company’s outlook was bleak due to excess supply and insufficient demand in the trucking industry total net fixed assets tax basis drastically declined over the period from dollar_figure million in to dollar_figure million in due to the company’s selloff of buildings and equipment total assets decreased over the period from dollar_figure million in to dollar_figure million in during the period through black hills trucking carried long-term shareholder debt that ranged from a high of dollar_figure million in to a low of dollar_figure in shareholder debt was roughly dollar_figure million at the end of during the period through black hills trucking distributed cash or other_property to its shareholders only in in the amount of dollar_figure on the other hand shareholders’ contributions to paid-in or capital surplus increased during the analyzed period spiking from dollar_figure million in to dollar_figure million in the stock of black hills trucking has never been traded in public markets v true ranches respondent adopts the entity values derived by mr kimball under the net asset value method accordingly the parties agree that the controlling equity value of true ranches was dollar_figure ’ as of date and dollar_figure as of date during the period through revenues fluctuated from a low of dollar_figure million in to a high of dollar_figure million in ordinary_income also fluctuated from a high of dollar_figure million in to a loss of dollar_figure million in the company incurred losses in out of the years being examined for the months ending date revenues decreased from dollar_figure million for months ending date to dollar_figure million net losses for the period increased from dollar_figure in to dollar_figure million in true ranches had no current liabilities during the analyzed period however net working_capital steadily declined from roughly dollar_figure million in to dollar_figure million in during the period through partners’ capital contributions exceeded withdrawals by approximately dollar_figure million partnership interests in true ranches have never been traded in public markets originally the kimball report computed true ranches’ net asset value to be dollar_figure as of date however mr kimball later revised his estimate to dollar_figure based on clarifying data received from the ranch property appraisers on brief respondent agreed with mr kimball’s original value as of date we assume that respondent also adopts mr kimball’s revised value vi white stallion respondent adopts the final lax report’s controlling equity value using the net asset value method of dollar_figure as of date white stallion operates a dude ranch near tucson arizona consisting of acres of land and improvements during the period through revenues increased from dollar_figure in to dollar_figure in the compounded annual growth rate for the period was approximately percent revenues for showed no substantial percentage growth ordinary_income increased during the period from dollar_figure in to dollar_figure in during the period through the company carried long-term shareholder debt that ranged from roughly dollar_figure early years to dollar_figure ending balance in during the period through white stallion made no distributions of cash or other_property to its shareholders on the other hand shareholders’ contributions to paid-in or capital surplus slightly increased during the analyzed period white stallion stock has never been traded in public markets opinion i expert opinions as is customary in valuation cases the parties rely primarily on expert opinion evidence to support their contrary valuation positions we evaluate the opinions of experts in light of their demonstrated qualifications and all other evidence in the record see 250_f2d_242 5th cir affg in part and remanding in part on another ground tcmemo_1956_178 86_tc_547 we have broad discretion to evaluate ‘the overall cogency of each expert’s analysis ’ 838_f2d_330 9th cir quoting 783_f2d_906 9th cir affg in part and revg in part t c memo affg in part and revg in part on another ground tcmemo_1986_318 although expert testimony usually helps the court determine values sometimes it does not particularly when the expert is merely an advocate for the position argued by one of the parties see eg 94_tc_570 92_tc_101 we are not bound by the formulas and opinions proffered by an expert witness and will accept or reject expert testimony in the exercise of sound judgment see 304_us_282 anderson v commissioner f 2d pincite estate of newhouse v commissioner t c pincite estate of hall v commissioner t c pincite we have rejected expert opinion based on conclusions that are unexplained or contrary to the evidence see 115_tc_506 88_tc_386 affd 868_f2d_851 6th cir compag computer corp v commissioner tcmemo_1999_220 where necessary we may reach a determination of value based on our own examination of the evidence in the record see 945_f2d_92 5th cir citing 538_f2d_927 2d cir affg t c memo ames v commissioner tcmemo_1990_87 affd without published opinion 937_f2d_616 10th cir where experts offer divergent estimates of fair_market_value we decide what weight to give those estimates by examining the factors they used in arriving at their conclusions see 38_tc_357 we have broad discretion in selecting valuation methods see 640_f2d_249 9th cir affg on this issue and revg in part tcmemo_1978_191 and in determining the weight to be given the facts in reaching our conclusions inasmuch as finding market_value is after all something for judgment experience and reason 202_f2d_105 2d cir affg a memorandum opinion of this court while we may accept the opinion of an expert in its entirety see 74_tc_441 we may be selective in the use of any part of such opinion or reject the opinion in its entirety see parker v commissioner supra pincite finally because valuation necessarily results in an approximation the figure we arrive at need not be directly attributable to specific testimony if it is within the range of values that may properly be arrived at from consideration of all the evidence see silverman v commissioner supra pincite 302_f2d_790 2d cir il experts and their credentials a petitioners’ expert john h lax before filing the estate_tax_return petitioners obtained an appraisal initial lax report of the estate’s corporate and partnership interests in the true companies as of date from the valuation services group of arthur andersen llp aa houston texas john h lax mr lax a principal at aa participated in the evaluation of the true companies assisted in the preparation of the reports and testified at trial on behalf of petitioners mr lax specializes in financial analysis and appraisal of business enterprises individual securities and various intangible assets he earned a senior american society of appraisers designation in and became a certified management accountant in petitioners provided a copy of the initial lax report to the irs during the gift_tax_return audit which overlapped with respondent’s audits of the estate_tax_return and mrs true’s gift_tax_return in preparing the and gift_tax notices and the estate_tax notice respondent used most of the entity values determined by mr lax but entirely disallowed the claimed discounts subseguently mr lax submitted a revised expert witness report final lax report and testified at trial regarding the value of the estate’s interests in the true companies as of june and the final lax report differed from the initial lax report in several ways most importantly the final lax report repudiated certain marketability discounts found in the initial lax report because aa had decided subsequent to issuance of the initial lax report that market data did not justify measurable marketability discounts in connection with controlling interests b petitioners’ expert curtis r kimball after petitions had been filed in these cases petitioners engaged willamette management associates wma to appraise the transferred interests in the true companies curtis r kimball mr kimball a principal of wma and its national director for estate and gift_tax matters participated in the evaluations assisted in the preparation of the resulting reports and testified at trial on behalf of petitioners mr kimball has performed valuations of business entities and interests analyzed publicly traded and private securities and appraised intangible assets and intellectual_property he is an accredited senior appraiser of the american society of appraisers and a chartered financial analyst of the association for investment management and research mr kimball personally had appraised interests in three closely held oil_and_gas companies before true oil and wma had appraised interests in three others also wma had appraised interests in closely held pipeline and oil tool manufacturing companies mr kimball submitted two expert witness reports kimball reports and testified at trial regarding the values of interests in the true companies as of date date and date he also prepared a rebuttal to respondent’s expert reports messrs lax and kimball valued many of the same interests as of the same dates but came to different conclusions regarding value petitioners introduced both experts’ appraisals of value into evidence and did not choose between them c petitioners’ expert dr robert h caldwell dr robert h caldwell dr caldwell is co-founder of the scotia group inc dallas texas which provides domestic and international oil_and_gas advisory services he has a ph d in geology and is a certified petroleum geologist dr caldwell prepared expert witness reports scotia reports for trial that computed the fair_market_value of true oil’s oil_and_gas_properties as of date and june -- - dr caldwell did not testify at trial because the parties eventually stipulated the values of the oil_and_gas_properties on the basis of discussions between dr caldwell and respondent’s expert mr gustavson supra p d petitioners’ expert michael s hall michael s hall mr hall is president of hall and hall mortgage corp denver colorado which provides farm real_estate financing and appraisal services he is a c p a a certified general appraiser in colorado and wyoming and a qualified expert witness in u s bankruptcy court mr hall prepared an expert witness report h h report that valued the land and improvements of true ranches as of date and date he also testified at trial b respondent’s expert john b gustavson respondent’s only expert witness with respect to interests in the disputed companies was john b gustavson mr gustavson of gustavson associates inc boulder colorado mr gustavson is a minerals appraiser and a certified professional geologist who has valued over oil_and_gas_properties he is not an expert in business valuations mr gustavson submitted an expert witness report gustavson report regarding the fair market values of oil_and_gas_properties and assets owned by true oil and assets owned by belle fourche as of date and date the gustavson report did not value percent of the equity interests or the subject interests in true oil and belle fourche mr gustavson testified at trial regarding the fair_market_value of belle fourche assets only due to the parties’ agreement on the value of true oil’s oil_and_gas_properties in addition mr gustavson prepared reports gustavson rebuttals and testified in rebuttal to the final lax report and the kimball reports mr gustavson’s rebuttal testimony solely dealt with the valuations of interests in true oil and in belle fourche til preliminary matters regarding valuation a respondent’s alleged concessions regarding valuation discounts in a telephone conference on date the court asked the parties to submit schedules before trial setting forth their positions on the fair market values of the interests still in dispute the parties responded by jointly submitting schedules attached to a cover letter dated date entitled comparison of values of transferred interests determined as of date date and date exhibit 262-p exhibit 262-p contained information about each company under the following headings return value book_value irs value per - mr gustavson also prepared rebuttal reports to the scotia reports and the src appraisals as a result of the parties’ agreement regarding the value of true o1il’s reserves mr gustavson did not testify in rebuttal to the scotia reports however those rebuttal reports as well as dr caldwell’s rebuttal to the gustavson report were admitted into evidence notice aa hypothetical value wma hypothetical value and current irs value a footnote to the current irs value column in each schedule stated these values reflect respondent’s agreement to allow combined minority interest and marketability discounts of up to percent for the most part petitioners prepared exhibit 262-p and then furnished it to respondent for his review and approval however respondent provided petitioners with the current irs value information and text for the related footnote on date the first day of trial the parties filed a stipulation of facts and a supplemental stipulation of facts the stipulations did not refer to current irs value s or the combined minority and marketability discounts mentioned in exhibit 262-p however the stipulations stated that respondent was no longer asserting adjustments in the value of transferred interests in certain companies each of which had a current irs value that approximated its return value book_value respondent’s trial memorandum dated date stated in his notice_of_deficiency respondent allowed no discounts to the underlying values of the transferred interests respondent has indicated to petitioners that minority and marketability discounts of up to should be applied in determining the fair market values of the transferred interests in addition current irs value s differed from values reported in the statutory notices because the current irs value s incorporated mr gustavson’s underlying asset values for belle fourche and true oil rather than those of mr lax and reflected approximately dollar_figure million of debt owed by belle fourche that had not been accounted for previously at trial respondent’s counsel characterized as a concession the position in exhibit 262-p and the trial memorandum that allowed minority and marketability discounts both petitioners’ counsel and the court indicated that they did not understand exactly how current irs value s were derived in all cases respondent’s counsel stated that the combined discounts were different for each company and that the exact amounts would be fleshed out through further testimony’ and on brief respondent’s counsel also stated that the combined discounts were less than percent in some cases and that respondent never intended the 40-percent figure to serve as a starting point for negotiation at trial’s end respondent’s counsel asserted that current irs value s had been put forth as a settlement position only in an effort to resolve the case and that respondent had not conceded that petitioners were entitled to combined across-the- board discounts of no less than percent as to all the disputed companies petitioners’ counsel objected to respondent’s - however respondent presented no additional testimony to explain the derivation of the discounts included in the current irs value s figure or the amount of any discounts respondent was proposing in lieu thereof settlement position characterization and the court instructed the parties to address the issue in their arguments on brief petitioners argue that respondent’s concessions presented at and before trial indicating combined minority and marketability discounts of up to percent to the true companies still in dispute constituted admissions---clear deliberate and unequivocal statements regarding guestions of fact claiming they relied on these admissions in presenting their case petitioners argue that they would be prejudiced if respondent were allowed to change his position to claim that combined minority and marketability discounts are less than percent of the prediscount values of any of the subject interests we disagree statements made by respondent’s counsel during trial were not clear deliberate or unequivocal as to the level of discounts that respondent was or might be conceding it is clear that respondent had abandoned the determinations of value in the statutory notices and had acknowledged that some minority and marketability discounts were appropriate however respondent’s counsel indicated that current irs value s represented different levels of combined discounts that could not be computed by simply applying a 40-percent discount to the entity values determined in the statutory notices or otherwise modified by the gustavson reports before the end of trial respondent’s counsel explained that different discounts applied for each company combined discounts were less than percent in some cases and that a more detailed breakdown was pending indeed the only current irs value s that incorporated combined discounts of percent were for interests in bighty-eight oil and black hills trucking thus as of the end of trial the discounts that respondent was conceding remained unclear this lack of clarity is further evidenced by the failure of the parties to include stipulations regarding combined discounts in the joint stipulations introduced by the parties after they had submitted exhibit 262-p to the court more importantly we do not believe that petitioners relied on respondent’s statements regarding current irs value s and combined discounts in presenting their case in 92_tc_1267 affd 906_f2d_62 2d cir we said the rule that a party may not raise a new issue on brief is not absolute rather it is founded upon the exercise of judicial discretion in determining whether considerations of surprise and prejudice require that a party be protected from having to face a belated confrontation which precludes or limits that party’s opportunity to present pertinent evidence citations omitted see also 79_tc_938 petitioners obtained expert appraisals for the subject interests in all disputed companies and their experts testified at trial in support of their findings on entity values and discounts petitioners appear to have accepted respondent’s concessions regarding companies with current irs value s that roughly egqual return value book_value s but have continued to litigate the values of the subject interests in other companies proposing combined discounts exceeding percent in most cases petitioners also presented rebuttal reports and expert testimony addressing mr gustavson’s criticisms of the kimball and lax reports finally petitioners devoted large portions of their reply brief to rebutting respondent’s posttrial valuation positions all this indicates that petitioners continued to marshal their evidence and arguments to support valuation discounts greater than those reflected in the current irs value s figures petitioners have not persuaded us that they would have presented their case any differently if respondent had made no statements regarding current irs value s accordingly we find that respondent’s disavowal or clarification of his pretrial statements of current irs value s did not prejudice petitioners’ ability to present valuation evidence b role of burdens and presumptions in cases at hand petitioners have also argued that if respondent is allowed to revert to the adjustments reflected in the deficiency notices respondent should have the burden_of_proof on any adjustment that increased the value of a transferred interest to more than the current irs value moreover petitioners contend that respondent did not sustain such burden because he did not offer any expert testimony regarding the value of the subject interests we disagree first in all but two cases dave true’s date of death interests in black hills trucking and white stallion the values of the subject interests advanced by respondent on brief were lower than those determined in the deficiency notices therefore respondent is not reverting to the deficiency_notice values second the mere fact that the position of one party is not supported by expert testimony does not require that the other party’s position which is so supported will prevail see 337_f2d_432 7th cir affg tcmemo_1963_244 70_f2d_191 10th cir remanding on other grounds a memorandum opinion of the board_of_tax_appeals 64_tc_946 estate of scanlan v commissioner tcmemo_1996_331 affd in an unpublished opinion 116_f3d_1476 5th cir brigham v commissioner tcmemo_1992_413 the presumption of correctness and the burden_of_proof have no bearing on our decisions in the cases at hand there is sufficient evidence in the record to arrive at supportable positions on entity values and appropriate discounts bearing in mind that opinions of value may legitimately differ within a reasonable range see silverman v commissioner supra pincite 302_f2d_790 2d cir the peculiar circumstances of the cases at hand warrant our inquiries into and ultimate findings of intermediate values for the true companies that exceed tax book values but are less than the values determined by respondent in the notices as discussed at length under issue of this opinion petitioners’ buy-sell agreements requiring sales of interests in the true companies at tax book_value virtually assured unrealistically low entity values for certain companies this was due to the use of accelerated_depreciation methods by capital intensive companies and enhanced write-offs of substantial asset costs and capital expenditures of the ranching and oil_and_gas companies thus the method_of_accounting used to derive tax book values provided a basis for our holding that the buy-sell agreements were testamentary devices and for our hypothesis---without regard to the presumption of correctness or the burden_of_proof in sustaining or overturning the determinations in the notices---that petitioners’ values did not accurately represent fair_market_value and that higher values would be appropriate accordingly we have not relied on the presumption of correctness or the burden_of_proof to decide the cases at hand we have based our findings of value on our own examination of evidence in the record including expert reports published studies witness testimony exhibits and joint stipulations of fact see infra pp see also burns v commissioner aftr 2d ustc par 10th cir affg tcmemo_1974_220 c petitioners’ aggregation and offset argument the transferred interests whose values remained in dispute at the date of trial are listed in the appendix the values of transferred interests in the other companies undisputed companies were not in controversy by the time of trial either because respondent had not adjusted their values in the statutory notices or the parties stipulated that respondent would no longer assert an adjustment in connection with those interests even so petitioners submitted appraisal information into evidence that valued some but not all of the undisputed companies as of the valuation dates in a footnote to their opening brief petitioners argue that if the court finds that the book_value buy-sell price was not controlling for estate and gift_tax purposes an offset should be allowed in determining the overall value of the gross_estate and taxable_gifts to the extent that the value of any interest included in the gross_estate or subject_to gift_tax is less than book_value petitioners reason that the estate_tax is imposed on the fair_market_value of the total taxable_estate and that the gift_tax is imposed on the fair_market_value of all taxable_gifts during the taxable_period therefore according to petitioners any overreported value should offset any underreported value in calculating the overall estate_tax or gift_tax liability we believe that petitioners’ argument oversimplifies the issue we do not agree that petitioners would be entitled to an offset for estate_tax or gift_tax purposes for the reasons set forth below first petitioners reported on the and gift_tax returns and on the estate_tax_return that the fair_market_value of every subject interest was the book_value as determined under each company’s buy-sell_agreement at which the subject interest was sold see supra pp reported values are considered to be an admission by petitioners so that lower values cannot be substituted without cogent proof that the reported values were erroneous see eg 92_tc_312 here petitioners did not provide evidence of value contrary to book_value with regard to transferred interests in true geothermal_energy true mining and true environmental remediating llc as of date and clareton oil donkey creek oil pumpkin buttes oil sunlight oil and wind river oil as of june and date therefore the record does not contain sufficient evidence to determine the aggregate fair_market_value of all the transferred interests second with respect to the gift_tax we have found no authority that would allow petitioners to offset sales of some companies for allegedly excess consideration e buy-sell formula price exceeded fair_market_value against unrelated sales of other companies for inadequate consideration ie fair_market_value exceeded buy-sell formula price to produce a lower net deemed gift sec_2512 provides sec_2512 where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year the language of the statute suggests that the gift amount is reduced only by consideration received for the transferred property that constitutes the gift see 75_tc_346 affd 675_f2d_774 5th cir however petitioners are in effect proposing that sales of certain true companies for excessive consideration served as consideration for sales of other true companies the facts do not support this proposition fach of the true companies was subject_to a separate buy- sell agreement the parties could pick and choose which of the companies they would sell and which they would retain each sale was a separate independent transaction accordingly we see no reason why consideration for the transfer of one interest should serve as consideration for another separate transfer third with respect to estate_tax we are skeptical of petitioners’ claim that book values exceeded fair market values for interests in certain true companies owned by dave true at his death we have said many times that a buy-sell_agreement that constitutes a testamentary device will not fix estate and gift_tax value more precisely however we would say that the buy- sell formula price does not set a ceiling on value but that it does set a floor the mandatory buy-sell provisions in the cases at hand effectively gave the estate a put which set a minimum value for dave true’s interests owned at death even assuming that the buy-sell_agreement does not set a floor on value we doubt that book_value actually and substantially exceeded estate_tax fair_market_value petitioners generally base their claims of overreported value on appraisal information provided in the final lax report however we often note in our analysis of the disputed companies infra that the final lax report’s valuation conclusions were unsubstantiated and result--oriented therefore we find that there is insufficient evidence to support lower fair market values for any of the undisputed companies than those originally reported on the and gift and estate_tax returns iv valuations of true companies in dispute a true oil marketable minority interest value a kimball reports the kimball reports determined the so-called hypothetical fair_market_value of the subject interests in the disputed companies by using generally accepted valuation procedures and by disregarding the book_value buy-sell price but otherwise taking into account all other provisions of the buy-sell_agreement the reports outlined four generally accepted approaches for valuing closely held companies the guideline company method the discounted cash-flow method the asset accumulation method and the transaction_method the guideline company method is a market-based valuation approach that estimates the value of the subject company by comparing it to similar public companies first a group of comparable guideline companies is selected and analyzed then market multiples are derived and applied to the financial fundamentals of the subject company financial fundamentals include various measures of operating revenue income underlying asset values and unit volume of production this method yields the value of a marketable minority interest because value is determined based on publicly marketable minority interests in companies that have registered and traded securities the discounted cash-flow method is an income approach based on the premise that the subject company’s market_value is measured by the present_value of future economic_income it expects to realize for the benefit of its owners this approach analyzes the subject company’s revenue growth expenses and capital structure as well as the industry in which it operates the subject company’s future cash-flows are estimated and the present_value of those cash-flows is determined based on an appropriate risk-adjusted rate of return the asset accumulation method is a cost approach that estimates fair_market_value of the subject company based on the assets and liabilities reflected on its balance_sheet the fair market values of each company’s assets and liabilities are first determined and accumulated then the subject company’s total equity is calculated by subtracting total liabilities from total assets a closely_held_business owner must have the ability to liquidate the company to realize fully the value produced by this method thus the asset accumulation method yields the value of a controlling_interest because a minority shareholder could not force liquidation the transaction_method another market-based approach identifies and analyzes actual transactions e g mergers and acquisitions of companies with operations similar to those of the subject company as with the guideline company method market multiples are derived from the comparable companies and applied to the financial fundamentals of the subject company this method yields the value of a controlling_interest because mergers and acquisitions typically are accompanied by a complete change_of control after considering these valuation approaches mr kimball concluded that a market-based approach specifically the guideline company method would be used most appropriately to value the true oil interests mr kimball rejected the discounted cash-flow method because he believed it was too difficult to forecast the future prices of oil_and_gas needed to estimate future revenues and cash-flows he also rejected the transaction_method because he found no data on transactions of companies with operations similar to true oil mr kimball did not apply the asset accumulation approach instead he used the stipulated physical volume of true oil’s proved_reserves measured in barrels of oil-equivalent to derive the reserve multiple used in the guideline company method mr kimball first identified eight guideline companies from the crude_oil and natural_gas industries focusing on companies generally in the same geographic area rocky mountain territory as true oil mr kimball then focused his analysis on five market multiples earnings before interest and taxes ebit earnings before depreciation interest and taxes ebdit revenues tangible book_value of invested capital tbvic and reserves boe he calculated these multiples and true oil’s financial fundamentals over two time periods the latest fiscal_year anda simple average of the preceding fiscal years mr kimball placed a weight of percent on each earnings multiple ebit ebdit and revenues percent on the reserves multiple and percent on the tbvic multiple thus earnings-based multiples were weighed more heavily in aggregate mr kimball selected low rather than mean or average multiples of the guideline companies to apply against true oil’s financial fundamentals because he found that true oil had low or negative growth relative to the guideline companies he also chose lower multiples because of the depressive effect of true oil’s buy-sell_agreement terms other than the book_value price term mr kimball did not adjust true oil’s actual earnings over the valuation period to reflect differences in accounting for intangible drilling costs saying that such adjustments would not be made by a hypothetical buyer of a closely_held_business instead he made qualitative adjustments to the market multiples to reflect such differences mr kimball did not quantify the effect of those adjustments on the market multiples lastly mr kimball multiplied true oil’s financial fundamentals by the selected multiples derived from guideline company data and he ascribed different weights to each product because true oil had no long-term debt the sum of these amounts represented the market_value of its equity as previously stated true oil deducted intangible drilling costs in arriving at taxable_income in contrast public companies would be required to capitalize some of those costs under either the successful efforts or full cost method_of_accounting required by sec rules or gaap see supra p mr kimball concluded that fair_market_value of true oil’s total equity on a marketable minority basis was dollar_figure on date and dollar_figure on both june and date b final lax report the final lax report calculated fair_market_value of interests in the disputed companies without considering any obligations or restrictions imposed by the book_value buy-sell_agreement mr lax valued the subject interests as of date the day before dave true’s death however he opined that the value remained unchanged on date the final lax report employed two market-based valuation approaches the guideline company method and the reserves method to determine the value of true oil first mr lax used the guideline company method to arrive at a marketable minority value of dollar_figure he identified six publicly traded companies that he considered to be comparable to true oil four of those companies also were used by mr kimball mr lax applied ebdit ebit pretax earnings and book_value multiples to true oil’s financial results for the 12-month_period ending date unlike the kimball reports the final lax report did not provide detailed supporting schedules showing how mr lax ‘mr lax stated that he did not employ the income approach for any of the true entities because like mr kimball he believed that it was too difficult to forecast the future prices of oil_and_gas needed to estimate future revenues and cash-flows calculated guideline company multiples and true oil’s financial fundamentals in addition the relative weight mr lax placed on each multiple and whether he adjusted the data for differences in accounting methods are also unclear second mr lax valued true oil based on an estimated value of its reserves on date mr lax adopted the conclusions of the scotia report that fair_market_value of true oil properties on the valuation_date was dollar_figure based on both a discounted cash-flow and comparative sales approach mr lax weighted this value pincite percent because he believed that a reserve analysis based on discounted cash-flows was the best indication of value for an exploration and production company next mr lax reviewed exploration and production industry acquisitions in the rocky mountain region that occurred within year of the valuation_date to establish an implied range of dollars per barrels of oil-equivalent which he applied to the scotia report’s estimated reserve volume to arrive at a value of dollar_figure he weighted this value pincite percent mr lax did not update his conclusions after the parties agreed to the value and volume of true oil’s oil_and_gas_properties after combining the weighted results of the two reserves methods mr lax computed a marketable controlling value for true oil of dollar_figure he converted this to a marketable minority value by applying a 25-percent minority discount resulting in a reserves value of dollar_figure the final lax report explained that aa relied on data from acquisition transactions and real_estate_investment_trusts reit’s to compute the minority discounts applied to the subject interests the report did not include either a description of the studies or their findings mr lax compared the two indications of value dollar_figure under the guideline company method and dollar_figure under the reserves method and concluded that true oil’s marketable minority value was dollar_figure on date c gustavson report and respondent’s position the gustavson report valued major assets owned by true oil as of date and date which included producing oil_and_gas_properties the red wing creek gas plant the little knife gas plant and the grampian pipeline mr gustavson did not value the company as a whole he explained that industry practice would treat the value of proved_reserves as the most important if not the only indicator of value for a small independent oil_and_gas producer such as true oil mr gustavson used the discounted cash-flow method income approach to value producing properties and he used the boe method market approach to verify those values because he considered the boe method to be the least reliable valuation approach mr gustavson also used an investment recovery method to value plant and pipeline facilities the gustavson report valued true oil’s major assets at dollar_figure on date and dollar_figure on date subsequently mr gustavson reconciled his valuation methodologies with those of dr caldwell to arrive at the true oil stipulated asset values of dollar_figure as of date and dollar_figure as of date see supra p according to respondent the value of true o1il’s major assets represented the 100-percent egquity value of the company because mr gustavson is not an expert in business valuations he did not value the subject interests in any true company instead respondent argues on brief that the true oil interests transferred by dave and jean true to their sons as of date dave transferred an 28-percent interest to each son and date jean transferred a 74-percent interest to each son were entitled to minority discounts of no more than percent respondent bases his conclusions on a the scotia reports also valued oil_and_gas_properties owned by true oil as of date and date dr caldwell primarily relied on the discounted cash-flow method to value true o1il’s proved_reserves and other facilities and applied the comparative sales_method to test the reasonableness of those results the scotia reports concluded that the fair_market_value of true oil’s major assets was dollar_figure on both valuation dates spetitioners interpreted respondent’s statements on brief to mean that respondent was allowing combined minority and continued student note published near the time of the transactions at issue in these cases which found 10-percent discounts to be the starting point for minority discounts that had been upheld by courts see denhollander note minority interest discounts and the effect of the sec_2704 regulations tax law respondent also argues that the 47-percent interest owned by dave true at his death is not entitled to a minority discount because it represents a significant ownership block that had swing vote potential respondent argues on the ground that dave true held the largest single block of voting rights in true oil that his block could be combined with any other single block to control the company even though he did not own a stand-alone controlling_interest accordingly respondent contends that no minority discount should be allowed in valuing dave true’s interest in true oil as of date in summary respondent computed marketable minority values for the true oil interests transferred as of date and date of dollar_figure and dollar_figure respectively continued marketability discounts of percent for transfers of interests in true oil by dave true and jean true as of date and date respectively and for the transfer of jean true’s interest in belle fourche as of date we interpret respondent’s statements to mean that separate minority and marketability discounts of percent each should apply respondent derived a marketable controlling value for the interest valued as of dave true’s death at dollar_figure d court’s analysis the positions of the parties and the court’s determination of the marketable minority values of true oil’s total equity at each of the valuation dates are summarized infra pp in the cases at hand we find that exclusive use by petitioners’ experts of the guideline company method to calculate true oil’s marketable minority value is inappropriate we recognize that market-based approaches are helpful tools for determining fair_market_value of unlisted stock see sec_20_2031-2 estate_tax regs revrul_59_60 sec_3 c b pincite however in the case of an ongoing business courts generally will not restrict consideration to only one valuation approach see 325_f2d_934 8th cir affg tcmemo_1961_347 87_tc_78 estate of andrews v commissioner t c pincite 56_tc_58 affd without published opinion 9th cir 30_tc_156 41_bta_114 we find it unreasonable to assume that a hypothetical willing buyer would rely entirely on public company multiples to compute the purchase_price of a closely held family business that derived all its value from its ability to discover and exploit oil_and_gas reserves see zukin financial valuation businesses and business interests par pincite par pincite if a company is primarily in the business of selling its assets then hypothetical buyers most likely would be interested in the company’s net asset value see ward v commissioner t c pincite citing 82_tc_239 affd without published opinion 786_f2d_1174 9th cir concerning company engaged in selling timber see also estate of jameson v commissioner tcmemo_1999_43 true oil’s proved oil and gass reserves are its most significant asset and its sole source of revenue so it dr shannon pratt founder of wma and his colleagues articulated some of the fundamental differences between large and small companies that would diminish the value of the guideline company approach as follows public companies are run by boards of directors and professional managers these executives make operating decisions based on a different set of corporate objectives than private companies typically have private companies are more likely to have relationships with family members employees suppliers customers and the local community that have developed over a long period of time these relationships can present the board and the management of the private company with corporate objectives that are different than a strict duty to maximize shareholder value as an additional example in private companies the analyst is more likely to observe a strategy that is designed to minimize income taxes compared with strategies of public companies pratt et al valuing small businesses and professional practices 3d ed 1s appropriate to use the net asset value method or what mr kimball called the asset accumulation method in conjunction with the guideline company method to determine the value of true oil accordingly we treat the stipulated value of true oil’s major assets as the company’s net asset value petitioners argue that the kimball reports properly accounted for the value of true oil’s reserves by using the reserves multiple in the guideline company analysis we disagree for two reasons first mr kimball’s reserves multiple was based on the stipulated physical volume of proved_reserves measured in barrels of oil-eguivalent known as the boe method however the geological experts’ reports of both parties favored the discounted cash-flow method to value true oil’s proved_reserves and used the less reliable boe method only as a reasonableness test second mr kimball weighted the reserves multiple at only percent which we would consider low given the nature of true oil’s business petitioners also contend that we should disregard altogether the net asset value method in determining true o1il’s entity value because the subject interests carried no liguidation rights so that holders of such interests could not access the underlying asset values we disagree although the net asset value method yields the value of a controlling_interest a minority discount true oil had no long-term debt on or around the valuation dates and current_assets generally offset current liabilities would be applied to reflect the constraints imposed on minority owners moreover true oil is primarily in the business of selling its assets thus liguidation is not the only means by which an owner would have access to the company’s net asset value here it is likely that a hypothetical purchaser would give substantial weight to true oil’s underlying asset values even though he would not have the ability immediately to realize those values in their entirety by forcing liquidation see estate of andrews v commissioner t c pincite estate of dunn v commissioner tcmemo_2000_12 turning to the guideline company method the kimball reports present a clear and adequately documented approach to determining true oil’s marketable minority value however we note a few areas of concern first we could not trace any adjustments made to either the guideline companies’ earnings multiples or true oil’s financial fundamentals to reflect the fact that intangible drilling and dry hole costs were being accounted for differently this omission could lead to significant distortions in value given true o1il’s substantial intangible drilling including nonproductive well costs over the years second mr kimball’s consistent choice of only the lowest guideline company multiples suggests a lack of comparability between the selected companies and true oil third the restrictive provisions other than price of true oil’s buy-sell_agreement inappropriately influenced mr kimball’s choice of multiples as stated earlier restrictive provisions of buy-sell agreements that are deemed to be testamentary devices should be disregarded in determining fair_market_value for estate and gift_tax purposes see supra p adjustments for these errors would result in marketable minority values higher than those derived by mr kimball the final lax report’s guideline company analysis was even more questionable it provided no data to support the calculations of ebdit ebit pretax earnings and book_value for either the comparable companies or true oil further mr lax did not explain the relative weight placed on each factor the lax report also applied market multiples to only year’s worth of financial data we believe that using a 5-year average of true oil’s financial fundamentals as mr kimball did would have provided more representative results without more data and explanations we cannot rely on the final lax report’s valuation conclusions using the guideline company method we need not discuss the strengths or weaknesses of mr lax’s reserves method because the parties stipulated the value of true oil’s reserves as of the relevant measurement dates regarding the issue of minority discounts this court recognizes that a minority interest in a company usually is worth less than a proportionate share of the company’s total value see ward v commissioner t c pincite estate of andrews v commissioner t c pincite because a minority interest holder lacks control_over company policy cannot direct payment of dividends and cannot compel a liquidation of company assets see estate of newhouse v commissioner t c pincite harwood v commissioner t c pincite applicability of minority discounts depends on the type of interest being appraised e degree of control the interest confers and on any assumptions regarding control that are implicit in the entity-level valuation for estate_tax purposes the property being valued is the interest decedent owned at death see sec_2031 we arrive at this value by examining the degree of control inherent in the decedent’s interest and not the control conveyed to the decedent’s legatees see 88_tc_1577 we determine whether a block of stock is a minority interest without considering the identity and prior holdings of the transferee because the hypothetical willing buyer-willing seller test is an objective test see 823_f2d_483 llth cir affg tcmemo_1985_595 658_f2d_999 5th cir we find the 25-percent minority discount applied in mr lax’s reserves method analysis to be unsubstantiated and unreliable the final lax report vaguely described studies of acquisition transactions and reit’s to support the chosen discount but it did not cite specific studies describe the studies’ assumptions and findings or analyze the control features of the true oil subject interests we therefore disregard the final lax report’s proposed minority discount we also disagree with respondent’s argument that the percent interest dave true owned at death would be combined with any other single ownership block to control true oil so that a minority discount is unjustifiable in determining whether a minority discount applies we do not assume that the hypothetical buyer 1s a member of decedent’s family see 680_f2d_1248 9th cir estate of hall v commissioner supra 88_tc_492 here we assume that the buyer is an unrelated party but we are free to recognize jean true and the true sons as the other general partners as of dave true’s death see 110_tc_530 given these assumptions we find it unlikely that a member of dave true’s family would join forces with an unrelated purchaser to gain voting control_over true oil see id in addition the concept of voting control does not apply to true oil a general_partnership that is jointly managed by all of its owners cf estate of winkler v commissioner tcmemo_1989_231 distinguishing voting from nonvoting_stock for valuation purposes and denying minority discount to voting_stock because of swing vote potential a comparison of the marketable minority values for true oil proposed by mr kimball and by respondent follows kimball reports’ respondent’s net an guide ine-company asset value method date dollar_figure dollar_figure date dollar_figure n a date dollar_figure dollar_figure we have acknowledged the merits of both parties’ valuation methods and believe that some combination of the two methods would most accurately measure true oil’s marketable minority value however mr kimball’s values would require adjustments for our stated concerns which are likely to result in higher values as it is we need not compute mr kimball’s adjusted guideline company values because respondent’s marketable minority values shown above are less than mr kimball’s as of date and date thus we accept respondent’s marketable minority values as of date and date and treat them as concessions respondent did not determine true oil’s marketable minority value as of date because he treated dave true as owning a controlling_interest at death however we treat dave true’ sec_38 47-percent interest in true oil as a minority interest and we assume that true oil’s marketable minority value on date was equal to its value on date ie dollar_figure marketability discounts a kimball reports the kimball reports discussed two types of empirical studies that wma relied on to quantify marketability discounts for closely held companies those studies analyzed discounts on sales of restricted shares of publicly traded companies restricted shares studies and discounts on private transactions that preceded public offerings pre-ipo studies the restricted shares studies sought to isolate marketability from all other value-affecting factors by analyzing the price differential between freely traded stock of a public company and stock that is otherwise identical except for certain time period restrictions on trading in the open market the kimball reports discussed the results of eight studies that covered the years through and found average marketability discounts ranging from approximately to percent the kimball reports also discussed two pre-ipo studies that used data from sec registration statements to compare share prices of companies before and after they had gone public the studies generally covered the years through and found marketability discounts ranging from to percent next the kimball reports generally addressed aspects of all the true companies’ partnership agreements and wyoming’s general_partnership law that made the subject partnership interests less liquid than publicly traded stock or limited_partnership interests mr kimball testified that he factored all the partnership_agreement provisions other than the book_value buy- sell price into his determination of marketability discounts first the kimball reports noted that transfer or assignment of a partnership_interest would not terminate the partnership so that a hypothetical buyer would have to litigate to force liquidation of a true partnership second the kimball reports stated that wyoming law required a buyer to obtain consent from the existing partners to be admitted as a new partner otherwise the buyer would be treated as a transferee with rights limited to receiving his or her pro_rata share of current and liquidating distributions as a result the kimball reports concluded that potential purchasers would be discouraged from buying an interest in a true partnership without the assurance of gaining such consent third the kimball reports observed that the mandatory buy- sell provisions would have a chilling effect on the market for ’one of the studies specifically omitted natural resource companies from the group of companies being examined interests in the true partnerships the reports stated that potential buyers would not want to spend time analyzing an offer price if there were other buyers with prior purchase rights especially if those buyers were current owners and operators of the business additionally the universe of potential purchasers would be reduced by the requirement that all partners or their spouses actively participate in the business and the prohibition against encumbering partnership interests treated as a sales event triggering mandatory buy-sell because purchasers would have difficulty obtaining financing without pledging the subject interests fourth the kimball reports suggested that potential investors would hesitate to expose themselves to personal liability as general partners given the environmental and business risks associated with the oil_and_gas industry fifth the kimball reports observed that none of the true partnerships had made sec_754 elections so that a hypothetical purchaser of the subject interests would recognize built-in_gain on sales by the partnerships of their assets the kimball reports explained that this would adversely affect marketability because a hypothetical purchaser could avoid such built-in_gain through an outright purchase of assets similar to those owned by the partnership based on the foregoing the kimball reports concluded that the subject interests in true oil were not readily marketable and applied 40-percent marketability discounts to the marketable minority values as of date date and date b final lax report the final lax report contained only a brief justification for the marketability discounts applied to minority interests in true oil the report said that aa gathered data on discounts that have been realized on private market sales of restricted or illiquid ownership interests and also examined the cost of creating a public market for closely held interests however the underlying data from those studies was not included in the report the final lax report concluded that a minority interest in true oil was relatively illiquid because the company was closely held and its interests were unregistered therefore mr lax applied a 45-percent marketability discount to the marketable minority value calculated as of date c gustavson report rebuttals and respondent’s position respondent did not provide expert testimony regarding marketability discounts for any true company instead the gustavson rebuttals criticized only the discounts applied in the kimball and final lax reports respondent characterizes the true oil interests as being marketable and therefore proposes a 10-percent discount for interests being valued as of date and date and no discount due to swing vote potential for the interest being valued as of date d court’s analysis a discount for lack of marketability reflects the absence of a ready market for interests in closely held businesses see estate of andrews v commissioner t c pincite the benchmark for marketability of minority interests is the active public securities market where a security holder can quickly and easily sell a minority interest at a relatively low cost the minority owner of a closely held company does not have similar liquidity because the pool of potential purchasers is substantially smaller and securities registration requirements impose substantial delays and transaction costs to determine appropriate marketability discounts this court has considered fundamental elements of value that investors use to make investment decisions some of the factors include the cost of a similar company’s stock an analysis of the corporation’s financial statements the corporation’s dividend-paying capacity and dividend payment history the nature of the corporation its history its industry position and its economic outlook the corporation’s management the degree of control transferred with the block of stock to be valued restrictions on transferability the period of time for which an investor must hold the stock to realize a sufficient return the corporation’s redemption policy and the cost and likelihood of a public offering of the stock to be valued see 88_tc_38 87_tc_349 affd sub nom 839_f2d_1249 7th cir mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir the factors limiting marketability of true oil general_partnership interests on the valuation dates included the true family’s commitment to keep true oil privately owned the risk that a purchaser would not obtain unanimous consent to be admitted as a partner true o1il’s declining revenues due to increased competition and failure to find new reserves or to increase production the subject interests’ lack of control a purchasing partner’s exposure to joint_and_several_liability and the long holding_period required to realize a return under issue of this opinion we have held that the restrictive provisions of the buy-sell agreements are to be disregarded in determining fair_market_value for estate and gift_tax purposes see supra pp we concur with the reasoning of lauder iii which found that all aspects of the buy- sell agreement and particularly those tending to depress value were tainted by the same testamentary objectives that made the formula price irrelevant for transfer_tax purposes the lauder iii shareholders’ agreement was a stand-alone document separate from the corporation’s governing instruments e articles of incorporation bylaws much like the stockholders’ restrictive agreements of the true corporations accordingly we disregard the belle fourche black hills trucking and white stallion buy-sell agreements entirely in determining fair_market_value of the subject interests in those companies by contrast the true partnerships incorporated buy- sell restrictions among the governing provisions of the partnership agreements as a result we disregard only the buy- sell provisions ’ of the true oil eighty-eight oil and true ranches partnership agreements in determining fair_market_value of the subject interests in those companies we consider the buy-sell agreements only to recognize that their existence demonstrates the true family’s commitment to maintain family control_over the true companies 'the buy-sell provisions in the true oil eighty-eight oil and true ranches partnership agreements are titled par restriction on partnership_interest par sales events par buy and sell agreement par price par effective date and par binding on heirs the kimball reports determined the so-called hypothetical fair_market_value of the subject interests by ignoring the book_value buy-sell price but otherwise regarding all other provisions of the buy-sell agreements mr kimball factored the buy-sell_agreement terms into his determination of both entity values and marketability discounts this is a major flaw in methodology that reduces the reliability of the conclusions of the kimball reports while we ignore buy-sell restrictions for valuation purposes if they are deemed to be testamentary devices we do not ignore state law transfer restrictions in determining the value of an asset for transfer_tax purposes state law determines what property is transferred see 309_us_78 658_f2d_999 5th cir estate of nowell v commissioner tcmemo_1999_15 under the wyoming uniform_partnership_act wupa a person may become a partner only with the consent of all partners see wyo stat ann sec michie a partner’s only transferable interest in the partnership is his or her interest in distributions see wyo stat ann sec a michie the transfer in whole or in part of a partner’s transferable interest does not entitle the transferee all referenced sections of the wyoming uniform_partnership_act wupa were in effect at the time of the subject transfers in and to participate in the management or conduct of partnership business to require access to information about partnership transactions or to inspect or copy the partnership books_and_records see wyo stat ann sec a michie a transferee of a partner’s transferable interest is entitled to receive current or liguidating distributions to which the transferor would otherwise be entitled the transferor retains the rights and duties of a partner other than an interest in the distributions transferred see wyo stat ann sec b and c michie the denial of management rights to a transferee interest would make it less marketable than a partnership_interest see 218_f3d_383 5th cir a hypothetical purchaser could not count on being admitted into partnership with the close-knit true family and would factor any uncertainty regarding his ownership rights and privileges into his offering price see estate of newhouse v commissioner supra pincite thus we agree with the conclusion of the kimball reports that this is a value-depressing factor on the other hand we are troubled by the lack of any clear connection between the kimball reports’ general discussion of restricted_stock and pre-ipo studies and the marketability discounts applied to the true oil subject interests for instance there was no showing that the industries represented in the studies had risks and other attributes similar to the oil_and_gas industry in fact one of the pre-ipo studies specifically excluded natural resource companies from the companies being examined in addition mr kimball did not explain how his analysis of true oil’s historical financial data see supra pp affected the marketability discounts we believe his analysis by choosing comparison years that emphasized downward trends in true oil’s financial performance eg extraordinary losses in honduras painted a bleaker picture than is appropriate on the positive side true oil replaced and slightly increased its proved_reserves from to and did so without incurring outside debt even allowing for this we find that true oil’s substantial exploration_expenditures declining revenues and inability to make significant net distributions to partners would adversely affect the marketability of an interest in the company we are dissatisfied completely with both mr lax’s and respondent’s treatment of marketability discounts first neither provided empirical data for average discounts in the market or an analysis of marketability factors particular to true oil second the final lax report applied higher marketability discounts than the kimball reports even though the final lax report did not consider any value-depressing aspects of the true oil buy-sell_agreement third respondent’s marketability -- - discounts are either unreasonably low given the factors limiting marketability discussed above or nonexistent due to respondent’s incorrect assumptions regarding swing vote potential based on the record before us we apply a 30-percent marketability discount to the minority interests in true oil valued as of date date and date we derive this figure first by acknowledging that the subject interests in true oil are less marketable than actively_traded interests for reasons previously stated we then use mr kimball’s discount as a starting point mr kimball did not explain clearly how he used market data to compute his marketability discounts it appears that he chose a 40-percent discount to fall within the high range of discounts observed in the restricted_stock studies to percent we believe that the restricted_stock studies provide more relevant data than the pre-ipo studies because true oil interests are subject_to state law transfer restrictions and because true oil is not comparable to a company on the verge of going public finally we reduce the proposed 40-percent discount to percent because mr kimball improperly considered the true oil buy-sell_agreement in developing his marketability discounts summary of proposed values and court’s determinations of values of interests in true oil value as of book_value statutory kimball final lax respondent’ s court’s date reportd on notice value reports report position values return entity value controlling basis n a n a n a n a dollar_figure n a big_number less minority discount n a n a n a n a n a marketable minority value n a n a dollar_figure n a big_number dollar_figure less marketability big_number big_number big_number discount n a n a n a nonmarketable minority value n a n a big_number n a big_number big_number value of interests total transferred to true sons big_number big_number big_number n a big_number big_number value as of date entity value controlling basis n a n a n a n a big_number n a less minority discount n a n a n a n a n a n a marketable minority value n a n a big_number big_number n a big_number less marketability big_number big_number big_number discount n a n a n a nonmarketable minority value n a n a big_number big_number n a big_number value of interest owned at dave true’s death big_number big_number big_number big_number big_number big_number value as of date entity value controlling basis less minority discount marketable minority value less marketability discount nonmarketable minority value value of interests total transferred to true sons book_value statutory kimball final lax respondent’ s court’s reported on notice reports report position values return value n a n a n a n a dollar_figure n a big_number n a n a n a n a n a n a n a dollar_figure n a big_number dollar_figure big_number big_number big_number n a n a n a n a n a big_number n a big_number big_number big_number big_number big_number n a big_number big_number b belle fourche value of total ebquity on a marketable basis a kimball report mr kimball applied the guideline company method to value the subject interests in belle fourche as of june and date he rejected the discounted cash-flow method reasoning that the cash-flow projections and discount rate determinations required would be too difficult to compute and would not reflect investors’ attitudes toward these types of companies first mr kimball identified four guideline companies from the crude petroleum pipeline and refined petroleum pipeline industries which are similar but not identical to belle fourche’s line_of_business mr kimball could not identify any publicly traded companies that were engaged in crude_oil gathering mr kimball then analyzed six market multiples ebit ebdit debt-free net_income dfni debt-free cash-flow dfcf revenues and tbvic as with true oil he used data from the latest year and an average of the preceding years to calculate the multiples mr kimball weighted the ebdit and dfcf multiples pincite percent each and the rest pincite percent each mr kimball explained that he chose low multiples to apply to belle fourche’s financial fundamentals because the guideline companies were larger and more successful than belle fourche after subtracting debt owed to shareholders of dollar_figure mr kimball concluded that the fair_market_value of belle fourche’s total equity on a marketable minority basis was dollar_figure on both june and date mr kimball calculated total equity on a minority basis even though he was valuing a 47-percent interest as of date because he found that the belle fourche buy-sell_agreement eliminated any premium for control that might otherwise have attached to a block of stock representing voting control relying on the opinion of a wyoming attorney mr kimball explained that a hypothetical purchaser other than a current stockholder would not be recognized as a stockholder unless he or she complied with the buy-sell_agreement terms or gained consent of the other stockholders mr kimball stated that a hypothetical purchaser who was not recognized as a stockholder would not have the right to vote the right to distributions or any other rights against the company unless he or she successfully challenged enforcement of the buy-sell_agreement in court for these reasons mr kimball concluded that a hypothetical purchaser would not pay a premium for such guestionable control b initial and final lax reports the initial lax report also used the guideline company method and compared belle fourche’s financial results to those of six pipeline companies none of which operated gathering lines mr lax applied ebdit ebit and pre-tax earnings ebt multiples to belle fourche’s financial results for the 12-month_period ending date the initial lax report did not disclose the selected guideline company multiples belle fourche’s financial fundamentals or the weight assigned to each multiple to arrive at total equity value the initial lax report concluded that the fair_market_value of belle fourche’s equity as of date on a marketable controlling basis was dollar_figure million which included a 25-percent control premium according to the report the premium was based on the specific control features of the subject interest eg control_over the company’s distributions assets and management decisions and on public market acquisition transactions as described in more detail later the initial lax report applied a 40-percent marketability discount to arrive at a nonmarketable controlling value for the 47-percent interest of dollar_figure as of date similarly the final lax report used the guideline company method and the same public company comparisons as the initial lax report however mr lax stated that he did not compute an entity value for belle fourche in the final lax report instead he purported to value the specific 47-percent interest without first deriving the total equity value of belle fourche on either a controlling or a noncontrolling basis -- - mr lax explained that even though a 47-percent interest wielded voting control_over belle fourche a hypothetical buyer would not pay a premium for the interest because of the interrelatedness of the true companies according to mr lax belle fourche is part of a network of interdependent family- owned companies engaged in all aspects of the oil_and_gas business he emphasized that these companies shared management and administrative resources and relied on each other for success so that it would be difficult for belle fourche to stand alone profitably he observed that as a pipeline company with no dedicated reserves belle fourche depended on true oil true drilling and especially on eighty-eight oil as the shipper to ensure continued operation of its pipeline mr lax concluded that a hypothetical buyer would not assign additional value to voting control_over belle fourche because the buyer could not obtain similar control_over the related true companies the valuation analysis of the final lax report concluded using the months ended date ebdit of dollar_figure and multiples of and less the interest bearing debt of dollar_figure ebit of dollar_figure and multiples of and less the debt of dollar_figure and ebt of dollar_figure and multiples of we concluded an equity value for the dollar_figure percent interest of dollar_figure as of date the information above represents all the financial data that mr lax provided to support his valuation conclusion as described infra the final lax report stated that no marketability discount would apply to dave true’ sec_68 47-percent -- - interest in belle fourche contrary to the findings of the initial lax report c gustavson report and respondent’ s position mr gustavson applied the discounted cash-flow dcf method to value pipeline assets owned by belle fourche as of date he did not value the company as a whole under this method mr gustavson multiplied projected future throughput by estimated net revenue per barrel to develop annual net cash- flows which he then discounted to account for the time_value_of_money the gustavson report projected discounted cash-flows for years assuming half a year’s throughput in year sec_1 and he estimated throughput based on one-half of actual throughput or million barrels mr gustavson incorporated an annual decline rate for throughput percent that mirrored the forecasted rate of decline in oil production for the state of wyoming mr gustavson noted that his analysis of local production data yielded a 2-percent decline rate however he chose the higher statewide rate to be more conservative mr gustavson stated that he examined belle fourche’s throughput data derived from filings with regulatory agencies going back years and that he found the flow to be fairly uniform -- - mr gustavson estimated net revenue per barrel by dividing belle fourche’s historical net revenue ’ by its historical throughput he averaged the values for years through to derive an average net revenue per barrel of and applied this to projected throughput in year mr gustavson established a 4-percent annual decline rate for net revenue per barrel by consulting a survey conducted by the society of petroleum evaluation engineers spee this assumed that increasing operating costs would decrease the profit margin on each barrel transported by the pipeline in his report mr gustavson applied a 14-percent discount rate to the projected net cash-flows he computed this rate by taking percent the regulated maximum tariff over cost of service that a pipeline operator was allowed to charge and adding percent for the risk that new competition might undercut belle fourche’s prices and another percent to account for the risk that belle fourche’s throughput might drop below the average decline rate mr gustavson cited industry personnel as confirming that a to 15-percent discount rate was typically used to analyze cash-flows of a pipeline company mr gustavson stated that he did not conduct site visits or discuss his dcf projections with belle fourche’s management he historical net revenue was composed of gross operating revenue minus operating_expenses rent lease payments state and local property taxes other taxes and interest_expense explained that it was not necessary to interview management in this case for a number of reasons cash-flow was not influenced entirely by management he assumed that management policies would remain unchanged the pipeline industry was highly regulated on a federal and state level and public information was available regarding how much oil could be expected to flow through a pipeline mr gustavson concluded that the fair_market_value of belle fourche’s pipeline assets under the dcf method was dollar_figure million on date mr gustavson also briefly discussed the comparable sales and cost approaches to verify his conclusions under the dcf method according to respondent mr gustavson’s gross asset value of dollar_figure rounded minus outstanding long-term debt of dollar_figure represented the company’s net asset value thus respondent derived a marketable controlling value for belle fourche of dollar_figure as of june and date under the comparable sales_method mr gustavson examined an unrelated purchase of a canadian crude_oil pipeline in date he used generally the same dcf analysis as he did for belle fourche however he assumed that fair_market_value equaled the purchase_price and solved for net revenue per barrel of oil this resulted in a net revenue figure of dollar_figure per barrel which closely approximated the dollar_figure per barrel amount used for belle fourche under the cost method mr gustavson reviewed appraisal information prepared for tax_assessment purposes by the wyoming department of revenue for the department of revenue valued belle fourche assets at dollar_figure on a replacement cost_basis because this number was reasonably close to the dcf method’s value mr gustavson stated that this validated his conclusions -- -- respondent allowed a 10-percent minority discount in valuing the 23-percent interest transferred by jean true as of date therefore respondent asserts that belle fourche’s marketable minority value was dollar_figure on that date d court’s analysis the positions of the parties and the court’s determination regarding the marketable value of belle fourche’s total equity at each of the valuation dates are summarized infra p as with true oil we find it inappropriate to use only the guideline company method to value the subject interests in belle fourche we believe that a hypothetical buyer would consider the company’s underlying asset value in negotiating a purchase_price especially if purchasing a controlling_interest we therefore consider both the guideline company and net asset value methods to value the belle fourche interests at issue in these cases first however we address the strengths and weaknesses of the experts’ reports we have serious reservations about mr lax’s approach to valuing belle fourche thus for the reasons stated below we reject the final lax report’s valuation conclusions first the final lax report’s guideline company analysis suffers from the same lack of substantiation as its true oil analysis as the quoted material on page supra indicates mr lax provided no data showing how he computed the guideline company multiples or the belle fourche financial fundamentals which of three multiples he applied to belle fourche’s fundamentals or how he weighed each resulting product without more information we cannot evaluate the reliability of mr lax’s results second the final lax report calculated the equity value of dave true’ sec_68 47-percent interest in belle fourche on a fully marketable noncontrolling basis without first valuing the company as a whole this significantly departed from the initial lax report’s guideline company approach which first valued the company on a marketable controlling basis and then applied a percent marketability discount even though both reports used the guideline company method we believe the approaches were substantially different and find it remarkable that both reports arrived at the same ultimate value of roughly dollar_figure for dave true’s interest this suggests that the final lax report was result--oriented third while mr lax conceded that dave true’ sec_68 47-percent interest had voting control_over belle fourche he averred that a hypothetical buyer would not pay more for such voting control because he could not control the related true companies that belle fourche depended on for its business eg true oil true drilling and especially eighty-eight oil we disagree hank true testified that during the period through belle fourche’s business primarily consisted of moving oil for unrelated companies further mr gustavson observed that belle fourche’s average annual throughput substantially exceeded the quantities of oil actually produced by the true companies therefore we are not persuaded that the value of a controlling_interest in belle fourche would be diminished by its interrelatedness with the true companies turning to the kimball report we find various errors in the computation of belle fourche’s financial fundamentals specifically ebdit according to respondent mr kimball computed ebdit by taking ordinary_income reported on page of form_1120s line and by adding back interest_expense line and depreciation line 14c however line 14c did not account for depreciation that was included in the computation of cost_of_goods_sold reported on schedule a respondent argues that total depreciation reported on line 14a which included depreciation reported on schedule a and elsewhere on the return should have been added back to arrive at belle fourche’s ebdit arguably it is possible that mr kimball’s computation of debt-free cash-flow dfcf omitted the same adjustment for depreciation that was included in cost_of_goods_sold it also appears that cost_of_goods_sold for some of the years being analyzed included amortization expense that should have been added back to dfcf and earnings before depreciation interest and taxes ebdit we do not adjust for these items however because respondent did not raise them and petitioners did not have the opportunity to respond to them continued -- -- the omitted schedule a depreciation_adjustments are listed by year in the table below schedule a tax_year depreciation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on brief petitioners explain this omission by assuming that mr kimball added back the smaller depreciation number to reflect differences in the methods used by belle fourche and the public companies to compute cost_of_goods_sold this explanation is unpersuasive first schedule a reports cost_of_goods_sold and or cost of operations belle fourche did not sell goods it rendered services therefore the costs reported by belle fourche reflected its cost of operations which included depreciation amortization operating_expenses vehicle expenses operating rents fuel and power we are aware of no accounting_method issues that would prevent mr kimball from adjusting net_income for substantial depreciation_deductions in order to arrive at multiples that served as proxies for cash-flows second if such accounting_method issues existed it seems that adjustments continued -- - also should have been made to the other multiples that had incorporated schedule a depreciation_deductions into the computation of net_income third we find it unlikely that mr kimball would make adjustments for accounting_method differences for belle fourche when he assumed that a hypothetical buyer would not make such adjustments for true oil respondent asserts that adjusting mr kimball’s numbers by the aforementioned depreciation amounts would result in the following values rounded to the nearest dollar_figure kimball respondent’s report revisions ebdit latest months dollar_figure dollar_figure ebdit 5-year average dollar_figure dollar_figure we agree with respondent’s revision to ebdit latest months but we find that the 5-year average amount should have been dollar_figure adjusting for these changes and using the same selection of multiples and weighting factors employed by mr kimball we find that the kimball report’s market_value of invested capital debt and equity should have been dollar_figure rather than dollar_figure another apparent error in mr kimball’s computations relates to debt owed by belle fourche to its shareholders as of the valuation dates mr kimball subtracted dollar_figure of interest- bearing shareholder debt in computing market_value of equity as of june and date however belle fourche’s shareholder debt had been paid down in date and was only dollar_figure at the valuation dates therefore mr kimball understated market_value of equity by dollar_figure correcting for the debt mr kimball’s fair_market_value of total equity on a marketable minority basis should have been dollar_figure rounded on both june and date finally we disagree with mr kimball that dave true’ sec_68 47-percent interest in belle fourche valued as of date should be treated as a noncontrolling interest mr kimball considered this interest as being equivalent in value to a minority interest in a public company because a hypothetical buyer would expect the buy-sell_agreement to impede his or her free exercise of voting control see supra p however under lauder iii we disregard the belle fourche buy-sell_agreement in determining fair_market_value of the subject interests as a result we reject mr kimball’s reasoning for treating dave true’ sec_68 47-percent interest as noncontrolling having disregarded the buy-sell_agreement we look to wyoming law to determine the rights accorded a 47-percent respondent made the same error in his computation of belle fourche’s net asset value mr lax’s dollar_figure debt subtraction presumably reflected the correct debt amount rounded to the nearest dollar_figure interest in belle fourche unless the articles of incorporation provide otherwise the wyoming business corporation act requires the following in relevant part bach outstanding share of stock is entitled to one vote see wyo stat ann sec a michie ’ all corporate powers are exercised by the board_of directors see wyo stat ann sec b michie directors are elected by a plurality of votes cast by the shares entitled to vote see wyo stat ann sec a michie sales of assets other than in the regular course of business must be approved by a majority of all votes cast by shares entitled to vote see wyo stat ann sec e michie and dissolution of the corporation must be approved by a majority of all votes cast by shares entitled to vote see wyo stat ann sec e michie belle fourche’s articles of incorporation and bylaws were not introduced in evidence we therefore assume that belle fourche’s governing documents do not vary from the wyoming corporate law requirements described above at his death dave true’ sec_68 47-percent interest represented a majority of the shares entitled to vote which allowed him to control the board_of directors sell corporate assets or dissolve the corporation ma11 referenced sections of the wyoming business corporation act were in effect at the time of the subject transfers in and entirely accordingly we find that dave true owned a controlling_interest in belle fourche at his death turning to respondent’s proposed values we find that the net asset value method yielded reliable controlling values for belle fourche’s total capital as of june and date mr gustavson used the discounted cash-flow method to value belle fourche’s pipeline assets and verified his results with both the comparable sales and cost approaches under the dcf method he computed net cash-flows based on years of belle fourche’s operating data and on published information from regulatory authorities and industry surveys even though belle fourche’s actual throughput had increased in the early 1990's to be conservative in his estimates mr gustavson assumed the higher throughput decline rates projected by the state of wyoming although cash-flow projections are inherently speculative we find mr gustavson’s estimates to be sufficiently supported by belle fourche’s past performance and by industry data mr kimball criticized mr gustavson’s use of a 14-percent cost of capital to discount projected net cash-flows claiming that the rate was unsubstantiated and that it was wrongly based on the pipeline industry’s regulated profit margin 10-percent maximum tariff over cost of service we disagree with petitioners and accept mr gustavson’s proposed discount rate for the following reasons generally a regulated company may only charge customers what the regulatory authority deems to be a fair rate of return on the company’s investment such companies usually are regulated because they have a captive market and are ina monopoly position to supply needed services thus their cost of capital should be considerably lower than that of an average company therefore allowed rates of return for regulated companies are viewed as reasonable benchmarks for a minimum boundary of the overall cost of capital see pratt et al valuing a busine sec_179 3d ed in addition we find mr gustavson’s 14-percent discount rate to be reasonable given that the scotia reports used a percent discount rate to value true oil under the dcf method and that mr gustavson’s rate is substantially higher than the to 75-percent interest rate charged to belle fourche by its shareholders for outstanding debt during the relevant period finally we agree in theory with petitioners’ observation that mr gustavson should have consulted with management to support his throughput net revenue and discount rate estimates however in this case mr gustavson’s oversight does not significantly undermine his conclusions of value because he was conservative in his estimates and he reasonably relied on public information from a highly regulated_industry to derive his projections accordingly we accept mr gustavson’s gross asset value of dollar_figure rounded and subtract the corrected amount of shareholder debt of dollar_figure to arrive at respondent’s marketable controlling value on a net asset value basis of dollar_figure as of june and date a comparison of the parties’ adjusted marketable values for belle fourche follows kimball reports’ respondent’ s respondent’ s guideline company net asset value net asset value method adjusted method adjusted method adjusted valuation marketable marketable marketable minority date minority value controlling value value date dollar_figure dollar_figure big_number n a date dollar_figure n a dollar_figure again we believe that some combination of both parties’ valuation methods would most accurately measure belle fourche’s marketable value however because respondent’s marketable values shown above are less than mr kimball’s on both valuation dates we accept respondent’s values and treat them as concessions marketability discounts a kimball report in the true oil section of this opinion see supra p we described the kimball report’s general discussion of empirical studies on marketability discounts this information seems to have informed mr kimball’s choice of marketability discounts for all the true companies he valued therefore we do not repeat that discussion here the kimball report also addressed aspects of the stockholders’ restrictive agreements that made the subject shares in the true companies less liquid than publicly traded shares in general mr kimball found that the corporate buy-sell agreements had the same negative impact on marketability of corporate shares as the identical partnership_agreement restrictions had on marketability of partnership interests mr kimball also observed that s_corporations in general and belle fourche black hills trucking and white stallion in particular had features that affected the fair_market_value of their stock the kimball report explained that limitations on the number and types of investors in s_corporations reduced marketability by restricting the pool of willing buyers on the other hand the kimball report noted that the lack of corporate level income taxes allowed s_corporations to distribute more cash to shareholders thus enhancing marketability based on the foregoing the kimball reports concluded that the subject interests in belle fourche were not readily marketable and applied 40-percent marketability discounts to the marketable minority values as of june and date b initial and final lax reports the initial lax report concluded that a 40-percent marketability discount was appropriate even for a controlling_interest in a company because of the substantial time and expense required to sell an interest in the absence of an established market for instance mr lax noted that the sale of an interest in belle fourche would require preparation of a selling memorandum and audited financial statements location of a buyer drafting of legal documents and coordination of financing arrangements the final lax report disclaimed the initial lax report’s conclusions and did not apply a marketability discount in valuing dave true’ sec_68 47-percent interest in belle fourche mr lax explained that there was no empirical evidence suggesting that a marketability discount would apply to an interest of greater than percent in fact aa’s research showed that in many cases buyers placed a premium on control that fully offset the illiquidity problems identified in the initial lax report thereby resulting in a net premium c respondent’s position respondent relied on mr lax’s final conclusions to argue that a marketability discount would not apply to dave true’s controlling_interest in belle fourche valued as of date however respondent allowed a 10-percent marketability discount for jean true’s minority interest transferred as of date d court’s analysis as stated earlier under lauder iii we disregard the buy- sell agreement in determining fair_market_value of the subject interests in belle fourche see supra pp we consider the agreement only to recognize that its existence demonstrates the true family’s commitment to maintain control_over belle fourche accordingly we reject mr kimball’s justifications for marketability discounts that derive from the buy-sell_agreement restrictions we also find that the restricted shares and pre-ipo studies referenced by mr kimball are not useful in determining marketability discounts applicable to controlling interests because those studies analyzed marketability of noncontrolling interests in the past we have said that controlling shares ina nonpublic corporation could suffer from a lack of marketability because of the absence of a ready private_placement market and the costs of floating a public offering see estate of andrews v commissioner t c pincite therefore we disagree with the positions of mr lax and respondent that marketability or illiquidity discounts are never justified in the case of controlling interests in private corporations in estate of jameson v commissioner tcmemo_1999_43 77_tcm_1383 t c m ria par big_number pincite- we noted that the terms marketability and illiquidity are closely related but are not interchangeable liquidity is a measure of the time reguired to convert an asset into cash and may be influenced by marketability on the other hand marketability is not a temporal meassure--it is a measure of the probability of selling goods at specified terms variables demand for the asset market for buyers and sellers of if the interest being valued had corporation then demand for the than its stock and existence of most relevant to our analysis of based on two and existence of an established that asset type see id thus the power to liquidate the corporation’s assets rather a market for such assets are marketability see id in the cases at hand dave true’ sec_68 47-percent interest could control liquidation of belle fourche therefore we must examine the marketability of belle fourche’s pipeline assets petitioners did not address directly the demand for pipeline assets in the region during the relevant period on mr gustavson’s conservative projections however based a buyer could expect the belle fourche pipeline to continue to generate cash-flow for another years moreover the stiff competition in the region suggests that larger pipeline owners might consider buying out smaller pipeline operations rather than building new lines this might explain why belle fourche purchased the thunderbird pipeline in for these reasons we find that belle fourche’s pipeline assets were marketable based on the record we apply a 20-percent marketability discount in valuing dave true’ sec_68 47-percent interest in belle fourche as of date this level of marketability discount on a controlling_interest is within the range previously allowed by this court see eg estate of jones v commissioner 116_tc_11 allowing an 8-percent marketability discount ona 08-percent controlling_interest estate of maggos v commissioner tcmemo_2000_129 allowing a 25-percent illigquidity discount on a 7-percent interest conveying effective operational control estate of hendrickson v commissioner tcmemo_1999_278 allowing a 30-percent marketability discount on a 97-percent effectively controlling_interest estate of jameson v commissioner supra allowing a 3-percent marketability discount on a 98-percent controlling_interest to determine the appropriate marketability discount for jean true’s 23-percent interest in belle fourche transferred as of date we draw from our earlier discussion of marketability discounts applicable to minority interests in true oil in our true oil analysis see supra pp we began with mr kimball’s 40-percent discount presumably derived from the restricted shares studies and reduced it to percent to eliminate the effects on value of the buy-sell_agreement restrictions we find that a minority interest in belle fourche like a minority interest in true oil is less marketable than actively_traded interests because the true family is committed to keeping belle fourche privately owned the subject interest lacks control and federal tax rules limit the pool of potential investors in s_corporations however certain facts suggest that a minority interest in belle fourche would be more marketable than an equivalent interest in true oil first belle fourche historically has been profitable unlike true oil second on average belle fourche’s distributions substantially exceeded the shareholders’ tax obligations on their distributive shares of income while true oil’s net distributions were not significant third a purchaser of belle fourche stock would not be subject_to joint_and_several_liability based on the foregoing we conclude that a minority interest in belle fourche is more marketable than the same percentage interest in true oil therefore to remain within the to percent range of discounts observed in the restricted shares studies we assign a 27-percent marketability discount to jean true’s 23-percent interest in belle fourche transferred as of date summary of proposed values and court’s determinations of values of interests in belle fourche value as of date entity value controlling basis less minority discount marketable minority value less marketability discount nonmarketable minority value value of interest owned at dave true’s death value as of date entity value controlling basis less minority discount marketable minority value less marketability discount nonmarketable minority value value of interests total transferred to true sons book_value statutory kimball final lax respondent’s court’s reported on notice value reports report position values return n a n a n a n a dollar_figure dollar_figure n a n a n a n a n a n a n a n a dollar_figure n a n a n a big_number big_number n a n a n a n a n a n a big_number n a n a big_number big_number big_number big_number big_number big_number big_number n a n a n a n a big_number big_number big_number big_number n a n a n a n a n a n a big_number n a big_number big_number big_number big_number big_number n a n a n a n a n a big_number n a big_number big_number big_number big_number big_number n a big_number big_number c bighty--bight oil marketable minority interest value a kimball reports mr kimball applied the guideline company method to value the subject interests in ebighty-ebight oil as of date date and date first mr kimball identified five guideline companies that devoted some or all of their business to the marketing of crude_oil and gas mr kimball then analyzed four market multiples ebit ebdit revenues and tbvic he used data from the latest year and an average of the preceding years to calculate the multiples mr kimball weighted the ebdit and tbvic multiples pincite percent each and the rest pincite percent each mr kimball concluded that the fair_market_value of eighty- bight oil’s total equity on a marketable minority basis was dollar_figure on january and dollar_figure on both june and date b final lax report the final lax report also used the guideline company method and compared ebighty-hight oil’s financial results to those of six companies as a group the chosen guideline companies engaged in all aspects of the oil_and_gas business including acquisition of properties exploration and production and transportation and -- -- marketing mr lax used the same group of companies to value true oil highty-hight oil and smokey oil mr lax applied ebdit ebit ebt and book_value multiples to highty-eight o11’s financial results for the 12-month_period ending date as with the other true companies mr lax did not provide supporting schedules showing how he calculated the guideline company multiples and highty-hight oil’s financial fundamentals the final lax report concluded that the fair_market_value of brighty-hight oil’s total equity on a marketable minority basis was dollar_figure million on date c respondent’s position respondent offered no expert testimony or other evidence regarding ebighty-hight oil’s total equity value on the relevant dates instead respondent agrees with mr kimball’s marketable minority value of dollar_figure as of date and with mr lax’s entity value of dollar_figure million as of date respondent did not explain why he rejected mr kimball’s date value or how he justified the large disparity in entity values between proximate valuation dates respondent also argues as he did with true oil that dave true’ sec_38 47-percent interest owned at death is not entitled to a minority discount because it represented a significant ownership block that had swing vote potential d court’s analysis the positions of the parties and the court’s determinations of the marketable minority values of kighty-hight oil’s total equity at each of the valuation dates are summarized infra pp we accept the agreement of the parties that the marketable minority value of ebighty-eight oil’s total equity was dollar_figure on date however we have reservations regarding the reliability of this value which we explain later we are critical of respondent’s reliance on the final lax report to establish marketable minority value as of june and date first as noted several times in this opinion the final lax report’s guideline company analyses lack adequate substantiation in contrast the kimball reports are well documented and the amounts reported therein are traceable to the various companies’ federal_income_tax returns we are unable to reconcile ebighty-ehight oil’s financial fundamentals as reported this argument is inconsistent with respondent’s acceptance of mr lax’s entity value as of date which was derived on a marketable minority basis respondent explicitly argued in connection with dave true’s controlling interests in belle fourche and black hills trucking that if those entities were valued on a minority basis a control premium of percent should have been applied to derive entity value it is unclear whether respondent is making the same argument regarding dave true’s significant but not controlling ownership of bighty- bight oil we need not resolve this issue however because we reject respondent’s swing vote argument infra p -- -- in the lax and kimball reports even though the reports covered roughly the same period and allegedly relied on the same tax_return information because of the lax report’s substantiation problems we conclude that the kimball reports provide more reliable conclusions of value second we find that the kimball reports used guideline companies that were more comparable to brighty-eight oil three of the six guideline companies chosen by mr lax engaged in oil_and_gas exploration and production and not in oil_and_gas marketing activities these companies may have been appropriate comparables for true oil or smokey oil but not for highty-eight oil third respondent provides no reasoned justification for choosing mr kimball’s date value but using mr lax’s significantly higher date value we also reject respondent’s swing vote argument concerning dave true’ sec_38 47-percent interest owned at death for the reasons stated in our analysis of true oil see supra pp on the basis of the foregoing we accept mr kimball’s marketable minority value for bighty-hight oil of dollar_figure as of june and date although we have accepted mr kimball’s marketable minority values based on the agreement of the parties and our problems with respondent’s reliance on the final lax report we note certain facts that cast doubt on the reliability of mr kimball’s entity values first as of date ebighty-eight oil’s total equity on a book basis was more than dollar_figure million which was primarily composed of cash cash equivalents and accounts_receivable given the lack of any substantial book to fair_market_value disparities for these liguid assets we question the accuracy of mr kimball’s total equity value of just over dollar_figure million if this difference only related to the fact that mr kimball derived a minority value and not a controlling value that would suggest an implied minority discount of approximately percent which would be excessive second we are troubled by the differences in the way petitioners derived the sales_price for the interest transferred by dave true to his sons on date compared to mr kimball’s method for valuing the subject interest the eighty- bight oil buy-sell_agreement required the selling partner to sell all or some of his interest for book_value as reflected by his capital_account as of the day immediately preceding the sales event as previously stated the sales_price under the buy-sell_agreement amounted to approximately dollar_figure percent of total partners’ capital as of date however mr kimball valued the subject interests by computing total equity value ona minority basis by applying a marketability discount see infra and then by multiplying total discounted equity by dollar_figure percent because bighty-eight oil routinely allowed its partners to maintain disproportionate capital accounts the two approaches are fundamentally inconsistent to the extent that the partnership_agreement defines the interest being transferred we doubt that mr kimball has valued the correct interest as a general matter we are also concerned with the anomalous economic results that have occurred due to the allowance of disproportionate capital accounts we account for the abovementioned concerns in our determination of marketability discounts marketability discounts a kimball reports mr kimball treated the subject interests in eighty-eight oil as not being readily marketable for the same reasons we note again that in tamma hatten had to reduce her proceeds from the sales of other true companies in order to sell her interest in cash cow bighty-eight oil because of her negative ending capital_account also dave true’s unusually low capital balance at the effective date of the transfers arguably created an additional gift to his sons because the true sons only paid what amounted to dollar_figure percent of total partners’ capital ostensibly to purchase the right to an additional dollar_figure percent of profits losses and partners’ capital it would appear that dave true’s unusual the day before the sale contribution to partners’ capital of more than dollar_figure million was intended to avoid a sale at a price so low in relation to overall book_value of partners’ capital and the percentage interest in profits being sold as to be impossible to justify with even a semblance of a straight face petitioners argue on brief that dave true substantially restored his disproportionate capital_account before the transfers because eighty-ehight oil required the extra cash to conduct its business we are unconvinced by petitioners’ justifications and we note that dave true’s capital_account remained disproportionately low even after the allegedly substantial restoration -- - described in the true oil section of this opinion see supra pp accordingly mr kimball applied 35-percent marketability discounts to the marketable minority values as of date date and date b final lax report the final lax report concluded that a minority interest in brighty-ehight oil was relatively illiquid for the same reasons described in the true oil section of this opinion see supra p therefore mr lax applied a 45-percent marketability discount to the marketable minority value calculated as of date c respondent’s position respondent characterizes the highty-hight oil interests as being marketable and therefore proposes a 10-percent discount for interests being valued as of date and date and no discount due to swing vote potential for the interest being valued as of date d court’s analysis first we reject mr kimball’s justifications for marketability discounts that derive from the buy-sell_agreement restrictions second we reject mr lax’s and respondent’s proffered marketability discounts for the same reasons stated in the true oil section of this opinion see supra p we find that a minority interest in bighty-ebight oil was not fully marketable at the valuation dates because the true family was committed to keeping eighty-hight oil privately owned there were risks that a purchaser would not obtain unanimous consent to be admitted as a partner and a purchasing partner would be exposed to joint_and_several_liability however a minority interest in bighty-eight oil would be more marketable than an equivalent interest in true oil or in comparable public companies unlike true oil highty-eight oil was profitable and consistently made guaranteed payments to its partners who considered the company to be a cash cow furthermore during the period being examined ebighty-eight oil was more liguid than the industry and the concepts of liquidity and marketability are closely related finally a general_partner in eighty-eight oil would exert more control_over the business than a shareholder would in a comparable public company under the wupa partnership agreements generally govern relations among the partners and between the partners and the partnership see wyo stat ann sec a michie ehighty- bight oil’s partnership_agreement required the partners to manage jointly the partnership’s affairs thus under wyoming law each partner had an equal vote in among other things appointing management setting business policies making distributions buying and selling assets and amending the partnership -- -- agreement a minority shareholder could not exercise equivalent control_over a public company because voting power is generally proportional to a shareholder’s ownership_interest on the basis of the foregoing we conclude that minority interests in eighty-hight oil are more marketable than either minority interests in true oil or restricted shares in a publicly traded oil_and_gas marketing company in addition as previously stated we doubt the reliability of the entity values derived by the parties due to the widely disproportionate capital accounts see supra pp these facts suggest that no more than nominal discounts if any would be appropriate for the subject interests we therefore adopt and apply respondent’s position allowing no more than 10-percent marketability discounts from minority value for the bighty-eight oil interests valued as of date date and date summary of proposed values and court’s determinations of values of interests in bighty-eight oil value as of date marketable minority value less marketability discount nonmarketable minority value value of interests total transferred to true sons value as of date marketable minority value less marketability discount nonmarketable minority value value of interest owned at dave true’s death book_value statutory kimball final lax respondent’ s court’s reported on notice value reports report position values return n a n a dollar_figure n a dollar_figure dollar_figure big_number big_number big_number n a n a n a n a n a big_number n a big_number big_number big_number big_number big_number n a big_number big_number n a n a big_number big_number big_number big_number big_number big_number big_number n a n a n a n a n a big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number value as of date marketable minority value less marketability discount nonmarketable minority value value of interests total transferred to true sons book statutory kimball final respondent’ s court’s value notice reports lax position values reported value report on return n a n a dollar_figure n a dollar_figure dollar_figure big_number big_number big_number n a n a n a n a n a big_number n a big_number big_number big_number big_number big_number n a big_number big_number d black hills trucking value of total equity on a marketable basis a kimball report mr kimball applied a combination of the guideline company and net asset value methods to value the subject interests in black hills trucking as of june and date under the guideline company method mr kimball identified companies from the trucking industry and analyzed revenue and tbvic multiples weighting each multiple equally he used data from the latest year and an average of the preceding years to calculate the multiples mr kimball selected revenue multiples that were lower than the lowest guideline company multiples however he selected a tbvic multiple that approximated the median value among the guideline companies after subtracting debt to shareholders of dollar_figure million mr kimball concluded that the fair_market_value of black hills trucking’s total equity ona marketable minority basis was dollar_figure under the guideline company method mr kimball calculated total equity on a minority basis even though he was valuing a 16-percent interest as of date because he found consistent with his analysis of belle fourche see supra p that the black hills trucking buy-sell_agreement eliminated any premium for control that might otherwise have attached to a block of stock representing voting control under the net asset value method mr kimball estimated the market_value of black hills trucking’s individual assets by category first he adjusted the company’s book_value balance_sheet to eliminate tax basis accumulated depreciation second he reduced the cost_basis of fixed assets to approximately percent of book_value third mr kimball subtracted liabilities to arrive at an adjusted nav of dollar_figure as of june and date mr kimball applied a 10-percent lack-of-control discount to adjusted nav as of june and date for the same reasons mentioned above in the guideline company section thus mr kimball concluded that the fair_market_value of black hills trucking’s total equity on a marketable minority basis was dollar_figure under the net asset value method b initial and final lax reports the initial lax report used only the net asset value method to value the subject interests in black hills trucking because the company consistently operated at a loss mr lax physically inspected only a few of the several hundred vehicles trailers and miscellaneous equipment owned by black hills trucking when inspection was infeasible he relied on information provided by the company’s representatives such as fixed asset records vehicle maintenance logs and depreciation schedules in computing net asset value mr lax assumed that black hills trucking equipment could be sold in orderly fashion over a long period of time rather than in a forced liquidation mr lax used the market approach to value assets in the power and trailer equipment categories by gathering information on recent sales of similar_property and by determining the most probable selling_price of the subject property in the process mr lax consulted auction guides trade magazines and new and used equipment dealers he made no adjustments to market values to reflect physical depreciation or functional or economic obsolescence assuming that these factors were incorporated into the market data mr lax used the cost approach to value assets in the miscellaneous and office equipment category he determined the cost of new replacement assets by contacting original manufacturers or by applying inflation factors to historical costs and verifying the results with vendors he then made adjustments to each replacement cost figure to reflect depreciation and obsolescence after reducing the fair_market_value of underlying assets by total liabilities the initial lax report concluded that the controlling marketable value of a 100-percent interest in black hills trucking was dollar_figure as of date as described in more detail infra the initial lax report applied a 50-percent marketability discount to arrive at a nonmarketable controlling value for dave true’ sec_58 16-percent interest of dollar_figure the final lax report calculated the same controlling marketable equity value on a net asset value basis as the initial lax report however mr lax reduced the controlling value by percent to reflect the fact that a 16-percent interest in black hills trucking would not be entitled to a control premium mr lax explained that the 50-percent reduction was not a marketability discount instead it reflected mr lax’s impression that a willing buyer would not pay a price based on a proportional value of the company’s underlying assets he reasoned that because black hills trucking operated at a loss a hypothetical buyer with a controlling_interest would liquidate the company’s assets as soon as possible to stem further losses such a rapid disposition of specialized equipment within a limited geographic region generally would depress value by percent according to mr lax thus the final lax report concluded that the fair_market_value of a 16-percent equity_interest in black hills trucking was dollar_figure as of date c respondent’s position respondent offered no expert testimony or other evidence regarding black hills trucking’s total equity value on the relevant dates instead respondent adopted the net asset value conclusions of the final lax report and treated dollar_figure as the controlling equity value of black hills trucking on june and date respondent argues that dave true’ sec_58 16-percent interest owned at death should be valued as a controlling_interest contrary to mr kimball’s minority interest treatment under both the guideline company and net asset value methods respondent contends that if mr kimball’s minority values are accepted by the court a 25-percent control premium should be added to reflect dave true’s control at death respondent derived the premium amount from the initial lax report which applied a percent control premium to compute the marketable controlling value of belle fourche see supra p respondent also argues as he did with true oil see supra pp that jean true’ sec_37 63-percent interest transferred as of date was not entitled to a minority discount because it represented a significant ownership block that had swing vote potential d court’s analysis the positions of the parties and the court’s determinations of the marketable value of black hills trucking’s total equity at each of the valuation dates are summarized infra pp we accept the final lax report’s controlling equity value on a net asset value basis of dollar_figure as of date we believe that a hypothetical buyer would consider underlying asset value in negotiating a purchase_price especially if purchasing a controlling_interest mr lax’s approach to valuing the different categories of fixed assets was reasonable and well documented furthermore mr kimball and respondent agreed with mr lax’s net asset value conclusions we disagree however with the conclusion of the final lax report that a 50-percent discount should be applied to arrive at the fair_market_value of dave true’ sec_58 16-percent interest mr lax provided no empirical evidence to support this reduction at trial mr lax tried to distinguish this discount from the percent marketability discount taken in the initial lax report he explained that a reduction was necessary because a hypothetical buyer would be forced to sell immediately the company’s assets to avoid additional operating losses however this statement contradicted mr lax’s earlier testimony in which he explained that he had computed black hills trucking’s net asset value assuming an orderly disposition of assets not a forced liguidation if we accept that a hypothetical buyer would compute entity value under the orderly disposition premise there is no reason for us to assume that the buyer would value a percent interest in black hills trucking under any other valuation premise moreover the initial and final lax reports both arrived at the same ultimate value of dollar_figure for dave true’s interest using very different assumptions regarding marketability this suggests that the final lax report was result---oriented turning to the kimball report we doubt the reliability of the guideline company method values first we question whether the relationship between revenues tbvic and market_value of the selected public companies has any bearing on the market_value of black hills trucking the guideline companies were all profitable over the 5-year period whereas black hills trucking sustained losses every year also most of the guideline companies had significantly higher average revenues over the analyzed period than black hills trucking as a result mr kimball applied multiples to black hills trucking’s revenues that were lower than the lowest industry multiples these facts suggest a lack of comparability between the selected companies and black hills trucking second mr kimball did not adjust the tbvic multiple to reflect differences in accounting methods between black hills trucking and the public companies tbvic is a debt-free measure of a company’s book_value black hills trucking’s book_value was computed on a tax basis which allowed more accelerated_depreciation deductions than gaap basis financials annually the company deducted approximately dollar_figure million in depreciation expense there is no evidence in the record indicating that mr kimball adjusted the tbvic multiples of either the guideline companies or black hills trucking to reconcile any discrepancies in accumulated depreciation -- - third contrary to the kimball report’s emphasis on the tbvic multiple we find that it is not a meaningful measure of value in this case in general book_value of tangible assets would serve as a meaningful measure of value only if book_value was close to market_value on the valuation_date thus tangible asset values first should be adjusted to their respective fair market values to make price-to-asset-value ratios more relevant moreover equipment varies from one company to another in age condition and importance to the operations so that price-to- asset-value measures are difficult to implement on a comparison basis and freguently are not helpful see pratt et al valuing a busine sec_217 3d ed black hills trucking owned a variety of heavy specialized equipment that was purchased anywhere from to years before the valuation_date mr kimball calculated the fair_market_value of equipment under the nav method to be dollar_figure million as of date while net_book_value was dollar_figure million such a large disparity between book_value and fair_market_value suggests that tbvic is not an appropriate basis for valuing black hills trucking fourth we disagree with mr kimball that dave true’ sec_58 percent interest in black hills trucking valued as of date should be treated as a noncontrolling interest as we said in the belle fourche section of this opinion see supra pp we disregard the buy-sell_agreement in computing fair_market_value and look to wyoming law to determine the rights accorded a 16-percent interest in black hills trucking wyoming law allows the holder of a majority of the shares entitled to vote to control the board_of directors sell corporate assets or dissolve the corporation see discussion of wyoming law supra p no articles of incorporation or bylaws were introduced in evidence for black hills trucking therefore we assume that the company’s governing documents do not vary from wyoming law dave true’ sec_58 16-percent interest represented a majority of the shares entitled to vote therefore dave true owned a controlling_interest in black hills trucking at his death accordingly mr kimball should have added a control premium to compute entity value under the guideline company method for the reasons stated above we reject mr kimball’s valuation conclusions under the guideline company method we need not discuss the merits of mr kimball’s net asset value approach because his controlling_interest value equaled that of mr lax which we have already adopted however we reject mr kimball’s 10-percent lack of control discount to adjusted nav as of date because dave true owned a controlling_interest at death turning to respondent’s position we agree that dave true’ sec_58 16-percent interest valued at date is not entitled to a minority discount however we disagree with respondent’s swing vote argument regarding jean true’ sec_37 63-percent interest transferred as of date for the reasons stated in our analysis of true oil see supra pp and we find that a minority discount is warranted we apply mr kimball’s proposed 10-percent lack-of-control discount to mr lax’s net asset value to arrive at a marketable minority value as of date of dollar_figure for the interest sold by jean true to her sons a summary of our determinations regarding marketable entity values for black hills trucking follows net asset value net asset value valuation method marketable method marketable date controlling value minority value date dollar_figure big_number n a date n a dollar_figure marketability discounts a kimball report based on the reasoning described in the belle fourche section of this opinion see supra pp mr kimball concluded that the subject interests in black hills trucking were not readily marketable and he applied 45-percent marketability discounts to the marketable minority values as of june and date the table below summarizes the nonmarketable minority values of the subject interests in black hills trucking calculated using the guideline company and nav methods guideline company nav method method nonmarketable valuation nonmarketable minority value of date minority value of subject interest subject interest june dollar_figure dollar_figure june dollar_figure dollar_figure mr kimball then applied a 30-percent weight to the guideline company method valuation conclusions and a 70-percent weight to the nav method conclusions resulting in final nonmarketable minority values rounded for the subject interests of dollar_figure as of date and dollar_figure as of date b initial and final lax reports as previously stated the initial lax report concluded that a 50-percent marketability discount was appropriate even fora controlling_interest in a company because of the substantial time and expense required to sell an interest in the absence of an established market however the final lax report applied no marketability discounts to dave true’ sec_58 16-percent interest in black hills trucking for the reasons described in the belle fourche section of this opinion see supra p c respondent’s position respondent relied on mr lax’s final conclusions to argue that a marketability discount would not apply to dave true’s controlling_interest in black hills trucking valued as of date similarly respondent denied any marketability discount to jean true’ sec_37 63-percent interest valued as of date because the transferred interest had swing vote potential d court’s analysis as stated earlier under lauder iii we disregard the buy- sell agreement in determining fair_market_value of the subject interests in black hills trucking see supra pp accordingly we reject mr kimball’s justifications for marketability discounts that derive from the buy-sell_agreement restrictions we find that the restricted shares and pre-ipo studies referenced by mr kimball are not useful in determining marketability discounts applicable to controlling interests because those studies analyzed marketability of noncontrolling interests we also disagree with the positions of mr lax and respondent that marketability or illiguidity discounts are never justified in the case of controlling interests in private corporations see estate of andrews v commissioner t c pincite in the cases at hand dave true’ sec_58 16-percent interest could control liquidation of black hills trucking therefore we must examine the marketability of black hills trucking’s assets mr lax valued black hills trucking’s power and trailer equipment by consulting auction guides trade magazines and new and used equipment dealers this suggests an active market for these types of assets however black hills trucking’s fixed assets had a low tax basis relative to their resale value which would trigger a tax_liability on sale also a willing seller would incur other transaction costs to dispose_of the company’s assets either on a bulk_sale or an item-by-item basis based on the record we apply a 20-percent marketability discount in valuing dave true’ sec_58 16-percent interest in black hills trucking as of date this level of marketability discount on a controlling_interest is within the range previously allowed by this court see cases cited supra p to determine the appropriate marketability discount for jean true’ sec_37 63-percent interest in black hills trucking transferred as of date we draw from our discussion of discounts applicable to minority interests in belle fourche see supra pp we find that a minority interest in black hills trucking like a minority interest in belle fourche is less marketable than actively_traded interests because the true family is committed to keeping black hills trucking privately owned the subject interest lacks control and federal tax rules limit the pool of potential investors in s_corporations moreover certain facts suggest that a minority interest in black hills trucking would be less marketable than a minority interest in belle fourche first black hills trucking was unprofitable unlike belle fourche second black hills trucking’s shareholder distributions were negligible while belle fourche’s were significant in fact during the period analyzed shareholders lent or contributed substantial amounts to black hills trucking based on the foregoing we conclude that a minority interest in black hills trucking was less marketable than a minority interest in belle fourche therefore we assign a 30-percent marketability discount to jean true’ sec_37 63-percent interest in black hills trucking transferred as of date summary of proposed values and court’s determinations of values of interests in black hills trucking value as of book_value statutory kimball reports final lax respondent’s court’s date reported on notice report position values return value guideline co nav method entity value controlling basis n a n a n a dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number less minority big_number discount n a n a n a n a n a n a marketable minority value n a n a dollar_figure big_number n a n a n a less marketability big_number big_number big_number discount n a n a n a n a nonmarketable minority value n a n a big_number big_number n a n a big_number value of interest owned at dave true’s death big_number big_number big_number big_number big_number big_number mr lax applied a 50-percent reduction to controlling marketable equity value to arrive at the value of the subject interest he did not consider the reduction to be a marketability discount value as of date entity value controlling basis less minority discount marketable minority value less marketability discount nonmarketable minority value value of interests total transferred to true sons -- book_value statutory kimball reports final respondent’s court’s reported notice guideline nav method lax position values on return value co report n a n a n a dollar_figure n a dollar_figure big_number dollar_figure big_number big_number n a n a n a n a n a n a n a dollar_figure big_number n a n a big_number big_number big_number big_number n a n a n a n a n a n a big_number big_number n a n a big_number big_number big_number big_number n a big_number big_number be true ranche sec_1 marketable minority interest values a h h report hall and hall mortgage corp h h prepared a detailed appraisal of land and improvements owned by true ranches as of date and date ’ mr hall and his colleagues gathered data from local sources including ranch owners government offices other appraisers and real_estate agents they also personally inspected the true ranches properties and examined comparable sales mr hall concluded that the highest_and_best_use of true ranches’ property was its current use as an integrated commercial livestock range and finishing operation mr hall found the cost approach to be the most reliable measure of fair_market_value for true ranches’ land and improvements however he also used the income and sales comparison approaches to corroborate his cost approach values mr hall explained that the term cost approach was misleading because even though the method valued improvements based on estimated replacement cost it valued land based on comparable sales heh conducted a full appraisal of the subject property as of date the h h report stated that fair_market_value did not change between june and date mr hall adjusted the date value to reflect fair_market_value as of date rather than conducting another full appraisal these adjustments took into account property acquisitions and inflation in land values between the two valuation dates after computing the total value of land and improvements under the cost approach mr hall then reduced this value by a 20-percent size adjustment relying on market data mr hall concluded that large or noncontiguous parcels of land generally sold for lower prices per acre the majority of the available data used in the cost approach related to sales of relatively small parcels of land generally less than big_number deeded acres however true ranches’ land holdings consisted of large mostly noncontiguous parcels approximately big_number total deeded acres thus mr hall applied the 20-percent size adjustment to eliminate this disparity to check the reasonableness of the size adjustment mr hall compared the computed per acre value after size adjustment of true ranches’ largest parcel plains rangeland--big_number deeded acres to the three largest actual sales for which data was available each comprising over big_number deeded acres and concluded that the per acre values were within a reasonable range of each other to further support his discount mr hall cited a publication prepared by the university of wyoming which stated that in the mid-1990's ranches of animal units sold for percent less than ranches with to animal units true ranches’ estimated capacity was big_number animal units finally mr hall testified that the 20-percent size adjustment did not represent a discount for lack of marketability of the land and improvements b kimball reports mr kimball used the net asset value method to compute controlling equity value of true ranches the company’s major assets included land and improvements machinery and equipment and feed and livestock inventories mr kimball relied on the following appraisals to derive the company’s net asset value land and improvements appraisal prepared by h h as of date and date machinery and equipment appraisal prepared by don helberg as of date and feed and livestock inventories appraisal prepared by the superintendent of true ranches as of date and date with this information mr kimball adjusted true ranches’ book_value balance_sheet to reflect the fair_market_value of assets and liabilities and calculated an adjusted net asset value of dollar_figure as of date and dollar_figure as of june and date mr kimball then applied a 25-percent minority discount reflecting the subject interests’ lack of control to arrive at a marketable minority value of dollar_figure as of date and dollar_figure as of june and date c final lax report the final lax report also used the net asset value method to value true ranches’ total equity generally relying on the same asset appraisals used in preparing the kimball reports however mr lax adjusted true ranches’ balance_sheet information as of -- - date whereas mr kimball adjusted the date balance_sheet as a result the final lax report arrived at a net asset value as of date of dollar_figure which was slightly lower than the amount computed by mr kimball next mr lax applied a combined minority and marketability discount from net asset value of percent he derived the combined discount by examining three published studies containing economic and market price information on publicly registered real_estate partnerships that traded in secondary markets according to the final lax report the studies showed that partnerships owning income producing properties but not making regular cash distributions sold at average combined discounts of percent in percent in and percent in mr lax noted that the combined discounts reported in the studies reflected the lack of control of limited partners over partnership_distributions and liquidation he explained that the same lack of control applied to limited partners in private partnerships in addition mr lax found that private partnerships were less marketable than the study partnerships because private partnerships did not trade on an informal secondary market he also observed that private partnerships often placed burdensome transfer restrictions on ownership interests on the basis of the foregoing mr lax concluded that general_partnership interests in true ranches were similar to the -- - limited_partnership interests reported in the studies however he found that true ranches interests were less liguid than the reported partnerships because true ranches had not made recent distributions as of the valuation_date and the interests were not publicly traded thus mr lax chose a 60-percent combined discount to reflect the increasing trend of average discounts reported in the studies d respondent’s position respondent offered no expert testimony or other evidence regarding true ranches’ total equity value as of the relevant dates instead respondent has adopted mr kimball’s adjusted net asset values of dollar_figure as of date and dollar_figure as of june and date respondent argues that interests in true ranches transferred individually by dave and jean true to their sons as of date and date respectively were entitled to minority discounts of no more than percent additionally respondent argues that the 47-percent interest owned by dave true at death is not entitled to a minority discount because it represented a significant ownership block that had swing vote potential based on the foregoing respondent proposes marketable minority values for the true ranches interests transferred as of date and date of dollar_figure and dollar_figure respectively respondent argues that the marketable controlling value for the interest valued as of dave true’s death was dollar_figure e court’s analysis the positions of the parties and the court’s determinations of the marketable minority values of true ranches’ total equity at each of the valuation dates are summarized infra pp we accept the agreement of the parties that controlling equity value on a net asset value basis was dollar_figure as of date and dollar_figure as of june and date however we reject the parties’ proposed minority discounts mr kimball derived a 25-percent minority discount from studies of premiums offered during tenders for control of publicly traded companies he found that the observed average control premiums of to percent translated into minority discounts of to percent we find this analysis to be unhelpful because a general_partner in true ranches would exert more control_over the business than a shareholder in a comparable public company the true ranches partnership_agreement required the partners to manage jointly the partnership’s affairs thus each partner had an equal vote in among other things appointing management setting business policies making distributions buying and selling assets and amending the partnership_agreement a minority shareholder could not exercise equivalent control_over a public company -- - similarly we reject mr lax’s combined 60-percent minority and marketability discount because the studies that he relied on dealt with transactions in limited_partnership interests not general_partnership interests we find respondent’s proposed 10-percent minority discounts for interests transferred by dave and jean true to be unsubstantiated and insufficient even though a general_partner in true ranches may exert more control than a shareholder ina public company or a limited_partner in a publicly registered partnership he would not have unilateral control_over business decisions further we reject respondent’s swing vote argument regarding dave true’ sec_38 47-percent interest owned at death for the reasons stated in our analysis of true oil see supra pp based on the record we apply a 15-percent minority discount to the controlling equity values computed by mr kimball to arrive at a marketable minority value for true ranches of dollar_figure as of date and dollar_figure as of june and date marketability discounts a kimball reports mr kimball treated the subject interests in true ranches as not being readily marketable for the same reasons described in the true oil section of this opinion see supra pp accordingly mr kimball applied 35-percent marketability discounts to the marketable minority values as of date date and date b final lax report as previously described see supra p mr lax applied a combined minority and marketability discount from net asset value of percent thus mr lax’s nonmarketable minority value as of date was dollar_figure c respondent’s position respondent argues that the size adjustment applied by mr hall to value true ranches’ land and improvements reflected the difficulties associated with marketing such a large ranch respondent contends that the marketability discounts applied my messrs kimball and lax incorporated similar considerations therefore respondent concludes that the marketability discounts in the kimball and lax reports are redundant and allows no marketability discounts in valuing the subject interests in true ranches d court’s analysis we reject mr kimball’s justifications for marketability discounts that derive from the buy-sell_agreement restrictions we also reject respondent’s argument that any marketability discount used to determine the fair_market_value of an interest due to a computational error the final lax report incorrectly computed the nonmarketable minority value to be dollar_figure in true ranches would replicate the size adjustment employed to determine the underlying value of true ranches’ net assets first mr hall’s size adjustment under the cost approach was required to account for substantial differences in size between the comparable sales and the true ranches properties being analyzed second marketability discounts measure the probability of selling goods at specified terms based on the demand for those goods and the existence of an established market see estate of jameson v commissioner tcmemo_1999_ 77_tcm_1383 t c m ria par big_number pincite because the subject interests do not have the ability to liquidate we focus on the marketability of general_partnership interests in true ranches the fact that the underlying asset values incorporate a size adjustment has no bearing on whether there is demand for or an active market in true ranches partnership interests we find that a minority interest in true ranches was not fully marketable at the valuation dates because the true family was committed to keeping true ranches privately owned there were risks that a purchaser would not obtain unanimous consent to be admitted as a partner and a purchasing partner would be exposed to joint_and_several_liability a minority interest in true ranches suffered from the same marketability problems as an equivalent interest in true oil both companies incurred losses in the years being examined and -- - neither company made substantial distributions to partners accordingly we apply the same 30-percent marketability discount to true ranches that we applied to true oil see supra pp summary of proposed values and court’s determinations in true ranches value as of date entity value controlling basis less minority discount marketable minority value less marketability discount nonmarketable minority value value of interests transferred to true sons value as of date entity value controlling basis less minority discount marketable minority value less marketability discount nonmarketable minority value value of interest owned at dave true’s death of values of interests book_value statutory kimball final lax respondent’s court’s values reported on notice value reports report position return n a n a dollar_figure n a dollar_figure dollar_figure big_number big_number big_number n a n a n a n a n a big_number n a big_number big_number big_number big_number n a n a n a n a n a n a big_number n a n a big_number big_number big_number big_number n a big_number big_number n a n a big_number big_number big_number big_number big_number big_number big_number n a n a n a n a n a big_number n a n a big_number big_number big_number n a n a n a n a n a n a big_number big_number n a big_number big_number big_number combined minority and marketability discount big_number big_number big_number value as of date entity value controlling basis less minority discount marketable minority value less marketability discount nonmarketable minority value value of interests total transferred to true sons book_value statutory kimball final lax respondent’s court’s reported notice value reports report position values on return n a n a dollar_figure n a dollar_figure dollar_figure big_number big_number big_number n a n a n a n a n a big_number n a big_number big_number big_number big_number n a n a n a n a n a n a big_number n a big_number big_number big_number big_number big_number n a big_number big_number f white stallion marketable minority interest values a kimball report mr kimball used the net asset value method to compute controlling equity value of white stallion he relied on an appraisal of land and improvements performed by jeffery c patch as of date to derive the company’s underlying asset value with this information mr kimball adjusted white stallion’s date balance_sheet to reflect the fair_market_value of assets and liabilities and calculated adjusted net asset value of dollar_figure ’ mr kimball then applied a 20-percent minority discount to reflect the subject interest’s lack of control mr kimball concluded that the marketable minority value of white stallion as of date was dollar_figure b initial and final lax reports the initial and final lax reports also used the net asset value method to value white stallion’s total equity relying on the same asset appraisal used in the kimball report mr lax adjusted white stallion’s balance_sheet as of date to arrive at net asset value of dollar_figure as of date mr kimball’s calculations contained a mathematical error adjusted net asset value should have been dollar_figure in the initial lax report mr lax applied a 25-percent minority discount to net asset value along with a 45-percent marketability discount in the final lax report however mr lax applied a combined minority and marketability discount from net asset value of percent he explained that the combined discount was derived from the studies described in the true ranches section of this opinion see supra p mr lax considered the subject interests to be less marketable than the interests in the studies because white stallion had no history of paying dividends and there was no active market for investments of this type c respondent’s position respondent offered no expert testimony or other evidence regarding white stallion’s total equity value as of date instead respondent adopts mr lax’s net asset value of dollar_figure respondent argues that the 235-percent interest owned by dave true at death is not entitled to a minority discount because it represented a significant ownership block that had swing vote potential d court’s analysis the positions of the parties and the court’s determinations of the marketable minority values of white stallion’s total equity are summarized infra p we accept the agreement of the parties that controlling equity value on a net asset basis was dollar_figure as of date however we reject respondent’s swing vote argument for the reasons stated in our analysis of true oil see supra pp we find the final lax report’s combined discount of percent to be excessive and unsubstantiated mr lax solely relied on sales of registered real_estate limited_partnership interests as benchmarks for the discount he applied to white stallion however we do not believe that registered real_estate limited_partnerships are comparable to white stallion an operating dude ranch organized as an s_corporation further we cannot evaluate the reasonableness of the final lax report’s minority discount relative to mr kimball’s because of mr lax’s combined discount approach we are not convinced that using a combined discount is appropriate inasmuch as marketability and minority discounts are conceptually distinct see estate of newhouse v commissioner t c pincite the final lax report did not discuss the requirements for control under arizona law or white stallion’s governing documents before concluding that dave true’s interest lacked control in addition mr lax did not provide a theoretical basis for his change in approach to calculating discounts going from separate to combined discounts between the initial and final lax reports this makes mr lax’s conclusions seem arbitrary similarly mr kimball generally based his 20-percent minority discount on data from studies of premiums offered during tenders for control of publicly traded companies he also did not consider the specific control attributes of white stallion stock to arrive at the minority discount unless the articles of incorporation provide otherwise arizona corporate law requires the following in relevant part bach outstanding share of stock is entitled to one vote see ariz rev stat ann sec a west ’ all corporate powers are exercised by the board_of directors see ariz rev stat ann sec b west directors are elected by a plurality of votes cast by shares entitled to vote see ariz rev stat ann sec a west sales of assets other than in the regular course of business must be approved by a majority of all votes cast by shares entitled to vote see ariz rev stat ann sec e west dissolution of the corporation must be approved by a majority of all votes cast by shares entitled to vote see ariz rev stat ann sec e west white stallion’s articles of incorporation and bylaws were not introduced in evidence therefore we assume that white stallion’s governing documents do not vary from arizona corporate mtitle corporations and associations was reorganized by ariz sess laws ch effective date the sections cited in our discussion were not substantively changed but were renumbered by the new law law at his death dave true’ sec_34 235-percent interest did not represent a majority of the shares entitled to vote thus it did not give him the power to sell corporate assets or to dissolve the corporation entirely however it could have given him a plurality in electing board members which would have allowed him to influence distribution policies on this record we find that a 15-percent minority discount is appropriate for dave true’s interest in white stallion marketability discounts a kimball report mr kimball treated the subject interest in white stallion as not being readily marketable for the same reasons described in the belle fourche section of this opinion see supra pp accordingly mr kimball applied a 35-percent marketability discount to arrive at nonmarketable minority value of dollar_figure as of date b initial and final lax reports as previously described see supra pp the initial lax report showed a 45-percent marketability discount whereas the final lax report indicated a combined minority and marketability discount of percent thus nonmarketable minority values derived by the initial and final lax reports as of date were dollar_figure and dollar_figure respectively the final lax report incorrectly computed the continued c respondent’s position respondent argues that no marketability discount is appropriate for dave true’ sec_34 235-percent interest in white stallion because it represented a significant ownership block that had swing vote potential d court’s analysis we reject mr kimball’s justifications for marketability discounts that derive from the buy-sell_agreement restrictions we also reject respondent’s swing vote argument for the reasons stated in our analysis of true oil see supra pp and mr lax’s combined discount approach for reasons stated supra p we find that a minority interest in white stallion like a minority interest in belle fourche was less marketable than actively_traded interests because the two branches of the true family are committed to keeping white stallion privately owned the subject interest lacks control and federal tax rules limit the pool of potential investors in s_corporation moreover certain facts suggest that a minority interest in white stallion would be less marketable than a minority interest in belle fourche although white stallion was modestly profitable it was not a cash cow like belle fourche also white stallion 89’ continued nonmarketable minority value to be dollar_figure due to a math error that arose from mr lax’s change in discount approaches between the initial and final lax reports made no distributions to shareholders during the analyzed period instead shareholders lent or contributed funds to the company on the basis of the foregoing we conclude that a minority interest in white stallion is less marketable than a minority interest in belle fourche therefore we assign a 30-percent marketability discount to dave true’ sec_34 235-percent interest in white stallion valued as of date -- -- summary of proposed values and court’s determinations of values of interests in white stallion value as of book_value statutory kimball final lax respondent’s court’s values date reported on notice value reports report position return entity value controlling basis n a n a dollar_figure dollar_figure dollar_figure dollar_figure less minority big_number big_number discount n a n a n a marketable minority value n a n a big_number n a n a big_number less marketability big_number discount n a n a n a n a nonmarketable minority value n a n a big_number big_number n a big_number value of interest owned at dave true’s death big_number big_number big_number big_number big_number combined minority and marketability discount issue did jean true make gift_loans when she transferred interests in true companies to sons in exchange for interest--free payments received approximately days after effective date of transfers on date and date hereinafter sometimes referred to as the notice dates jean true gave notice to her sons that she wanted to sell her interests in true companies the buy-sell agreements governing transfers of interests in the companies provided that upon giving this notice jean true became required to sell and the sons became required to buy her interests the buy-sell agreements also provided that the effective date s of the resulting sales were the notice dates from and after date the true companies treated the income and expenses associated with the interests sold as belonging to the sons not to jean true moreover the sales prices for jean true’s interests were not adjusted for any income or loss of distributions made by or changes in the value of the true companies after date notwithstanding the foregoing the buy-sell agreements gave the sons months from the notice dates to consummate the sales jean true did not receive payment for her interests until date months after the notice dates the total amount she received dollar_figure did not include any interest to compensate her for this 3-month delay respondent determined in the gift_tax statutory notice to jean true that this deferred payment arrangement was a below- market gift_loan subject_to sec_7872 which gave rise to a taxable gift from jean true to her sons in the amount of dollar_figure petitioners dispute this determination findings_of_fact in jean true sold her interests in true companies to her sons five of the companies were partnerships one was a limited_liability_company llc and were corporations all the corporations were s_corporations except for midland financial corp which was a c_corporation substantially identical buy-sell agreements governed transfers of interests in these companies the buy-sell agreements were contained in partnership agreements partnership buy-sell agreements and in stockholders’ restrictive agreements corporate buy-sell agreements the buy-sell agreements were triggered when jean true gave her sons notice of her intention to sell her interests jean true gave notice of her intention to sell her stock in the corporations on date she gave notice of her intention to sell her interests in the five partnerships and the llc on date 'see appendix schedule for a list of these companies -- - once triggered by jean true’s notice the buy-sell agreements required jean true to sell and her sons to purchase her interests each of the buy-sell agreements provided that the effective date of the resulting sale was the applicable notice date although the buy-sell agreements defined the effective dates of jean true’s sales as the notice dates other provisions of the buy-sell agreements required only that the sale and purchase of stock or partnership interests be consummated within months after those dates in fact jean true did not receive payment for her stock and partnership interests until date payment_date the record does not establish exactly what happened on or around the payment_date other than the receipt of payment by jean true it appears that the reissuance of stock certificates to the sons was authorized by the corporations’ boards of directors on date however the minutes of the board meetings authorizing this action refer to the transfer of the shares formerly owned by jean true and state that appropriate action should be taken to accept and acknowledge the transfer of ownership that occurred effective date the accompanying board resolutions similarly discuss the sale and transfer effective date of the shares previously held by jean true fach of the buy-sell agreements also contained a provision entitled further assurances the further assurances provision of the partnership buy-sell agreements stated before any retiring_partner former partner or other person selling his interest shall be entitled to receive any money in payment of or on account of his partnership_interest he shall deliver or cause to be delivered to the remaining partners such instruments as the remaining partners may reasonably request in order to establish a record that the retiring_partner or a former partner’s interest in the partnership has passed to and become vested in the remaining partners the further assurances provision of the corporate buy-sell agreements stated that each of the stockholders and the relevant corporation agrees to make execute and deliver to the other parties all assignments transfers or other documents necessary to carry out and accomplish the terms of the corporate buy-sell agreements however the corporate buy-sell agreements did not state that the seller was not entitled to receive payment until she supplied whatever documents were required the buy-sell agreements required jean true’s sales to be made at formula prices based on book_value the price provision of the partnership buy-sell agreements provided that the price of any partnership_interest or portion thereof shall be the book_value of the selling partner’s capital_account as of the close of business of the day immediately preceding the sales event jean true’s giving notice of her intention to sell was the sales event the partnership buy-sell agreements therefore provided that the price for jean true’s sale of a partnership_interest was - -- equal to the book_value of her capital_account in that partnership as of the close of business on date the day before the day she gave notice of her intent to sell her partnership interests the corporate buy-sell agreements provided the price of any shares sold hereunder shall be the book_value of the stock at the end of the preceding fiscal_year less any and all dividends_paid to the shareholders prior to the effective date of sale plus income computed in accordance with the internal revenue regulations generally requiring allocation on a per share per day basis as applied to jean true’s sales the corporate buy-sell agreements therefore provided that the sale price of stock was equal to the book_value of that stock as of the end of the corporation’s fiscal_year preceding date minus the dividends if any paid from the end of that fiscal_year to date plus a pro_rata share of the corporation’s income for the fiscal_year including date as shown by the foregoing citations to the buy-sell agreements the agreements did not provide for any adjustments to be made to the formula prices on account of the income or loss of the dividends_paid or distributions made by or any change in the value of a true company after date s although the buy-sell agreements did not provide for any price adjustments to be made on account of the true companies’ financial performance after date the price paid for some of jean true’s stock may have been affected by post--date events the corporate buy-sell agreements required the preceding fiscal year’s ending book_value to be increased by a continued -- - the buy-sell agreements also did not provide for any interest to be paid on the sales_price on account of any passage of time between the effective dates of the sales and the date payment was ultimately made from and after date the true companies considered the income and expenses associated with the interests sold by jean true to belong to her sons not to jean true moreover the true companies filed their federal_income_tax returns consistently with this consideration for example as part of its federal partnership return form_1065 for true oil filed three forms report of a sale_or_exchange of certain partnership interests these forms reported that the date of sale_or_exchange of partnership_interest with respect to jean true’s sale of her interest in true oil was june continued pro_rata share of the corporation’s income for the year_of_sale computed in accordance with the internal revenue laws sec_1377 provides that a stockholder’s pro_rata share of s_corporation income for a taxable_year is calculated by allocating an equal portion of the corporation’s items to each day in the year under this method a selling shareholder’s pro_rata share of income for the year_of_sale will be affected by corporate items realized after the sale date because a portion of such items will be allocated to her period of ownership sec_1377 a however provides that under certain circumstances the shareholders may elect to compute the selling shareholder’s pro_rata share as if the taxable_year terminated on the sale date it appears that the true family made the election to compute jean true’s pro_rata share of income as if the corporation’s taxable_year ended on date with respect to some but not all of the s_corporations in which she sold her stock -- -- true oil’s return also contained schedules showing that after date jean true owned a zero percent share of true oil’s income deductions losses credits capital_account and other items similarly belle fourche’s federal tax_return form_1120s for contains a schedule of changes in ownership that schedule showed that jean true owned no belle fourche stock after date the amount of the payment jean true received on the payment_date date in exchange for her interest in a true company was equal to the formula price of that interest as determined under the corresponding buy-sell_agreement the parties agree that the prices of jean true’s interests as determined under the buy-sell agreements and the amounts received by jean true on the payment_date in exchange for those interests were as shown in the following table formula price and amount entity received on payment_date true oil dollar_figure bighty-hight oil big_number true ranches big_number rancho verdad big_number true mining co true environmental remediating big_number llc belle fourche big_number black hills trucking big_number midland financial corp big_number toolpushers supply co big_number black hills oil bonanza publishing inc clareton oil co equitable oil purchasing co big_number fire creek oil co big_number pumpkin buttes oil co roughrider pipeline co big_number sunlight oil co true geothermal drilling co true wyoming beef wind river oil co true land and royalty co big_number total big_number respondent has conceded that the fair_market_value as of date of the interests sold by jean true did not exceed the formula prices of those interests except in the case of the -- - following companies true oil highty-hight oil true ranches belle fourche and black hills trucking as a result of dave true’s death on date jean true acquired part of the stock and partnership interests she ultimately sold to her sons dave true’s death triggered the buy-sell agreements and required jean true and the sons to buy the interests formerly held by dave true the sales of stock triggered by dave true’s death apparently were not formally closed until about date although the record does not establish precisely what happened on date it appears that the reissuance of stock certificates to reflect the transfer of ownership from dave true to jean true and the sons was authorized on that date however the buy-sell agreements defined the effective date of these transfers as the date of dave true’s death consistent with this definition the minutes of the board meetings concerning the reissuance of dave true’s stock treat dave true’s death as the date ownership of the stock was transferred to jean true and the sons on a schedule attached to jean true’s amended federal gift_tax_return for jean true reported the sales of her interests to her sons as gifts with a value at date of gift of ssrespondent has not determined or otherwise asserted that any gift_loans resulted from the sales triggered by dave true’s death on date even though some of those sales may not have been formally closed until date -- -- zero this schedule reported the date of gift as date in the statutory notice respondent determined without citing any authority that the value_of_the_gift jean true made by lending her sons the sales_price from date to the payment_date was dollar_figure the notice explained that this amount was equal to days of interest on the dollar_figure aggregate sales_price calculated using the 9-percent interest rate the true family used for other intrafamily loans although the notice stated that arguably the is below-market it also stated that no adjustment will be made for this due to the extreme difficulty of computing it the notice did not cite any authority for these conclusions opinion rt summary of arguments on date and date notice dates jean true gave her sons notice that she wanted to sell her interests in true companies this notice triggered the provisions of the buy- sell agreements that required jean true to sell her interests to her sons the buy-sell agreements provided that the effective dates of these sales were the notice dates however the buy-sell agreements also stated that the sales did not have to be consummated until months after those dates in fact jean true did not receive payment for her interests until september -- - months after the notice dates we hereinafter refer to the deferred payment of the sales_price for jean true’s interests pursuant to the provisions of the buy-sell agreements giving the parties up to months to consummate the sales as the deferred payment arrangement the amount jean true received on the payment_date dollar_figure was equal to the sum of the formula prices for the interests she sold calculated as provided in the buy-sell agreements this sum did not include any stated_interest or any other adjustments to take account of the 3-month period between the notice dates and the payment_date respondent asserts that the sales of jean true’s interests were completed for tax purposes on date because the benefits_and_burdens_of_ownership were transferred on that date respondent further asserts that because the deferred payment arrangement allowed months to pass between the sale completion date and the payment_date jean true effectively lent her sons during that 3-month period an amount equal to the dollar_figure sales proceeds she was entitled to receive finally respondent asserts that this loan was in the nature of a gift and that jean true therefore made a taxable gift to her sons of the value of the use of the sale proceeds from date to date respondent has continued to assert as determined by the statutory notice that the value of jean true’s gift is dollar_figure -- - however respondent now argues that the reason for this is that the deferred payment arrangement was a below-market_loan subject_to sec_7872 sec_7872 a notwithstanding this new argument respondent does not explain why the true family’ sec_5 9-percent intrafamily interest rate used to calculate the value of jean true’s gift in the statutory notice should apply rather than the applicable_federal_rate expressly referenced by sec_7872 f and f petitioners make three arguments why the deferred payment arrangement was not a gift_loan first petitioners argue that the sales of jean true’s interests were completed for tax purposes on date instead of on date as asserted by respondent according to petitioners jean true was not entitled to receive the sales proceeds----and therefore could not have lent them to her sons--until the sales were complete second petitioners argue that the deferred payment arrangement cannot be a below-market_loan subject_to sec_7872 because if the deferred payment arrangement were a contract for the sale_or_exchange of any property within the sec_4petitioners do not explain why date is the relevant date however we note that jean true’s acquisition from dave true of some of the stock she ultimately sold to her sons appears to have been closed on that date petitioners also do not explain why if date was the sale completion date jean true could not have made a below- market gift_loan from that date to the payment_date on date meaning of sec_483 no portion of the sales_price would be recharacterized as interest under that section and if the deferred payment arrangement were a debt_instrument given in consideration for the sale_or_exchange of property within the meaning of sec_1274 no portion of the sales_price would be treated as original_issue_discount oid under that section third and finally petitioners argue that even if the deferred payment arrangement was a below-market_loan to which sec_7872 could apply it was not a gift_loan actually subject_to that section because allowing short delays in the payment of sales proceeds without charging interest is a normal commercial practice satisfying the ordinary business transaction exception set forth in sec_25_2512-8 gift_tax regs we consider these arguments seriatim we conclude that the sales of jean true’s interests were completed for tax purposes on date and date ie on the notice dates which are also the effective dates defined by the buy-sell agreements sec_483 and sec_1274 do not prevent the application of sec_7872 to the deferred payment arrangement and the deferred payment arrangement is a below-market gift_loan subject_to sec_7872 rather than an ordinary business transaction ti jean true’s sales were completed on notice dates the further assurances provisions of the partnership buy- sell agreements stated before any retiring_partner shall be entitled to receive any money in payment of or on account of his partnership_interest he shall deliver or cause to be delivered to the remaining partners such instruments as the remaining partners may reasonably request in order to establish a record that the retiring partner’s interest in the partnership has passed to and become vested in the remaining partners petitioners claim these further assurances provisions were not satisfied until date when title to jean true’s stock and partnership interests vested in her sons petitioners assert that as a result jean true could not have lent her sales proceeds to her sons on date as contended by respondent---because under the terms of the buy-sell agreements jean true was not entitled to receive those proceeds until the vesting date as a preliminary matter we note that petitioners’ argument on this point cites no authority and is hard to follow however the thrust of petitioners’ argument appears to be that the sales of jean true’s interests were not completed for tax purposes until date for the reasons set forth below we disagree and conclude that the sales were completed on date and date the notice dates also the effective dates as defined by the buy-sell agreements first we note that the further assurances provisions of the corporate buy-sell agreements are different from the -as noted supra p it is not clear why petitioners believe date is the relevant date provisions of the partnership buy-sell agreements relied upon by petitioners the further assurances provisions of the corporate agreements state only that each of the stockholders and the relevant corporation agrees to make execute and deliver to the other parties all assignments transfers or other documents necessary to carry out and accomplish the terms of the corporate buy-sell agreements however the corporate buy-sell agreements do not state that delivery of these documents is a condition_precedent to the right to receive payment or to any other right or obligation arising under the agreements second the buy-sell agreements when read in their entirety show jean true and her sons intended that a binding contract of sale would be created on the notice dates even though payment was not required to be made on those dates for example the partnership buy-sell agreements define the term sales event to include the events outlined in paragraph the occurrence of which under the terms hereof triggers the mandatory purchase and sale agreement paragraph in turn provides that a voluntary sale is a sales event and states in the event any partner desires at any time to sell all or a part of his or her partnership_interest in the company he or she shall so notify the purchasing partners in writing thereafter the selling partner shall sell and the purchasing partners shall purchase such partnership_interest in accordance with the terms of paragraphs restating the buy-sell_agreement and providing that purchases shall be made by purchasing partners in proportion to interests already owned defining formula price and defining effective date as the notice date emphasis added nothing in these operative provisions suggests that the buy- sell obligations arising on the notice dates were conditioned upon the selling partner’s compliance with the further assurances provision indeed they do not even refer to the further assurances provision third and most importantly the terms of the buy-sell agreements the conduct of the parties to those agreements and the actions of the true companies all show that jean true and her sons intended the benefits_and_burdens_of_ownership of jean true’s interests to shift to her sons on the notice dates petitioners correctly note that jean true did not receive payment for her interests in the true companies until date in addition it appears that the corporations were authorized on or around that date to reissue the shares jean true sold in the names of jean true’s sons the record does not establish precisely what happened on or around the payment_date other than the receipt of payment and the reissuance of some stock certificates however petitioners have not shown or even claimed that the sons did not take possession of jean true’s stock certificates or that the partnership records did not reflect a change in ownership well sthe sales event and sale provisions of the corporate buy-sell agreements are substantially the same as the cited provisions of the partnership buy-sell agreements before the payment_date to the contrary the board minutes and resolutions concerning the reissuance of stock treat date as the date ownership of jean true’s stock passed to the sons similarly jean true’s amended federal gift_tax_return reported that the sales of her interests occurred on date we also note that under relevant state wyoming law board_of directors’ approval and recording on the corporate books are not conditions precedent to a valid transfer of stock ownership see jones v central states inv co p 2d wyo also although neither party has argued that until the payment_date the buy-sell agreements created an incomplete_gift we note that a stock gift may be complete before the donee receives possession of or title to the stock see 184_f3d_1176 10th cir affg tcmemo_1997_390 more generally a sale is complete for federal_income_tax purposes when the benefits_and_burdens_of_ownership shift this may occur well before title passes or a formal closing of the sale occurs see 77_tc_708 for federal_income_tax purposes sale occurs upon transfer of benefits_and_burdens_of_ownership rather than upon satisfaction of technical requirements for passage of title under state law applicable test is facts_and_circumstances_test with no single factor controlling 56_tc_50 in determining date of property transfer date on which benefits and burdens or incidents_of_ownership of property pass must be considered 40_tc_66 where delivery of deed is delayed to ensure payment intent of parties as to when benefits_and_burdens_of_ownership are to be transferred as evidenced by factors other than the passage of bare_legal_title controls for tax purposes affd 336_f2d_771 9th cir cf 6_tc_1134 stock sale not completed until all conditions of escrow agreement including payment were satisfied and stock was actually delivered even though buyer was entitled to corporation’s earnings for approximately month before delivery date taking into account all the facts and circumstances of the case at hand we conclude that jean true and her sons intended the benefits_and_burdens_of_ownership of jean true’s stock and partnership interests to pass to the sons on the notice dates i1 e on date in the case of her stock and on date in the case of her partnership and llc interests we further conclude that the benefits_and_burdens_of_ownership in fact shifted on those dates these conclusions are based on the following observations the buy-sell agreements expressly provided that the notice dates were the effective dates of jean true’s sales to her sons the buy-sell agreements also expressly provided that on those dates jean true became obligated to sell and her sons became obligated to buy her interests in the true companies from and after date the true companies considered the income and expenses associated with the interests sold by jean true to belong to the sons not to jean true moreover the true companies filed their federal tax returns consistently with this observation although the reissuance of some stock certificates to reflect the change in ownership of jean true’s stock was authorized on date the minutes of the board meetings concerning this action refer to the transfer of the shares formerly owned by jean true and state that appropriate action should be taken to accept and acknowledge the transfer of ownership that occurred effective date emphasis added similarly the accompanying board resolutions discuss the sale and transfer effective date of the shares previously held by jean true emphasis added ’ the partnership buy-sell agreements provided that the price for a partnership_interest owned by jean true was equal to s7as noted supra p petitioners argue that jean true’s sales were completed for tax purposes on date it is not clear why petitioners chose this date it appears that a formal closing of jean true’s purchase from dave true of some of the stock she ultimately sold to her sons was held on or around that date however the minutes of the date board meetings authorizing the reissuance of dave true’s stock to jean true treat date the date of dave true’s death as the effective date of the transfer of ownership of that stock to jean true the book_value of that interest as of the close of business on date this price was not adjusted for any income or loss distributions made by or change in the value of the partnership for any period after date as a result once jean true gave notice all she could receive in exchange for a partnership_interest was its book_value as of date jean true’s sons became entitled to the economic benefits and would suffer the economic burdens flowing from the partnerships after date similarly the corporate buy-sell agreements provided that the price for stock owned by jean true was based on the book_value of the stock as of the last day of the fiscal_year ending before date this price was not adjusted for any income or loss distributions made by or change in the value of the related corporation after date as a result once jean true gave notice all she could receive for her stock was its book_value as of date jean true’s sons became entitled to all the economic benefits and would suffer all the economic burdens flowing from the stock after date 8sthe purchase_price of stock did include a pro_rata share of the corporation’s income for the year including date with respect to some of the corporations this pro_rata share may have reflected income realized after date see supra pp note for all these reasons we hold that for federal_income_tax purposes jean true sold her stock on date and her partnership and llc interests on date til sec_483 and sec_1274 do not prevent below-market_loan treatment under sec_7872 the deferred payment arrangement allowed months to pass between the dates jean true’s sales were completed for tax purposes and the payment_date for this reason respondent asserts that the deferred payment arrangement should be considered to be a loan from jean true to her sons of the dollar_figure sales_price for that 3-month period because jean true did not charge or receive any interest on this amount respondent further asserts that the deferred payment arrangement was a below-market gift_loan to which sec_7872 applies petitioners argue that even if jean true’s sales were completed on the notice dates as we have decided sec_7872 cannot apply to the deferred payment arrangement the buy-sell agreements required jean true’s sales to be consummated within months after the notice dates as a result if the deferred payment arrangement were a contract for the sale_or_exchange of s respondent maintains that jean true sold all her interests on date we disagree jean true did not give notice of her desire to sell her partnership and llc interests until date until she gave notice she was not required to sell and her sons were not required to buy those interests also the buy-sell agreements defined the effective date of the sale of her interests as the notice dates for these reasons we conclude that the sale of jean true’s partnership and llc interests occurred on date as stated in the text any property to which sec_483 ordinarily could apply no portion of the sales_price would be recharacterized as interest under that section see sec_483 c although sec_483 generally applies to payments made under any contract for the sale_or_exchange of any property it does not apply unless some contract payments are due more than year after the sale_or_exchange similarly if the deferred payment arrangement were a debt_instrument given in consideration for the sale_or_exchange of property to which sec_1274 ordinarily could apply no portion of the sales_price would be recharacterized as original_issue_discount oid under that section see sec_1274 c although sec_1274 generally applies to any debt_instrument given in consideration for the sale_or_exchange of property it does not apply unless some payments under the debt_instrument are due more than months after the date of the sale_or_exchange petitioners assert that because no portion of the dollar_figure aggregate sales_price would be recharacterized as interest or oid under sec_483 or sec_1274 the deferred payment arrangement cannot be treated as a below-market_loan subject_to sec_7872 we disagree in 98_tc_554 we considered the relationship of sec_483 sec_1274 and sec_7872 for gift_tax purposes and rejected arguments quite similar to those made by petitioners in the case at hand the taxpayers in frazee sold property to family members in exchange for a note the interest rate on the note although less than a market rate was sufficient to avoid the recharacterization of any part of the stated principal of the note as interest under sec_483 the frazee taxpayers argued that as a result the note could not be a below-market_loan subject_to sec_7872 we disagreed in our view sec_483 and sec_1274 were enacted to ensure the proper characterization of payments as principal or interest for income_tax purposes by contrast the key issue for gift_tax purposes is the valuation of all payments both principal and interest see 94_tc_887 affd 939_f2d_529 8th cir we held in frazee that sec_483 and sec_1274 simply were not relevant for that gift_tax purpose the commissioner’s primary position in frazee was that the value of the intrafamily note for gift_tax purposes should be its present_value under sec_7872 e a value determined by reference to the applicable_federal_rate rather than its fair_market_value under general tax principles ie a value determined by reference to market interest rates although we found this position to be anomalous because it was contrary to the traditional fair_market_value approach frazee v commissioner supra pincite we nevertheless accepted the commissioner’s treatment of the intrafamily note as a below-- market gift_loan subject_to sec_7872 see id cf 20_tc_204 petitioners correctly observe that sec_7872 f provides that sec_7872 does not apply to any loan to which sec_483 or sec_1274 applies this prohibition is not applicable to the case at hand technically neither sec_483 nor sec_1274 applies to the deferred payment arrangement because the buy-sell agreements required_payment to be made within months after the notice dates see sec_483 sec_483 does not apply where no payment is due more than year after the sale_or_exchange sec_1274 sec_1274 only applies where at least one payment is due more than months after the sale_or_exchange petitioners also observe that certain proposed sec_7872 regulations state that sec_7872 does not apply to any loan given in consideration for the sale_or_exchange of property within the meaning of sec_483 and c even if the rules of those sections do not technically apply by reason of safe harbors or other exceptions see sec_1 proposed income_tax regs fed reg date we note however that although proposed_regulations constitute a body of informed judgment on which courts may draw for guidance see frazee v commissioner supra pincite we accord them no more weight than a litigating position see 108_tc_100 54_tc_1233 the commissioner proposed sec_1 proposed income_tax regs supra in and has never adopted it in final form the commissioner hass since asserted that sec_7872 can apply to loans given in consideration for the sale_or_exchange of property in both frazee v commissioner supra and the case at hand moreover our acceptance in frazee of the commissioner’s position that sec_7872 applied to the intrafamily note necessarily rejected the position taken in the proposed regulation for all these reasons consistent with our decision in frazee we hold that the deferred payment arrangement may be a below-market_loan subject_to sec_7872 even though no part of the sales_price would be treated as interest or oid under sec_483 and sec_1274 the court_of_appeals for the seventh circuit held in 854_f2d_185 7th cir revg tcmemo_1987_128 that a note should have no gift_tax consequences where it stated_interest at the safe_harbor rate referred to by sec_483 and no portion of the note’s stated principal_amount would be recharacterized as interest for that reason in 94_tc_887 affd 939_f2d_529 8th cir we reconsidered our position on the relevance of sec_483 for gift_tax purposes in light of the reversal of our ballard decision and decided not to follow that reversal except where required by the golsen_rule see 54_tc_742 affd 445_f2d_985 10th cir moreover the court_of_appeals for the tenth circuit to which an appeal of this case would lie has agreed with our view continued iv deferred payment arrangements are below-market gift_loans subject_to sec_7872 sec_7872 a provides subject_to certain exceptions not relevant to the case at hand that sec_7872 applies to any below-market_loan which is a gift_loan therefore sec_7872 applies to the deferred payment arrangement if that arrangement is a loan a below- market loan and a gift_loan a loan sec_7872 does not define the term_loan however the legislative_history indicates that loan should be interpreted broadly to include any extension of credit see frazee v commissioner t c pincite citing conference_report we concluded in frazee v commissioner supra pincite that sec_7872 does not apply solely to loans of money it also applies to seller-provided_financing for the sale of property in our view the fact that the deferred payment arrangement in the case at hand was contained in the buy-sell agreements rather than in a separate note as in frazee does not require a different result continued as affirmed by the court_of_appeals for the eighth circuit in krabbenhoft that sec_483 is not relevant for gift_tax valuation purposes see 63_f3d_986 10th cir for these reasons we conclude that the deferred payment arrangement is a loan for purposes of sec_7872 b below-market_loan sec_7872 sets forth two definitions of below-market loans one definition applies to demand loans the other applies to term loans sec_7872 e a b a demand_loan is defined as any loan which is payable in full at any time on the demand of the lender sec_7872 a term_loan is defined as any loan which is not a demand_loan sec_7872 the deferred payment arrangement required jean true’s sales to be consummated within months after the notice dates it did not give jean true the right to payment on demand because the deferred payment arrangement was not a demand_loan as defined in sec_7872 f it is a term_loan under sec_7872 a term_loan is a below-market_loan if the amount_loaned exceeds the present_value of all payments due under the loan discounted at the applicable_federal_rate in effect as of the date of the loan sec_7872 b neither party has argued that the amount_loaned was other than the dollar_figure aggregate sales_price of jean true’s interests under the buy-sell agreements and we assume that the amount_loaned was equal to that price the amount jean true ultimately received on the payment_date date was equal to the dollar_figure amount_loaned because the present_value of dollar_figure to be paid up to months in the future without interest is less than dollar_figure the deferred payment arrangement was a below-market_loan sec_7872 b c gift_loan sec_7872 applies to certain defined categories of below- market loans see sec_7872 one of these categories is gift_loans see sec_7872 a a gift_loan is defined as any below-market_loan where the foregoing of interest is in the nature of a gift sec_7872 as we said in frazee v commissioner supra pincite the question of whether the forgoing of interest is in the nature of a gift is determined under the gift_tax principles of chapter see sec_7872 under traditional gift_tax principles we look to whether the value of the property transferred exceeds the value of the consideration received dispensing with the test of donative_intent therefore a below-market_loan will be treated as a gift_loan unless it is a transfer made in the ordinary course of business that is unless it is a transaction which is bona_fide at arm’s length and free of donative_intent emphasis added see also sec_25_2512-8 gift_tax regs we also note that intrafamily transactions are subject_to special scrutiny and are presumed to be gifts see 82_tc_239 affd without published opinion 786_f2d_1174 9th cir as discussed supra under issue of this opinion we have found that jean true’s sales of her interests in true oil brighty-height oil true ranches belle fourche and black hills trucking gave rise to taxable_gifts because the fair_market_value of jean true’s interests in those companies exceeded the sales prices for those interests determined under the buy-sell agreements this establishes that the sales of jean true’s interests in those companies including the parts of the deferred payment arrangement relating to those sales were not transactions in the ordinary course of business and were gifts see frazee v commissioner t c pincite with respect to the sales of jean true’s interests in the remainder of the true companies respondent has not asserted that the formula sales prices were less than fair_market_value we have found however that jean true transferred the benefits_and_burdens_of_ownership of her interests in those companies to her sons on the notice dates even though the sons were not required to pay for those interests until months after those dates we believe that parties dealing at arm’s length would not have transferred ownership of such business interests on these terms independent parties would have required either the payment of interest on the purchase_price during the period from the notice dates to the payment_date or an adjustment to the formula prices to reflect the financial performance of the true companies during that period for all these reasons we conclude that the deferred payment arrangement was not a transaction in the ordinary course of business and was therefore a gift_loan v amounts of the gifts---application of sec_7872 we have just concluded that for purposes of sec_7872 the deferred payment arrangement was a term_loan anda gift_loan sec_7872 treats the lender of a gift term_loan as having transferred to the borrower on the date the loan is made a cash gift in an amount equal to the excess of the amount_loaned over the present_value of all payments required to be made under the loan discounted at the applicable_federal_rate see sec_7872 da f it is not entirely clear how this provision should be applied to the case at hand the buy-sell agreements required_payment to be made within months of the notice dates therefore as of the notice dates the deferred payment arrangement could have been considered to be a 6-month loan prepayable without penalty lwe note that certain proposed sec_7872 regulations state that an option to prepay should be disregarded in determining the term of a loan see sec_1 proposed income_tax regs fed reg date if the deferred payment arrangement were considered to be a 6-month term_loan then sec_7872 would deem jean true to have made a gift on the notice dates of approximately months’ worth of interest on the dollar_figure aggregate purchase_price although jean true actually received payment only months after the notice dates sec_7872 does not appear to provide explicitly for any adjustment to be made to the amount_of_the_gift if a gift term_loan is prepaid respondent’s determination appears to be a reaction to the possible harshness of such a result in the statutory notice respondent asserted that the amount of jean true’s gift arising from the deferred payment arrangement was dollar_figure the notice stated that this amount represented days of interest on the dollar_figure sales_price although respondent now maintains that the consequences of the deferred payment arrangement should be determined under sec_7872 respondent has not increased the amount of the asserted gift respondent’s calculation of the amount_of_the_gift is consistent with the treatment that would obtain under sec_7872 if the deferred payment arrangement were treated as a demand gift_loan rather than a term gift_loan although the provisions requiring payment within six months after the notice dates the fact that payment was in fact made only months after those dates and the possible harshness of imputing under these circumstances a gift in an amount equal to the value continued respondent apparently could have asserted that a larger gift was made we accept respondent’s concession that in the case at hand the amount_of_the_gift should be computed as though the deferred payment arrangement were a demand gift_loan however consistent with this opinion and with respondent’s position that sec_7872 applies respondent’s determination should be modified in two respects first the portion of the aggregate sales_price attributable to jean true’s partnership and llc interests should be considered to be a loan outstanding from date rather than from date second the amount_of_the_gift should be computed using the applicable federal rates prescribed by sec_7872 rather than the 9-percent true family rate referred to in the statutory notice continued of months’ use of the amount lent suggest that the deferred payment arrangement might preferably be viewed as a demand_loan of indefinite maturity rather than a term_loan sec_7872 gives the secretary regulatory authority to treat indefinite maturity loans as demand loans however because the secretary has not exercised that authority a loan that is not a demand_loan ordinarily must be treated as a term_loan for sec_7872 purposes see sec_7872 108_tc_100 the short-term applicable_federal_rate for date based on semiannual compounding was dollar_figure percent the corresponding rate for july was dollar_figure percent see revrul_94_44 1994_2_cb_190 revrul_94_36 1994_1_cb_215 respondent’s trial memorandum erroneously referred to the 9-percent interest rate used to value the gift in the statutory notice as the applicable_federal_rate issue are petitioners liable for valuation_understatement penalties under sec_6662 gq and h findings_of_fact on an attachment to his gift_tax_return dave true disclosed the sale to his wife and sons of 30-percent interests in the true partnerships listed in appendix schedule the attachment listed the partnerships whose interests were sold and indicated in general terms that the sales_price was book_value without providing actual numbers the gift_tax_return reported zero as the value of gifts attributable to these transactions petitioners did not engage a professional appraiser to value the transferred interests in the true partnerships for gift_tax reporting purposes the estate_tax_return did not list individually the interests in true companies that dave true owned at death instead it showed on schedule f other miscellaneous property not reportable under any other schedule the value of dave true’s living_trust which owned his interests in the true companies at death another schedule attached to the estate_tax_return provided a breakdown of the assets owned by the living_trust as of date which included cash of dollar_figure investments notes receivable from some of the true companies and miscellaneous assets total book_value of all the true companies owned by dave true at his death was dollar_figure see appendix schedule the living_trust document which was attached to the estate_tax_return listed the interests in the true companies that dave true originally conveyed to the living_trust at its inception the estate_tax_return made no further disclosure of the valuation of the true companies under the buy-sell agreements on brief petitioners explained that the book_value of dave true’s interests in the true companies was reported as a cash asset of the living_trust because under the terms of the buy- sell agreements the sales were deemed to have been transacted as of the day before dave true’s death or date petitioners hired mr lax to value dave true’s interests in the true companies before filing the estate_tax_return petitioners instructed mr lax to disregard the buy-sell agreements in so doing for the most part mr lax’s values for the disputed companies approximated book_value however book values for the subject interests in belle fourche and black hills trucking were only dollar_figure and dollar_figure percent respectively of mr lax’s values in any event petitioners did not use any of mr lax’s values but instead in effect reported the interests at book_value on an attachment to her amended gift_tax_return filed on or around date jean true disclosed the sale to her 4jean true’s gift_tax_return as originally filed did not disclose the sales of her remaining interests in the true companies sons of her entire_interest in the true companies listed in appendix schedule the attachment listed the interests in the partnerships and corporations that were sold and indicated in general terms that the sales_price was book_value without providing actual numbers the amended gift_tax_return reported zero as the value of gifts attributable to these transactions jean true did not disclose the gift_loan that arose out of the deferred payment transaction on either her original or her amended gift_tax_return in the date policy for the perpetuation of the family business policy the true family agreed that tax planning played a crucial role in every business decision the policy stated in considering potentially controversial tax issues we will include the criteria sic whether we are willing to take the issue to court in the statutory notices respondent determined accuracy- related penalties under sec_6662 g and h attributable to valuation misstatements allegedly reported in the and gift_tax returns and the estate_tax_return respondent continued to argue for imposition of these penalties at trial and on brief opinion sec_6662 imposes a 20-percent penalty on any portion of an underpayment_of_tax that is attributable to inter alia any substantial_estate_or_gift_tax_valuation_understatement see sec_6662 and b an estate or gift_tax valuation_understatement is substantial if the value of any property claimed on an estate or gift_tax_return i sec_50 percent or less of the amount determined to be the correct value see sec_6662 no penalty is imposed unless the portion of the underpayment attributable to substantial estate or gift_tax valuation understatements for the taxable_period or with respect to the estate of the decedent exceeds dollar_figure see sec_6662 the penalty is increased from percent to percent and is a gross_valuation_misstatement if the value of sec_6662 imposition of accuracy-related_penalty a imposition of penalty --if this section applies to any portion of an underpayment_of_tax required to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies b portion of underpayment to which section applies --this section shall apply to the portion of any underpayment which is attributable to or more of the following negligence or disregard of rules or regulations any substantial_understatement_of_income_tax any substantial_valuation_misstatement under chapter any substantial overstatement_of_pension_liabilities any substantial_estate_or_gift_tax_valuation_understatement -- - any property claimed on the return i sec_25 percent or less of the amount determined to be the correct value see sec_6662 sec_6664 provides an exception to the imposition of accuracy-related_penalties if the taxpayer shows that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith see sec_6664 see also 469_us_241 whether a taxpayer acted with reasonable_cause and in good_faith is a factual question see sec_1_6664-4 income_tax regs generally the most important factor is the extent to which the taxpayer exercised ordinary business care and prudence in attempting to assess his or her proper tax_liability see 112_tc_130 citing mandelbaum v commissioner t c memo revd on another issue 249_f3d_1191 9th cir sec_1_6664-4 income_tax regs under sec_6662 respondent apparently takes the position that the determination whether the percentage threshold for a substantial or gross valuation_understatement has been reached is made on a property-by-property basis see part xx penalties handbook internal_revenue_manual ria sec_120 in the absence of any argument to the contrary by any of the parties in this case we use this specifically targeted approach sec_6662 g substantial_estate_or_gift_tax_valuation_understatement in general --for purposes of this section there is a substantial_estate_or_gift_tax_valuation_understatement if the value of any property claimed on any return of tax imposed by subtitle b i sec_50 percent or less of the amount determined to be the correct amount of such valuation h increase in penalty in case of gross_valuation_misstatements in general --to the extent that a portion of the underpayment to which this section applies is attributable to one or more gross_valuation_misstatements subsection a shall be applied with respect to such portion by substituting percent for percent gross_valuation_misstatements ---the term gross_valuation_misstatements means---- c any substantial_estate_or_gift_tax_valuation_understatement as determined under subsection g by substituting percent for percent the penalty applies to all property included in the gross_estate under sec_2031 or transferred for less than adequate_and_full_consideration under sec_2512 see 104_tc_498 applying sec_6660 which was the precursor of sec_6662 in the cases at hand we determine whether the percentage threshold for a substantial or gross valuation_understatement has been reached by individually comparing the book_value of the subject interests in the disputed companies claimed on the and gift_tax returns and the estate_tax_return ’ with our determinations of the correct values of those interests the table below shows reported value as a percentage of actual value the way in which the transactions were reported as sales on the gift_tax returns and as cash proceeds in the living_trust on the estate_tax_return might raise a question about whether there was an understatement of value of property claimed on any return of tax imposed by subtitle b however petitioners raised no such guestion indeed they contend that they disclosed the value of the transferred interests at book_value according to the terms of the buy-sell agreements petitioners’ brief states the estate reported on the hstate tax_return an amount egual to the book_value price of the interests owned by dave true as of the date of his death in calculating their gift_tax dave and jean true valued the interests that they sold at book_value so there was no gift to report therefore the accuracy-related_penalty mathematically should be calculated based on the difference between the correct value of the property and the book_value used to calculate the tax as reported as determined by the court for each of the subject interests in the disputed companies actual value reported as a subject interest claimed on reported determined by percentage of estate or gift_tax_return book_value court actual value true oil gift_tax_return dollar_figure dollar_figure estate_tax_return big_number big_number gift_tax_return big_number big_number belle fourche estate_tax_return big_number big_number gift_tax_return big_number big_number eighty--eight oil gift_tax_return big_number big_number estate_tax_return big_number big_number gift_tax_return big_number big_number black hills trucking estate_tax_return big_number big_number gift_tax_return big_number big_number true ranches gift_tax_return big_number big_number estate_tax_return big_number big_number gift_tax_return big_number big_number white stallion estate_tax_return big_number big_number as the table indicates the subject interests in belle fourche were valued on the estate_tax_return and the gift_tax_return at less than percent of the correct value which result in gross_valuation_misstatements under sec_6662 h the subject interest in ebighty-eight oil was valued on the gift_tax_return at more than percent but less than percent of the correct value which results in a substantial gift_tax valuation_understatement under sec_6662 finally the subject interests in black hills trucking were valued on the estate_tax_return and the gift_tax_return at less than percent of the correct value resulting in gross_valuation_misstatements under sec_6662 h unless the reasonable_cause exception to the accuracy- related penalties applies the 40-percent penalty will apply to the portion of any underpayment of estate_tax or gift_tax attributable to the gross valuation_understatement of the subject interests in belle fourche and black hills trucking moreover the 20-percent penalty will apply to the portion of any underpayment of gift_tax attributable to the substantial valuation_understatement of the subject interest in bighty-eight oil the gift_loan derived from the deferred payment transaction was not property claimed on any return of tax imposed by subtitle b and is therefore not subject_to the valuation_understatement penalties there is no statutory regulatory or case law guidance for the calculation of the portion of the underpayment attributable to a substantial or gross valuation_understatement for estate or gift_tax purposes however sec_1_6664-3 income_tax regs provides rules for determining the order in which adjustments to a return are taken into account to compute penalties imposed under the first three components of the accuracy-related_penalty e penalties for negligence or disregard of rules or regulations substantial_understatement_of_income_tax and substantial or gross_valuation_misstatements under chapter see sec_1_6662-1 and sec_1_6664-3 income_tax regs therefore we draw from those regulations to determine the portions of the underpayments attributable to substantial or gross valuation understatements in the cases at hand according to the regulations in computing the portions of an underpayment subject_to penalties imposed under sec_6662 and sec_6663 adjustments to a return are considered made in the following order those with respect to which no penalties have been imposed those with respect to which a penalty has been imposed at a percent rate ie a penalty for negligence or disregard of rules or regulations substantial_understatement_of_income_tax or substantial_valuation_misstatement under sec_6662 b through b respectively -- - those with respect to which a penalty has been imposed at a percent rate ie a penalty for a gross_valuation_misstatement under sec_6662 b and h those with respect to which a penalty has been imposed at a percent rate ie a penalty for fraud under sec_6663 sec_1_6664-3 income_tax regs examples under the regulations and our opinion in 110_tc_346 illustrate how the regulations would apply to the cases at hand step is to determine the portion if any of the underpayment on which no accuracy-related_penalty or fraud_penalty is imposed by increasing reported taxable_income for understated income that is not subject_to penalty adjustment recomputing the tax and comparing it to the tax_shown_on_the_return step determines the portion if any of the underpayment on which a penalty of percent is imposed by increasing taxable_income derived in step for understated income subject_to the 20-percent penalty adjustment recomputing the tax and comparing it to the tax computed in step finally step determines the portion if any of the underpayment on which a penalty of percent is imposed by computing the total underpayment attributable to all understated income and subtracting the portions of such underpayment calculated in step sec_1 and see 110_tc_346 see also 89_tc_912 affd 862_f2d_540 5th cir sec_1_6664-3 income_tax regs in the cases at hand the same methodology should apply to compute the portions of the underpayments attributable to the substantial and gross valuation understatements identified above that were reported on the and gift_tax returns and on the estate_tax_return finally we hold that the reasonable_cause exception to the accuracy-related_penalties does not apply to the cases at hand the facts of record indicate that petitioners did not exercise ordinary business care and prudence in attempting to assess the proper estate and gift_tax liabilities for the years in question in having the gift_tax_return prepared dave true did not engage a professional appraiser to value the transferred interests in the true partnerships instead he wanted to test through litigation the ability of the buy-sell agreements to fix federal gift_tax value petitioners claimed to rely on the decisions in the and gift_tax cases which held that book_value equaled fair_market_value when they valued the subject interests in the cases at hand at book_value we find that such reliance was not reasonable petitioners did not engage counsel to advise them of the legal effects of those cases on future transfers pursuant to the buy-sell agreements moreover the opinions of the district_court in the and gift_tax cases did not address whether the buy-sell agreements were testamentary devices therefore those opinions and the resulting decisions did not provide adequate support for petitioners’ reporting positions on the gift and estate_tax returns in having the estate_tax_return prepared petitioners engaged mr lax to value dave true’s interests in the true companies as of date however petitioners obviously did not rely on mr lax’s conclusions if they had done so they would not have grossly understated the date-of-death value of dave true’s interest in belle fourche and substantially understated the date-of-death value of his interest in black hills trucking unlike the taxpayers in mandelbaum v commissioner tcmemo_1995_255 dave true and the true family had substantial sophistication in legal valuation and tax matters they were accustomed to working with and using lawyers on both tax’ and non-tax’ matters in fact the family’s business policy see eg 190_f3d_1165 10th cir 170_f3d_1294 10th cir affg 109_tc_112 true v united_states 35_f3d_574 10th cir unpublished opinion 894_f2d_1197 10th cir true v united_states aftr 2d ustc par big_number d wyo true v united_states aftr 2d ustc par big_number d wyo 629_fsupp_881 d wyo 547_fsupp_201 d wyo true v united_states docket no c79-131k d wyo date see eg 955_fsupp_1377 d wyo true oil co v sinclair oil corp p 2d wyo true v high plains eblevator mach co continued explicitly stated that for every business deal they would consider its tax consequences and they would evaluate whether to litigate potentially controversial tax issues in the cases at hand the true family was well aware of the issues in controversy and the dollars at stake they took aggressive positions on the estate and gift_tax returns to test the effectiveness of the buy- sell agreements to fix transfer_tax values they did not rely in good_faith on professional appraisals or obtain professional advice on the effects of the decisions in the prior gift_tax cases accordingly we hold that the reasonable_cause exception to the accuracy-related_penalties does not apply to the cases at hand to reflect the foregoing decisions will be entered under rule continued p 2d wyo true oil co v gibson p 2d wyo transfers by dave true interest transferred to true sons disputed companies true oil bighty-bight oil true ranche sec_24 subtotal undisputed companies rancho verdad true drilling true geothermal_energy true mining true envir rem llc subtotal grand total appendix fair market schedule fair_market_value of true sons’ total purchase value of aggregate price paid_by interest per interests per true sons gift_tax notice’ gift_tax notice book_value dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number aggregate interests in each company transferred by dave true to hank diemer and david l interests sold to jean true were not included in the gift_tax notice the gift_tax notice did not separately state the values of the transferred interests are based on the revenue agent’s reports and the estate_tax notice respondent no longer asserts a gift_tax deficiency related to this entity dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number true the values shown above schedule transfers by estate fair_market_value of dave true’s interest owned at death per fair_market_value of interest per total purchase_price paid_by jean true true interest owned by dave true at death estate_tax notice estate_tax notice sons book_value disputed companies true oil dollar_figure dollar_figure dollar_figure eighty-eight oil big_number big_number big_number true ranche sec_38 big_number big_number big_number belle fourche big_number big_number big_number black hills trucking big_number big_number big_number white stallion big_number big_number big_number subtotal big_number big_number big_number undisputed companies rancho verdad big_number big_number big_number true drilling big_number big_number big_number tool pushers big_number big_number big_number midland financial big_number big_number big_number roughrider pipeline big_number big_number big_number smokey oil big_number big_number big_number true geothermal_energy big_number big_number big_number true mining big_number true envir rem llc big_number big_number big_number black hills oil marketer sec_68 bonanza publishing big_number big_number big_number clareton oil donkey creek oil equitable oil purchaser sec_56 big_number big_number big_number fire creek oil big_number big_number big_number pumpkin buttes oil sunlight oil true geothermal drilling true wyoming beef big_number big_number big_number wind river oil true land royalty big_number big_number big_number subtotal big_number big_number big_number grand total big_number big_number big_number dave true’s total interest in each company as of his death respondent has agreed that any adjustment to the value of the interest transferred to jean true qualifies for the marital_deduction fair_market_value of interest amounts for true geothermal_energy and following were extrapolated from estate_tax notice respondent no longer asserts an estate_tax deficiency related to this entity -- - schedule transfers by jean true fair_market_value of aggregate interests transferred by jean true per gift_tax notice fair_market_value of interest per gift_tax notice total purchase_price paid_by true sons book_value interest transferred by jean true disputed companies true oil dollar_figure dollar_figure dollar_figure eighty-eight oil big_number big_number big_number true ranches big_number big_number big_number belle fourche big_number big_number big_number black hills trucking big_number big_number big_number subtotal big_number big_number big_number undisputed companies rancho verdad big_number big_number big_number tool pusher sec_4 big_number big_number big_number midland financial big_number big_number big_number roughrider pipeline big_number big_number big_number true mining big_number true envir rem llc big_number black hills oil marketers bonanza publishing big_number clareton oil equitable oil purchaser sec_40 big_number big_number fire creek oil big_number big_number big_number pumpkin buttes oil sunlight oil true geothermal drilling true wyoming beef big_number wind river oil true land royalty big_number big_number big_number subtotal grand total big_number big_number jean true’s percentage interest should be ’ respondent no longer asserts a gift_tax deficiency related to this entity big_number big_number big_number big_number
